EXECUTION COPY



 

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

DELMARVA POWER & LIGHT COMPANY

and

A&N ELECTRIC COOPERATIVE

Dated as of June 13, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

TABLE OF CONTENTS

ARTICLE I          DEFINITIONS

1

          1.1

Definitions

1

          1.2

Construction

11

          13

U.S. Dollars

12

ARTICLE II          PURCHASE AND SALE

12

          2.1

Transfer of Assets

12

          2.2

Excluded Assets

13

          2.3

Assumed Liabilities

15

          2.4

Excluded Liabilities

16

          2.5

Control of Litigation

17

ARTICLE III         THE CLOSING

18

          3.1

Closing

18

          3.2

Purchase Price

18

          3.3

Establishment of Escrow

19

          3.4

Adjustment to Purchase Price

19

          3.5

Tax Reporting and Allocation of Purchase Price

20

          3.6

Prorations

21

          3.7

Deliveries by Seller

21

          3.8

Deliveries by Buyer

23

          3.9

Post-Closing Asset Deliveries

23

ARTICLE IV          REPRESENTATIONS AND WARRANTIES OF SELLER

24

          4.1

Organization; Qualification

24

          4.2

Authority

24

          4.3

Consents and Approvals; No Violation

24

          4.4

Insurance

25

          4.5

Title and Related Matters

25

          4.6

Seller's Environmental Matters

26

          4.7

Taxes

27

          4.8

Real Property

27

          4.9

Certain Contracts and Arrangements

27

          4.10

Legal Proceedings

28

          4.11

Permits

28

          4.12

Brokers; Finders

28



 

 

i

[image77.gif]

TABLE OF CONTENTS

          4.13

Compliance with Laws

28

          4.14

No Material Adverse Effect

28

ARTICLE V          REPRESENTATIONS AND WARRANTIES OF BUYER

29

          5.1

Organization; Qualification

29

          5.2

Authority

29

          5.3

Consents and Approvals; No Violation

29

          5.4

Availability of Funds

30

          5.5

Legal Proceedings

30

          5.6

Ability to Close

30

          5.7

WARN Act

30

          5.8

Brokers; Finders

30

ARTICLE VI          COVENANTS OF THE PARTIES

30

          6.1

Conduct of Business Relating to the Purchased Assets

30

          6.2

Access to Information

32

          6.3

Procedures with Respect to Certain Agreements and Other Assets

34

          6.4

Public Statements

34

          6.5

Further Assurances

35

          6.6

Consents and Approvals

36

          6.7

Certain Tax Matters

36

          6.8

Right to Update

38

          6.9

Employees

38

          6.10

Risk of Loss

39

          6.11

Power Transformers; Capacitors

39

          6.12

Ownership

40

          6.13

Equipment Relocation

40

          6.14

Disconnection Plan

40

          6.15

Meters

40

          6.16

Surveys and Title Insurance

40

          6.17

Expenses

41

          6.18

Communication with Customers

41

          6.19

Certain Customers

41

          6.20

Remediation

41

          6.21

Transmission Facilities

42



 

 

 

ii

[image77.gif]

TABLE OF CONTENTS

ARTICLE VII          CONDITIONS

42

          7.1

Conditions to Obligation of Buyer

42

          7.2

Conditions to Obligation of Seller

43

ARTICLE VIII          INDEMNIFICATION AND ARBITRATION

45

          8.1

Indemnification

45

          8.2

Defense of Claims

46

          8.3

Arbitration

47

ARTICLE IX          TERMINATION

48

          9.1

Termination

48

          9.2

Effect of Termination

49

ARTICLE X          MISCELLANEOUS PROVISIONS

49

          10.1

Amendment and Modification

49

          10.2

Bulk Sales Laws

50

          10.3

Waiver of Compliance; Consents

50

          10.4

Survival

50

          10.5

Disclaimers

50

          10.6

Notices

51

          10.7

Assignment

52

          10.8

Governing Law; Forum; Service of Process

53

          10.9

Counterparts

53

          10.10

Interpretation

53

          10.11

Schedules

53

          10.12

Disclosure

53

          10.13

Entire Agreement

54

          10.14

Severability

54

          10.15

No Agency

54



 

 

 

 

 

iii

[image77.gif]

TABLE OF CONTENTS

SCHEDULES

SCHEDULES

   

1.1(16)
1.1(74)
1.1(93)
1.1(104)
2.1(a)
2.1(b)
2.1(d)
2.1(e)
2.1(f)
2.1(g)
2.2(a)
2.2(t)
3.2(a)(i)
4.3(a)
4.3(b)
4.4
4.5(c)
4.6
4.8
4.9(a)
4.9(b)
4.9(c)
4.10
4.11
4.12
4.14
5.3(a)
5.3(b)
6.1
6.1(f)
6.2(e)(i)
6.2(e)(ii)
6.9(b)
6.14
6.20
7.1(b)
7.2(b)

Buyer's Knowledge
Permitted Encumbrances
Seller's Knowledge
Transferable Permits
Real Property
Substations, Distribution Plant and General Plant
Vehicles
Towers and Supporting Structures
Information Technology and Telecommunications Assets
Seller's Agreements
Retained Assets
Excluded Real Property
Net Book Value Calculation
Seller's Defaults and Violations
Seller's Required Regulatory Approvals
Insurance
Transferred Easements Exceptions
Seller's Environmental Matters
Real Property and Material Transferred Easements
Seller's Agreements
Seller's Agreements Exceptions
Seller's Agreements Defaults and Violations
Legal Proceedings
Transferable Permits Exceptions
Brokers; Finders
Material Adverse Effects
Buyer's Defaults and Violations
Buyer's Required Regulatory Approvals
Conduct of Business Exceptions
Seller's Budget
Phase I Scope of Environmental Site Assessments
Phase II Scope of Environmental Site Assessments
Signing Bonuses
Disconnection Plan
Environmental Standards
Certain Buyer's Required Regulatory Approvals
Certain Seller's Required Regulatory Approvals

 



 

iv

[image77.gif]

PURCHASE AND SALE AGREEMENT

          PURCHASE AND SALE AGREEMENT, dated as of June 13, 2007 (this
"Agreement"), by and between Delmarva Power & Light Company, a Virginia
corporation ("Seller"), and A&N Electric Cooperative, a Virginia utility
consumer services cooperative ("Buyer"). Seller and Buyer may each be referred
to herein individually as a "Party," and together as the "Parties."

W I T N E S S E T H

          WHEREAS, Seller owns the substation plant, distribution plant and
general plant assets (as described below) and certain properties and assets
associated therewith and ancillary thereto; and

          WHEREAS, Buyer desires to purchase and assume, and Seller desires to
sell and assign, or cause to be sold and assigned, the Purchased Assets (as
defined below) and certain associated Liabilities (as defined below), upon the
terms and conditions hereinafter set forth in this Agreement;

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants, representations, warranties and agreements set forth herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

          1.1.        Definitions. As used in this Agreement, the following
capitalized terms have the meanings specified in this Section 1.1.

                       (1)        "Access Agreements" means the agreements
between Buyer and Seller, or any Affiliate thereof, to be delivered at the
Closing, which shall afford each Party access to certain property and assets as
mutually agreed and as necessary to ensure safe and reliable operations.

                       (2)        "Accounts Payable" means Seller's accounts
payable with respect to the Customers as accounted for on the books of Seller as
such.

                       (3)        "Accounts Receivable" means Seller's accounts
receivable on its books and unbilled revenue, in each case with respect to the
Customers on the Closing Date.

                       (4)        "Additional Agreements" means the Transition
Services Agreement, the Access Agreements, the Special Warranty Deed, the
Assignment and Assumption Agreements, the Pole Attachment Assignment and
Assumption Agreement, the Bill of Sale the Assignment of Transferred Easements,
the Escrow Agreement and the Lease Agreement.

                       (5)        "Affiliate" means, with respect to any
designated Person, any other Person directly or indirectly controlling, or
controlled by, or under direct or indirect common control with such designated
Person.



[image77.gif]

                       (6)        "Agreement" has the meaning set forth in the
preamble to this Agreement.

                       (7)        "Assignment and Assumption Agreements" means
the assignment and assumption agreements between Seller and Buyer, to be
mutually agreed by the Parties and delivered at the Closing, pursuant to which
Seller shall assign the Seller's Agreements, certain intangible assets and
certain other Purchased Assets to Buyer, and Buyer shall accept such assignment
and assume the Assumed Liabilities.

                       (8)        "Assumed Liabilities" has the meaning set
forth in Section 2.3.

                       (9)        "Authorized Agent" has the meaning set forth
in Section 10.8.

                       (10)      "Benefit Plans" means Seller's material
deferred compensation, profit-sharing, retirement and pension plans, and all
material bonus, fringe benefit and other employee benefit plans, maintained or
with respect to which contributions are made by Seller for the benefit of any
Employee.

                       (11)       "Bill of Sale" means the bill of sale of
Seller, to be mutually agreed by the Parties and delivered at the Closing.

                       (12)       "Business" means the business of distributing
retail electric services to the Customers.

                       (13)       "Business Day" means any day other than
Saturday, Sunday and any day on which banking institutions in the Commonwealth
of Virginia or the State of New York are authorized or required by Law to close.

                       (14)       "Buyer" has the meaning set forth in the
preamble to this Agreement.

                       (15)       "Buyer's Indemnitee" has the meaning set forth
in Section 8.1(b).

                       (16)       "Buyer's Knowledge" means the actual knowledge
of those individuals listed on Schedule 1.1(16).

                       (17)       "Buyer's Permits" has the meaning set forth in
Section 6.5(a).

                       (18)       "Buyer's Required Regulatory Approvals" has
the meaning set forth in Section 5.3(b).

                       (19)       "Cap" has the meaning set forth in Section
8.1(b).

                       (20)       "CERCLA" means the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

                       (21)       "Closing" has the meaning set forth in Section
3.1.

                       (22)       "Closing Adjustment Amount" has the meaning
set forth in Section 3.2(a).

                       (23)       "Closing Date" has the meaning set forth in
Section 3.1.

2
[image77.gif]

                       (24)       "Closing Payment" has the meaning set forth in
Section 3.2(c).

                       (25)       "Closing Statement" has the meaning set forth
in Section 3.4(a).

                       (26)       "COBRA" means Sections 601 through 608 of
ERISA and Section 4980B of the Code.

                       (27)       "Code" means the Internal Revenue Code of
1986, as amended.

                       (28)       "Commercial Arbitration Rules" has the meaning
set forth in Section 8.3(c).

                       (29)       "Commercially Reasonable Efforts" means
efforts which are designed to enable a Party to expeditiously satisfy a
condition, or otherwise assist, in the consummation of the transaction
contemplated by, or the performance of an obligation under, this Agreement, and
which do not require the performing Party to expend funds other than
expenditures which are customary and reasonable in transactions of the kind and
nature contemplated by this Agreement in order for the performing Party to
satisfy its obligations hereunder.

                       (30)       "Confidentiality Agreement" means the
Confidentiality Agreement, dated June 29, 2006, between Seller, Buyer and the
Transmission Purchaser, as amended.

                       (31)       "Courts" has the meaning set forth in Section
10.8.

                       (32)       "Customers" means Persons currently receiving
retail electric services from Seller through the Purchased Assets and meters
located on the Eastern Shore of the Commonwealth of Virginia.

                       (33)       "Customer Deposits" means the Customers'
deposits and Customer advances for construction accounted for on the books of
Seller as such; provided, however, that Customer Deposits shall not include (i)
Customers' deposits or Customer advances for construction that has been
completed, (ii) the proportionate share of any Customers' deposits or Customers
advances equal to the portion of construction that has been completed; or (iii)
Customers' deposits or Customer advances for new construction that has not
commenced.

                       (34)       "Direct Claim" has the meaning set forth in
Section 8.2(c).

                       (35)       "Easements" means, collectively, (i) all
easements, licenses, rights of way and other access rights to be granted by
Buyer to Seller or by Seller to Buyer, or any Affiliate thereof, pursuant to the
Access Agreements, and (ii) all easements, licenses, rights of way and other
access rights reserved by Seller, or any Affiliate thereof, in the Special
Warranty Deed.

                       (36)       "Employees" has the meaning set forth in
Section 6.9(b).

                       (37)       "Encumbrances" means any and all mortgages,
pledges, liens, leases, security interests, easements, activity and use
limitations, restrictions, defects of title or other similar encumbrances.


3

[image77.gif]

                       (38)       "Environmental Conditions" means the presence
in or Release to the environment, including air, surface and subsurface water,
groundwater, soil and sediments, of Hazardous Substances, including any
migration of Hazardous Substances through air, surface and subsurface water,
groundwater, soil and sediments, at, to or from the Site, or at, to or from any
Off-Site Location, regardless of when such presence or Release occurred or is
discovered.

                       (39)       "Environmental Consultant" means NTH
Consultants Ltd.

                       (40)       "Environmental Laws" means all Laws relating
to pollution or protection of the environment, natural resources or human health
and safety, including Laws relating to Releases or threatened Releases of
Hazardous Substances or otherwise relating to the manufacture, formulation,
generation, processing, distribution, use, treatment, storage, disposal,
Release, transport, arrangement for transport for disposal or treatment,
arrangement for disposal or treatment, Remediation, abatement, cleanup or
handling of Hazardous Substances, including CERCLA.

                       (41)       "Environmental Permits" means all permits,
certificates, licenses, approvals and other authorizations of, and required
filings with the subdivisions to, all Governmental Authorities under
Environmental Laws.

                       (42)       "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.

                       (43)       "ERISA Affiliate" has the meaning set forth in
Section 2.4(f).

                       (44)       "ERISA Affiliate Plans" has the meaning set
forth in Section 2.4(f).

                       (45)       "Escrow" has the meaning set forth in Section
3.3.

                       (46)       "Escrow Agent" has the meaning set forth in
Section 3.3.

                       (47)       "Escrow Agreement" means the Escrow Agreement,
dated as of the Closing Date, among the Parties and the Escrow Agent, to be
mutually agreed by the Parties and delivered at Closing

                       (48)       "Escrow Amount" has the meaning set forth in
Section 3.3.

                       (49)       "Estimated Adjustment Amount" has the meaning
set forth in Section 3.2(b).

                       (50)       "Excluded Assets" has the meaning set forth in
Section 2.2.

                       (51)       "Excluded Liabilities" has the meaning set
forth in Section 2.4.

                       (52)       "FERC" means the U. S. Federal Energy
Regulatory Commission or any successor agency thereto.



4

[image77.gif]

                       (53)       "FIRPTA Affidavit" means the Foreign
Investment in Real Property Tax Act Certification and Affidavit of Seller, to be
mutually agreed by the Parties and delivered at Closing.

                       (54)       "Good Utility Practices" means any of the
practices, methods and acts engaged in or approved by a significant portion of
the electric utility industry during the relevant time period, or any of the
practices, methods or acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made by an entity owning
the applicable facilities or equipment throughout their entire useful lives,
would have been expected to accomplish the desired result at a reasonable cost
consistent with good business practices, reliability, safety and timing
requirements.

                       (55)       "Governmental Authority" means any executive,
legislative, judicial, regulatory, tribal or administrative agency, body,
commission, department, board, court, tribunal or authority of the U. S. or any
foreign country, or any state, local or other governmental subdivision thereof.

                       (56)       "Hazardous Substances" means (a) any
petrochemical or petroleum products, oil or coal ash, coal slag, radioactive
materials, radon gas, lead paint, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid which may contain polychlorinated biphenyls, (b)
any chemicals, materials or substances defined as or included in the definition
of "hazardous substances," "hazardous wastes," "hazardous materials," "hazardous
constituents," "restricted hazardous materials," "extremely hazardous
substances," "toxic substances," "contaminants," "pollutants," "toxic
pollutants" or words of similar meaning and regulatory effect under any
applicable Environmental Law, and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any applicable
Environmental Law.

                       (57)       "Income Tax" means any Tax imposed by any
Governmental Authority (a) based upon, measured by or calculated with respect to
net income, profits or receipts (including capital gains Taxes and minimum
Taxes) or (b) based upon, measured by or calculated with respect to multiple
bases (including corporate franchise taxes) if one or more of such bases is
described in clause (a), in each case, together with any interest, penalties or
additions attributable thereto.

                       (58)       "Indemnifiable Loss" has the meaning set forth
in Section 8.1(a).

                       (59)       "Indemnifying Party" has the meaning set forth
in Section 8.1(d).

                       (60)       "Indemnitee" has the meaning set forth in
Section 8.1(b).

                       (61)       "Independent Accounting Firm" means such
nationally recognized, independent accounting firm as is mutually appointed as
provided in this Agreement.

                       (62)       "Initial Amount" has the meaning set forth in
Section 3.2(a).



5

[image77.gif]

                       (63)       "Inspection" means all tests, reviews,
examinations, inspections, investigations, verifications, samplings and similar
activities conducted by Buyer or its Representatives.

                       (64)       "Known Liabilities" means any liability or
obligation relating to all or a portion of the Purchased Assets or the Business
and arising prior to the Closing, whether liquidated or unliquidated, and
whether or not the same should be required by generally accepted accounting
principles to be reflected as liabilities in financial statements or disclosed
in notes thereto, but excluding any liability or obligation relating to
environmental matters, which is either (i) actually known by a member of
supervisory management of the Seller or any of its Affiliates, or (ii) reported
to any Governmental Authority, health care organization or provider, or
emergency medical professional or service.

                       (65)       "Laws" means all laws, statutes, rules,
regulations and ordinances of any Governmental Authority, including common law
obligations.

                       (66)       "Lease Agreement" means the lease agreement
between Buyer and Seller to be delivered at the Closing, as mutually agreed by
the Parties, for a term of ninety-nine (99) years, providing for nominal rent
and a purchase option by Buyer for one ($1) dollar at any time during the term.

                       (67)       "Liability" or "Liabilities" means any
liability or obligation (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, whether due or to become due and whether or
not the same should be required by generally accepted accounting principles to
be reflected as liabilities in financial statements or disclosed in notes
thereto), including any liability for Taxes.

                       (68)       "Material Adverse Effect" means any change or
effect that is materially adverse to (a) the ownership or operation of the
Purchased Assets after the date hereof or that is materially adverse to the
results of operations or financial condition of the Purchased Assets, in all
cases, taken as a whole, or (b) the ability of Seller or Buyer to consummate the
Closing; other than, in either case, (i) any change or effect affecting the
international, national, regional or local electric industry as a whole, and not
specific and exclusive to the Purchased Assets, including any change or effect
in wholesale or retail markets or local electricity transmission or distribution
systems or operations thereof, (ii) changes in general economic conditions,
interest rates or securities markets in the United States or worldwide, (iii)
changes in Law, or any judgments, orders or decrees that apply generally to
similarly situated Persons, (iv) any change or effect to the extent constituting
or involving an Excluded Asset or an Excluded Liability, (v) strikes, work
stoppages or other labor disturbances, (vi) any matter to the extent that (A) it
is disclosed in reasonable detail in any Schedule delivered by Seller and (B)
such disclosed matter does not worsen in a material manner, and (vii) any change
in or effect on the Purchased Assets which is cured (including by payment of
money) before the earlier of the Closing and the termination of this Agreement
pursuant to Section 9.1. For the avoidance of doubt, that Parties acknowledge
and agree that any increase in value of the Purchased Assets or the Business to
the Seller following the execution and delivery of this Agreement resulting from
any circumstance or


6

[image77.gif]

event, including a change in Law or the grant of any consents or approvals from
any Governmental Authority, shall not constitute a Material Adverse Effect.

                       (69)       "NERC" means the North American Electric
Reliability Council or any successor thereto.

                       (70)       "Net Book Value" means the acquisition or
gross plant value as recorded in account 101, Electric Plant, and 105, Electric
Plant Held for Future Use, less all related accumulated depreciation recorded in
accounts 108, Accumulated Provision for Depreciation of Electric Utility Plant
and account 111, Accumulated Provision for Amortization of Electric Utility
Plant. The balances in these accounts include accumulated depreciation and
amortization as well as cost of removal, salvage and gain/loss on retirement,
all as defined in the FERC Uniform System of Accounts CFR Part 18, Chapter 1.
Account 107, Construction Work in Progress, is a component of Utility Plant in
Service.

                       (71)       "Non-Union Employees" has the meaning set
forth in Section 6.9(b).

                       (72)       "Off-Site Location" means any real property
other than the Site.

                       (73)       "Party" and "Parties" have the respective
meanings set forth in the preamble to this Agreement.

                       (74)       "Permitted Encumbrances" means: (a) the
Easements; (b) those exceptions to title to the Purchased Assets listed on
Schedule 1.1(74); (c) statutory liens for Taxes or other charges or assessments
of Governmental Authorities not yet due or delinquent, or which are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been made; (d) mechanics', carriers', workers', repairers' and
other similar liens arising or incurred in the ordinary course of business which
are not delinquent; (e) zoning, entitlement, conservation restriction and other
land use and environmental restrictions and regulations of Governmental
Authorities which do not materially detract from the value of the Purchased
Assets, taken as a whole, as currently used, or materially interfere with the
present use of the Purchased Assets, taken as a whole; (f) easements, licenses
and rights-of-way which do not materially detract from the value of the
Purchased Assets, taken as a whole, as currently used, or materially interfere
with the present use of the Purchased Assets, taken as a whole, or the operation
of the Business; and (g) Encumbrances created by Buyer, or its successors and
assigns; and (h) easements, restrictions, covenants and other matters of record
which do not materially detract from the value of the Purchased Assets, taken as
a whole, as currently used, or materially interfere with the present use of the
Purchased Assets, taken as a whole, or the operation of the Business.

                       (75)       "Person" means any individual, partnership,
limited liability company, joint venture, corporation, trust, unincorporated
organization, other entity, business association or Governmental Authority.

                       (76)       "PJM" means PJM Interconnection, L.L.C., and
any successor entity thereto.


7

[image77.gif]

                       (77)       "Pole Attachment Agreement" means the
agreements described as such on Schedule 2.1(g).

                       (78)       "Pole Attachment Assignment and Assumption
Agreement" means the assignment and assumption agreement for the Pole Attachment
Agreements between Seller and Buyer to be mutually agreed upon by the Parties
and delivered as of the Closing.

                       (79)       "Prime Rate" has the meaning set forth in
Section 3.4(c).

                       (80)       "Proprietary Information" of a Party means all
information about any Party or its properties or operations furnished to the
other Party or its Representatives by such Party or its Representatives, from
and after the date hereof, regardless of the manner or medium in which it is
furnished. Proprietary Information does not include information that: (a) is or
becomes generally available to the public, other than as a result of a
disclosure by the other Party or its Representatives; (b) was available to the
other Party on a non-confidential basis prior to its disclosure by the Party or
its Representatives; (c) is or becomes available to the other Party on a
non-confidential basis from a source other than such Party; (d) is independently
developed by the other Party; or (e) was disclosed pursuant to the
Confidentiality Agreement and remains subject to the terms and conditions of the
Confidentiality Agreement as long as it is effective.

                       (81)       "Purchase Price" has the meaning set forth in
Section 3.2(a).

                       (82)       "Purchased Assets" has the meaning set forth
in Section 2.1.

                       (83)       "Real Property" has the meaning set forth in
Section 2.1(a).

                       (84)       "Regulatory Material Adverse Effect" means,
with respect to any Party, any change in or effect resulting from any condition
imposed by any Governmental Authority in connection with the grant of such
Governmental Authority's consent or approval of the transactions contemplated
hereby or by the Additional Agreements that either (a) is materially adverse to
such Party, or its results of operations, condition (financial or otherwise),
business, properties, assets or liabilities, (b) materially adversely impairs
such Party's ability to operate its business, properties or assets substantially
in the manner operated on the date hereof, (c) materially detracts from the
value of such Party's business, properties or assets, (d) materially adversely
affects the value of the transactions contemplated hereby or by the Additional
Agreements to such Party or the Business; provided, that notwithstanding the
foregoing, if the changes and effects resulting from any condition so imposed
can be liquidated to the payment of money or the incurrence of costs or valued,
a "Regulatory Material Adverse Effect" means required payments or the incurrence
of costs or Liability which is reasonably expected to equal or exceed $250,000.
For the avoidance of doubt, the Parties acknowledge and agree that any increase
in value of the Purchased Assets or the Business to the Seller following the
execution and delivery of this Agreement resulting from any circumstance or
event, including a change in Law or the grant of any consents or approvals from
any Governmental Authority, shall not constitute a Regulatory Material Adverse
Effect.

                       (85)       "Release" means any release, spill, leak,
discharge, disposal of, pumping, pouring, emitting, emptying, injecting,
leaching, dumping or allowing to escape into or through the environment, whether
air, surface or subsurface water, groundwater, soil or sediment.

8
[image77.gif]

                       (86)       "Remediation" means an action of any kind to
address an Environmental Condition or a Release of Hazardous Substances,
including the following activities: (a) monitoring, investigation, assessment,
treatment, cleanup, containment, removal, mitigation, response or restoration
work; (b) obtaining any permits, consents, approvals or authorizations of any
Governmental Authority necessary to conduct any such activity; (c) preparing and
implementing any plans or studies, and making all relevant filings with and
submissions to the relevant Governmental Authorities for any such activity; (d)
the use, implementation, application, installation, operation or maintenance of
removal actions, remedial technologies applied to the surface or subsurface
soils, excavation and treatment or disposal of soils systems for long term
treatment of surface water or groundwater, engineering controls or institutional
controls; and (e) any other activities required under Environmental Laws to
address an Environmental Condition or a Release of Hazardous Substances.

                       (87)       "Remediation Cost" has the meaning set forth
in Section 6.20(a).

                       (88)       "Representatives" of a Person means,
collectively, such Person's Affiliates and its and their respective directors,
officers, partners, members, employees, representatives, agents, advisors
(including accountants, legal counsel, environmental consultants, engineering
consultants and financial advisors), parent entities and other controlling
Persons.

                       (89)       "Replacement Transaction" has the meaning set
forth in Section 6.21.

                       (90)       "Seller" has the meaning set forth in the
preamble to this Agreement.

                       (91)       "Seller's Agreements" means, collectively, the
contracts, agreements, arrangements, licenses and leases to which Seller is a
party, or by or to which Seller or the Purchased Assets is bound or subject,
excluding Benefit Plans in each case, relating to the Business or the ownership,
lease, maintenance or operation of the Purchased Assets.

                       (92)       "Seller's Indemnitee" has the meaning set
forth in Section 8.1(a).

                       (93)       "Seller's Knowledge" means the actual
knowledge of those individuals listed on Schedule 1.1(93).

                       (94)       "Seller's Permits" has the meaning set forth
in Section 4.11.

                       (95)       "Seller's Required Regulatory Approvals" has
the meaning set forth in Section 4.3(b).

                       (96)       "Site" means the parcels of land included in
the Real Property. Any reference to the Site shall include the surface and
subsurface elements, including the soil, surface water and groundwater present
at the Site.

                       (97)       "Special Warranty Deed" means the special
warranty deed, to be mutually agreed by the Parties and delivered at the
Closing, pursuant to which Seller will convey the Real Property to Buyer.


9

[image77.gif]

                       (98)       "Tax" or "Taxes" means all taxes, charges,
fees, levies, penalties and other assessments imposed by any Governmental
Authority, including Income Taxes, gross receipts, excise, property, sales,
transfer, use, franchise, payroll, withholding, social security and other taxes,
together with any interest, penalties or additions attributable thereto.

                       (99)       "Tax Return" means any return, report,
information return or other document, together with all amendments and
supplements thereto (including any related or supporting information), required
to be supplied to any Governmental Authority responsible for the administration
of Laws governing Taxes.

                       (100)     "Third-Party Claim" has the meaning set forth
in Section 8.2(a).

                       (101)     "Threshold" has the meaning set forth in
Section 8.1(a).

                       (102)     "Transfer Taxes" has the meaning set forth in
Section 6.7(a).

                       (103)     "Transferred Easements" has the meaning set
forth in Section 6.3.

                       (104)     "Transferable Permits" means those Seller's
Permits and Environmental Permits (and all applications pertaining thereto)
which are transferable under applicable Laws by Seller to Buyer (with or without
a filing with, notice to, consent or approval of any Governmental Authority), as
identified on Schedule 1.1(104).

                       (105)     "Transferred Employee Records" means records of
Seller that relate to Transferred Employees, but only to the extent that such
records pertain to: (i) skill and development training, (ii) seniority
histories, (iii) salary and benefit information, (iv) Occupational, Safety and
Health Administration reports, and (v) active medical restriction forms.

                       (106)     "Transferred Employees" has the meaning set
forth in Section 6.9(b).

                       (107)     "Transferred Non-Union Employee" has the
meaning set forth in Section 6.9(b).

                       (108)     "Transferred Union Employee" has the meaning
set forth in Section 6.9(a).

                       (109)     "Transition Services Agreement" means the
transition services agreement between Seller and Buyer, to be delivered at the
Closing, as mutually agreed by the Parties.

                       (110)     "Transmission Assets" has the meaning set forth
in Section 2.2(b).

                       (111)     "Transmission Purchaser" means Old Dominion
Electric Cooperative.

                       (112)     "Transmission Purchase Agreement" means that
certain purchase agreement between Seller and the Transmission Purchaser.

                       (113)     "Union Employees" has the meaning set forth in
Section 6.9(a).

                       (114)     "VSCC" means Virginia State Corporation
Commission.

10
[image77.gif]

                       (115)     "WARN Act" means the Worker Adjustment
Retraining and Notification Act of 1988, as amended.

          1.2.        Construction. In construing this Agreement, together with
the Schedules hereto, the following principles shall be followed:

                       (a)        "references to this Agreement shall include a
reference to all schedules hereto;

                       (b)        "the terms "herein," "hereof," "hereby,"
"hereunder" and other similar terms refer to this Agreement as a whole and not
only to the particular Article, Section or other subdivision in which any such
terms may be employed;

                       (c)        "except as otherwise set forth herein,
references to Articles, Sections, Schedules, and other subdivisions refer to the
Articles, Sections, Schedules, and other subdivisions of this Agreement;

                       (d)        "a reference to any Person shall include such
Person's predecessors;

                       (e)        "all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with U.S. generally
accepted accounting principles;

                       (f)        "no consideration shall be given to the
captions of the Articles, Sections, Schedules, subdivisions, subsections or
clauses, which are inserted for convenience in locating the provisions of this
Agreement and not as an aid in its construction;

                       (g)        "examples shall not be construed to limit,
expressly or by implication, the matter they illustrate;

                       (h)        "the word "includes" and "including" and their
syntactical variants mean "includes, but is not limited to" and "including,
without limitation," and corresponding syntactical variant expressions;

                       (i)        "a defined term has its defined meaning
throughout this Agreement, regardless of whether it appears before or after the
place in this Agreement where it is defined;

                       (j)        "the plural shall be deemed to include the
singular and vice versa;

                       (k)        "references to any agreement, document or
instrument will be construed at a particular time to refer to such agreement,
document or instrument as the same may be amended, modified, supplemented or
replaced as of such time;

                       (l)        "references to any tariff, rate, or order of
any Governmental Authority will mean such tariff, rate or order, as the same may
be amended, modified, supplemented or restated and be in effect from time to
time;




11

[image77.gif]

                       (m)        "if any action or obligation is required to be
taken or performed on any day which is not a Business Day, such action or
obligation must be performed on the next succeeding Business Day; and

                       (n)        "references to an applicable Law will mean a
reference to such applicable Law as the same may be amended, modified,
supplemented or restated and be in effect from time to time.

          1.3.        U.S. Dollars. When used herein, the term "dollars" and the
symbol "$" refer to the lawful currency of the United States.

ARTICLE II
PURCHASE AND SALE

          2.1.        Transfer of Assets. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, convey, transfer and deliver to Buyer, and Buyer shall purchase, assume
and acquire from Seller, free and clear of all Encumbrances, except for the
Permitted Encumbrances, all of Seller's right, title and interest in, to and
under the real and installed personal property, tangible or intangible,
principally related to the Business, including the following assets and
properties, except as otherwise provided in Section 2.2 (collectively, the
"Purchased Assets"):

                       (a)        "The real property (including all buildings
and other improvements thereon and all appurtenances thereto) identified on
Schedule 2.1(a), including the Exmore building, and, to the extent permitted,
the Transferred Easements (the "Real Property");

                       (b)        "The substations, distribution plant and
general plant of the Seller located on the Virginia Eastern Shore and identified
on Schedule 2.1(b) and the transformers located at Bayview;

                       (c)        "The machinery, equipment, furniture and other
personal property (other than vehicles) owned by Seller, in each case, located
on the Real Property or used or held for use principally with respect to the
Business and Purchased Assets and identified on Schedule 2.1(b);

                       (d)        "The vehicles owned by the Seller identified
on Schedule 2.1(d);

                       (e)        "The towers and supporting structures
identified on Schedule 2.1(e);

                       (f)        "The information technology and
telecommunications assets identified on Schedule 2.1(f);

                       (g)        "Subject to the receipt of necessary consents
and approvals with respect to assignment, the Seller's Agreements identified on
Schedule 2.1(g);

                       (h)        "Subject to the receipt of necessary consents
and approvals with respect to assignment, the Transferable Permits;

                       (i)        "[Reserved];

12

[image77.gif]

                       (j)        "To the extent permitted by applicable Law,
the Transferred Employee Records;

                       (k)        "All books, vendor lists (including electronic
records), operating records, maintenance records, engineering designs, plans,
system drawings, operating, safety and maintenance manuals, engineering design
plans, blueprints and as-built plans, specifications, procedures, and similar
items to the extent principally relating to the Purchased Assets or the Business
(subject to the right of Seller to retain copies of same for its use), other
than such items as are proprietary to third parties and accounting records, and
copies of the same with respect to the "Purchased Assets" as defined in the
Transmission Purchase Agreement (it being understood that Seller's obligation to
transfer such items is for items as existing and in such form as currently used
in the Business);

                       (l)        "The Accounts Receivable and all rights to
enforce, execute on or collect such Accounts Receivable; and

                       (m)        "The Customer Deposits.

          2.2.        Excluded Assets. Notwithstanding any provision to the
contrary in this Agreement, nothing in this Agreement shall constitute or be
construed as to require Seller to sell, assign, convey, transfer or deliver, and
Buyer shall not be entitled to purchase, assume or acquire, any right, title or
interest in, to or under any property, asset, business, operation or division of
Seller, or any Affiliate thereof, in the following assets and properties which
are hereby specifically excluded from the definition of Purchased Assets
(collectively, the "Excluded Assets"):

                       (a)        "Assets summarized on Schedule 2.2(a),
including the Tasley generating facility and any other generating facility of
Seller or its Affiliates, whether commissioned or decommissioned;

                       (b)        "The right, title and interest of Seller and
its successors, assigns and Representatives in, to and under certain electrical
transmission or generation facilities (as opposed to distribution facilities) or
information technology and telecommunications assets of Seller or any of its
Affiliates located at or forming a part of the Purchased Assets (whether or not
regarded as a "transmission" or "generation" asset for regulatory or accounting
purposes), including all switchyard facilities, substation facilities and
support equipment, as well as all permits, contracts and warranties, to the
extent they relate to such specified transmission and generation assets or
information technology and telecommunications assets (other than the assets set
forth on Schedule 2.1(f), all of which are included as Purchased Assets)
(collectively, the "Transmission Assets");

                       (c)        "All certificates of deposit, shares of stock,
securities, bonds, debentures, evidences of indebtedness, and interests in joint
ventures, partnerships, limited liability companies and other entities;

                       (d)        "All cash, cash equivalents, bank deposits,
notes receivable, prepaid expenses and interest accruing on Customer Deposits
prior to the Closing Date (but not the Customer Deposits, except as provided in
(v) below), including such as relate to any Excluded

13
[image77.gif]

Assets or the operation of the Purchased Assets and the Business prior to the
Closing Date and any income, sales, payroll or other Tax receivables (in each
case, whether held by Seller or any third party);

                       (e)        "The right, title and interest of Seller and
its successors, assigns and Representatives in, to and under all intellectual
property, including, but not limited to, the names "Delmarva Power & Light
Company," "Delmarva Power," "DPL," "Conectiv," "Conectiv Power Delivery,"
"Pepco," "Pepco Holdings" or any derivation thereof, as well as any related or
similar name, or any other trade names, trademarks, service marks, corporate
names and logos, or any part, derivation, colorable imitation or combination
thereof;

                       (f)        "All tariffs, agreements and arrangements to
which Seller or its Representatives is a party for the purchase or sale of
electric capacity or energy, or for the purchase of generation, transmission, or
ancillary services;

                       (g)        "The right, title and interest of Seller and
its successors, assigns and Representatives in, to and under all claims against
third parties, if any, relating to the ownership, lease, maintenance or
operation of any Purchased Assets, by Seller prior to the Closing Date other
than as provided in Section 2.1(l), whether accruing prior to, on or after the
Closing Date, including all claims for refunds, prepayments, offsets,
recoupment, insurance proceeds, insurance distributions, dividends or other
proceeds, condemnation awards, judgments and the like, whether received as
payment or credit against future Liabilities;

                       (h)        "All Tax refunds or credits (including refunds
or credits of real property Taxes paid or due with respect to the Purchased
Assets and the Business, or any related real property), which refunds or credits
are with respect to periods ending prior to the Closing Date, whether directly
or indirectly, regardless of when actually paid;

                       (i)        "All employment agreements and personnel
records of Seller and its successors, assigns and Representatives, other than,
to the extent permitted by applicable Law, Transferred Employee Records;

                       (j)        "The minute books, stock transfer books,
corporate seal and other corporate records of Seller and its successors, assigns
and Representatives;

                       (k)        "The right, title and interest of Seller and
its successors, assigns and Representatives in, to and under all contracts,
agreements, arrangements, licenses and leases of any nature, other than the
Seller's Agreements set forth on Schedule 2.1(g);

                       (l)        "All assets and properties owned or held by
any Benefit Plan;

                       (m)        "All insurance policies relating to the
ownership, lease, maintenance or operation of the Purchased Assets;

                       (n)        "All other assets and properties owned or
leased by Seller or its successors, assigns and Representatives which are not
principally used in or necessary for the operation of the Purchased Assets or
the Business;

14

[image77.gif]

                       (o)        "The vehicles not identified on Schedule
2.1(d);

                       (p)        "The right, title and interest of Seller and
its successors, assigns and Representatives under this Agreement and the
Additional Agreements;

                       (q)        "PBX telephone system and mobile and fixed
radio communications equipment (Account 397.1);

                       (r)        "Seller's assets related to the Business with
respect to customers located in Maryland, Delaware, the District of Columbia,
and New Jersey;

                       (s)        "[Reserved];

                       (t)        "The real property (including all improvements
thereon and all appurtenances thereto) identified on Schedule 2.2(t);

                       (u)        "All inventory; and

                       (v)        "(i) Customers' deposits or Customer advances
for construction that has been completed, (ii) the proportionate share of any
Customers' deposits or Customer advances equal to the portion of construction
that has been completed, or (iii) Customers' deposits or Customer advances for
new construction that has not commenced.

          2.3.        Assumed Liabilities. On the Closing Date, Buyer shall
assume and agree to pay, perform and otherwise discharge when due all of the
following Liabilities of Seller arising or accruing on or after the Closing Date
unless otherwise specified, (collectively, the "Assumed Liabilities"):

                       (a)        "All Liabilities of Seller, arising or
accruing on or after the Closing Date, under (i) the Seller's Agreements
identified on Schedule 2.1(g) and the Transferable Permits, in accordance with
the respective terms thereof, and (ii) Seller's Agreements entered into by
Seller primarily with respect to the Purchased Assets, the Business or the Site
on or after the date hereof consistent with the terms of this Agreement, other
than leases of vehicles;

                       (b)        "All Liabilities of Seller which relate to the
Business or Purchased Assets or the Site in respect of Taxes for which Buyer is
liable pursuant to Sections 3.6 and 6.7;

                       (c)        "Except as set forth in Section 2.4(a), (b) or
(e), all Liabilities relating to or resulting from the following: (i) any
violation of or alleged violation, or non-compliance with, Environmental Laws or
Environmental Permits arising from events, conditions or circumstances existing
or occurring prior to or on or after the Closing Date, with respect to the
ownership, lease, maintenance, construction, modification or operation of the
Purchased Assets, or the Site, including the cost of correcting any such
violations or non-compliance, but excluding any fines or penalties arising out
of the ownership, maintenance, lease, construction, modification or operation of
the Purchased Assets or the Site prior to the Closing Date; and (ii)
Environmental Conditions or exposure to Hazardous Substances at, on, in, under
or adjacent to, or migrating or discharged to or from, the Purchased Assets, or
the Site, prior to, on or after the Closing Date, including loss of life, injury
to persons or property (including from exposure to asbestos-

15
[image77.gif]

containing materials) and damage to natural resources (whether or not such loss,
injury or damage arose or was made manifest before the Closing Date or arises or
becomes manifest after the Closing Date) and Remediation of Environmental
Conditions on or after the Closing Date;

                       (d)        "All Taxes that may be imposed by any federal,
state or local government on the ownership, lease, maintenance, operations, use
or sale of the Purchased Assets, the Business or the Site (except for Income
Taxes) with respect to the period commencing on or after the Closing Date,
except for Taxes for which Seller is liable pursuant to Section 3.6;

                       (e)        "All Liabilities and obligations of Seller
with respect to Customer Deposits arising or accruing before, on or after the
Closing Date;

                       (f)        "Accounts Payable (other than Customer
Deposits) and related Taxes (other than utility taxes on unbilled revenue with
respect to Customer Deposits); and

                       (g)        "To the extent not identified as one of the
Excluded Liabilities pursuant to Section 2.4(a) to (j), all Liabilities relating
to the Purchased Assets or the Business (i) arising prior to Closing which are
not Known Liabilities on or before the date six months after the Closing Date,
or (ii) arising on or after the Closing.

          2.4.        Excluded Liabilities. Notwithstanding any provision to the
contrary in this Agreement, nothing in this Agreement shall constitute or be
construed as to require Buyer to pay, perform or otherwise discharge when due
any Liabilities of Seller or any of its Affiliates with respect to the Business
or the Purchased Assets not expressly referenced in Section 2.3, including the
following Liabilities which are hereby specifically excluded from the definition
of Assumed Liabilities (the "Excluded Liabilities"):

                       (a)        "Any Liabilities of Seller in respect of any
Excluded Assets, including Environmental Conditions existing on, or Releases
occurring prior to, the Closing Date on the locations occupied by, or resulting
from the construction, ownership or operation of, any of the assets summarized
on Schedule 2.2(a), including the Tasley generating facility and any other
generating facility of Seller or its Affiliates, whether commissioned or
decommissioned;

                       (b)        "Remediation, loss of life, injury to persons
or property and damage to natural resources arising from the storage,
transportation, treatment, disposal, discharge, recycling or Release, at any
Off-Site Location;

                       (c)        "Any Liabilities of Seller in respect of Taxes
attributable to the Purchased Assets or the Business for taxable periods ending
before the Closing Date, except for Taxes for which Buyer is liable pursuant to
Section 3.6 or 6.7;

                       (d)        "Any Liabilities of Seller accruing prior to
the Closing Date under any of the Seller's Agreements;

                       (e)        "Any fines or penalties imposed by any
Governmental Authority resulting from any violation of Law or any Seller's
Permit by Seller that occurred prior to the Closing Date, it being understood
that costs associated with modifications to the Purchased Assets or the

16

[image77.gif]

manner of operating the Purchased Assets or the Business to correct such
violations shall not be deemed to be fines or penalties for purposes hereof;

                       (f)        "Any Liabilities relating to any Benefit Plan
maintained by Seller or any trade or business (whether or not incorporated)
which is or ever has been under common control, or which is or ever has been
treated as a single employer, with Seller under Section 414(b), (c), (m) or (o)
of the Code ("ERISA Affiliate") or to which Seller and any ERISA Affiliate
contributed thereunder (the "ERISA Affiliate Plans"), maintained by, contributed
to, or obligated to contribute to, by Seller or any ERISA Affiliate, including
any Liability (i) to the Pension Benefit Guaranty Corporation under Title IV of
ERISA, or (ii) with respect to any noncompliance by Seller with ERISA;

                       (g)        "Any Liabilities relating to the employment or
termination of employment, including discrimination, wrongful discharge or
unfair labor practices by Seller of any individual, attributable to any action
or omission by Seller prior to the Closing Date;

                       (h)        "Any obligation to provide continuation
coverage under COBRA (and notice of the right to elect such coverage) to
Transferred Employees, employees associated with the Purchased Assets or the
Business who do not become Transferred Employees (and their dependents or former
dependents), and former dependents of Transferred Employees who became eligible
for continuation coverage under COBRA on account of a "qualifying event" (as
defined under COBRA) occurring prior to the Closing Date;

                       (i)        "Any Liabilities under the lease agreements
for the vehicles not identified on Schedule 2.1(d);

                       (j)        "Any payment Liabilities secured by Permitted
Encumbrances and arising prior to Closing relating to (i) mechanics', carriers',
workers', repairers' and other similar liens, (ii) obligations for borrowed
money or with respect to deposits or advances of any kind, including any
Liabilities relating to the lien on the Real Property in favor of The Bank of
New York, individually or as trustee, (iii) obligations upon which interest
charges are customarily paid, (iv) all obligations under conditional sale or
other title retention agreements, (v) obligations in respect of the deferred
purchase price of property or services, (vi) guarantees of indebtedness of
others, (vii) capital lease obligations, or (viii) obligations (contingent or
otherwise) as an account party in respect of letters of credit or letters of
guaranty; and

                       (k)        "To the extent not expressly identified as one
of the Assumed Liabilities pursuant to Section 2.3(a) to (f), any Liabilities
arising prior to Closing, which become Known Liabilities on or before the date
six months after the Closing Date.

          2.5.        Control of Litigation. Seller shall be entitled
exclusively to control, defend and settle any suit, action or proceeding, and
any investigation, arising out of or relating to any Excluded Assets or Excluded
Liabilities, and Buyer shall reasonably cooperate with Seller, at Seller's sole
cost and expense for out-of-pocket expenses, in connection therewith.




17

[image77.gif]

ARTICLE III


THE CLOSING

          3.1.        Closing. The sale, assignment, conveyance, transfer and
delivery of the Purchased Assets by Seller to Buyer, and the purchase,
assumption and acquisition by Buyer of the Purchased Assets and the Assumed
Liabilities, and the consummation of the other transactions contemplated hereby,
shall take place at a closing (the "Closing") to be held at such location as is
mutually agreed by the Parties, within five (5) Business Days after the date on
which the last of the conditions precedent to the Closing set forth in Article
VII shall have been satisfied or, to the extent permitted by applicable Law,
waived by the Party for whose benefit such conditions precedent exist, or at
such other date as may be agreed upon between Buyer and Seller. The date on
which the Closing actually occurs is hereinafter called the "Closing Date." The
Closing shall be effective for all purposes as of 12:01 a.m., New York City
time, on the Closing Date.

          3.2.        Purchase Price.

                       (a)        "Upon the terms and subject to the conditions
set forth in this Agreement, in consideration of the aforesaid sale, assignment,
conveyance, transfer and delivery of the Purchased Assets, Buyer shall (i) pay
to Seller cash in an aggregate amount equal to Thirty-Nine Million Eight Hundred
Twenty-Five Thousand Dollars ($39,825,000) (the "Initial Amount") plus or minus
such adjustments set forth in this Section 3.2 below ("Closing Adjustment
Amount"), subject to Section 3.4 (collectively, the "Purchase Price"), and
(ii) assume and agree to pay, perform and otherwise discharge the Assumed
Liabilities. For the avoidance of doubt, Buyer acknowledges that its assumption
of, and agreement to pay, perform or otherwise discharge, the Assumed
Liabilities constitutes an integral part of the consideration to be received by
Seller in respect of the sale, assignment, conveyance, transfer and deliver of
the Purchased Assets hereunder, and that, in the absence of such assumption and
agreement by Buyer, Seller would not enter into this Agreement. The Purchase
Price shall be adjusted as follows:

   

          (i)          The Purchase Price shall be (A) increased by the actual
installed cost of Purchased Assets acquired since November 30, 2006, and (B)
decreased by the Net Book Value of assets or properties which otherwise would
have constituted "Purchased Assets" hereunder but for the retirement,
disposition or abandonment of such assets or properties prior to the Closing
Date, excluding for all purposes any amounts relating to Accounts Receivable or
Customer Deposits. An example of this calculation is set forth on Schedule
3.2(a)(i);

 

          (ii)         The Purchase Price shall be increased by the product of
(A) the amount of the Accounts Receivable on the Closing Date and (B) 0.995;

 

          (iii)        The Purchase Price shall be decreased by an amount equal
to the applicable accrued interest on Customer Deposits transferred to Buyer,
accruing as of January 1, 2007, through the Closing Date;

 

          (iv)         The Purchase Price shall be decreased, by the amount of
the Customer Deposits on the Closing Date; and

18

[image77.gif]

 

          (v)          The Purchase Price shall be decreased by the difference
between $250,000 and the amounts paid by Seller to Transferred Employees as
signing bonuses pursuant Section 6.9(b).

                       (b)        "At least three (3) Business Days prior to the
Closing Date, Seller shall provide to Buyer its good faith estimate of the
Closing Adjustment Amount, which estimate shall be certified in writing by an
appropriate officer of Seller which officer shall be consented to by the Buyer
(the "Estimated Adjustment Amount").

                       (c)        "At the Closing, in furtherance but not in
duplication of Section 3.2(a), Buyer shall pay to Seller cash in an aggregate
amount equal to the Initial Amount, minus the Escrow Amount and plus or minus
the Estimated Adjustment Amount (the "Closing Payment"). The Closing Payment
shall be paid to Seller by Buyer at the Closing by wire transfer of immediately
available funds to the account of Seller designated by Seller at least two (2)
Business Days prior to the Closing Date.

          3.3.        Establishment of Escrow. At Closing, Buyer shall deliver,
or cause to be delivered, an amount equal to Four Hundred Fifty Thousand Dollars
($450,000) of the Purchase Price (the "Escrow Amount") to be paid by Buyer under
Section 3.2 to an escrow agent mutually agreed upon by the Parties (the "Escrow
Agent"). The Escrow Agent shall hold such funds in escrow (the "Escrow") for
three months after the Closing Date, to be used for payments to be made by
Seller pursuant to Section 3.2, if any, pursuant to the terms of the Escrow
Agreement.

          3.4.        Adjustment to Purchase Price.

                       (a)        "Within ninety (90) days after the Closing
Date, the Parties shall mutually prepare a statement setting forth the Closing
Adjustment Amount (the "Closing Statement") and the amount of any payment to be
made, and by whom, pursuant to Section 3.4(c).

                       (b)        "In the event there is disagreement with
respect to the preparation of only a portion of the Closing Statement, Buyer or
Seller, as the case may be, shall pay all remaining amounts in the manner set
forth in Section 3.4(c); and all other amounts shall be paid at such time as all
disagreements are resolved provided in accordance with this Section 3.4(b) or
otherwise. If the Parties cannot mutually agree on the Closing Statement, then
the Parties shall promptly attempt to resolve such disagreements by negotiation.
If the Parties are unable to resolve such disagreements within thirty (30) days
following such notice of disagreement, then the Parties shall appoint an
Independent Accounting Firm within forty-five (45) days following such notice to
review the disputed portions of the draft Closing Statement and determine the
Closing Adjustment Amount. In the event that Buyer and Seller cannot promptly
agree on the selection of an accounting firm to act as the Independent
Accounting Firm following the expiration of such forty-five (45) day period,
either Party may request the American Arbitration Association to appoint an
Independent Accounting Firm, and such appointment shall be final, binding and
conclusive on Buyer and Seller. Resolution of any disagreements shall be made by
the Independent Accounting Firm in a writing addressed to all Parties within
thirty (30) days following referral to it by the Parties of such disagreements
in accordance with this Agreement. The findings of such Independent Accounting
Firm shall be final, binding and conclusive on the Parties. The fees and
expenses of the Independent Accounting Firm incurred in the resolution of

19

[image77.gif]

such dispute shall be borne by the Parties in such proportion as is appropriate
to reflect the relative benefits received by Seller on the one hand and Buyer on
the other from the resolution of the dispute. For example, if Buyer challenges
items underlying the calculation of the Closing Adjustment Amount in the net
amount of $100,000, but the Independent Accounting Firm determines that Buyer
has a valid claim for only $40,000, Buyer shall bear 60% of the fees and
expenses of the Independent Accounting Firm and Seller shall bear the other 40%
of such fees and expenses.

                       (c)        "No later than the fifth (5th) Business Day
following the determination of the Closing Adjustment Amount pursuant to
Section 3.4(b), either (i) Seller shall pay Buyer the amount, if any, by which
the Estimated Adjustment Amount exceeds the Closing Adjustment Amount, or
(ii) Buyer shall pay Seller the amount, if any, by which the Closing Adjustment
Amount exceeds the Estimated Adjustment Amount, in either case, together with
simple interest accruing on such payment at the Prime Rate from and after the
Closing Date through but not including the date of payment, by wire transfer of
immediately available funds to an account designated by the receiving Party. As
used herein, "Prime Rate" means, as of any date, the prime rate as published in
The Wall Street Journal on such date or, if not published on such date, on the
most recent date of publication.

          3.5.        Tax Reporting and Allocation of Purchase Price. Buyer and
Seller shall use their Commercially Reasonable Efforts to agree in good faith
upon an allocation among the Purchased Assets of the sum of the Purchase Price
and the Assumed Liabilities consistent with Section 1060 of the Code and the
Treasury Regulations thereunder within sixty (60) days after the determination
of the Closing Adjustment Amount pursuant to Section 3.4. In the event that the
Parties cannot agree on a mutually satisfactory allocation within such sixty
(60) day period, the Parties shall appoint an Independent Accounting Firm that
shall, at Seller's and Buyer's joint expense, determine the appropriate
allocation. In the event that Buyer and Seller cannot promptly agree on the
selection of an accounting firm to act as the Independent Accounting Firm,
either Party may request the American Arbitration Association to appoint an
Independent Accounting Firm, and such appointment shall be final, binding and
conclusive on Buyer and Seller. Resolution of any disagreements shall be made by
the Independent Accounting Firm in a writing addressed to all Parties within
thirty (30) days following referral to it by the Parties of such disagreements
in accordance with this Agreement. The finding of such Independent Accounting
Firm shall be final, binding and conclusive on the Parties. After determination
of the allocation by agreement of the Parties or by binding determination of the
Independent Accounting Firm, Buyer and Seller shall file, for the tax year in
which the Closing occurs, Internal Revenue Service Form 8594, and all Tax
Returns, in accordance with such allocation. Buyer and Seller shall report the
transactions contemplated by this Agreement for U. S. federal Income Tax and all
other Tax purposes in a manner consistent with the allocation determined
pursuant to this Section 3.5. Buyer and Seller shall provide the other promptly
with any information required to complete Form 8594. Buyer and Seller shall
notify and provide the other with reasonable assistance in the event of an
examination, audit or other proceeding regarding the agreed-upon allocation of
the Purchase Price and the Assumed Liabilities.



 

20

[image77.gif]

          3.6.        Prorations.

                       (a)        "Except as otherwise provided in this
Agreement, all of the items customarily prorated relating to the ownership,
lease, maintenance or operation of the Business and Purchased Assets that are
attributable to a period commencing prior to the Closing Date and terminating on
or after the Closing Date, including those listed below (but expressly excluding
Income Taxes), shall be prorated as of the Closing Date, with Seller liable to
the extent such items relate to any period prior to the Closing Date, and Buyer
liable to the extent such items relate to any period on or after the Closing
Date (measured in the same units used to compute the item in question, and
otherwise measured by calendar days):

                                      (i)        "Personal property, real estate
and occupancy Taxes, assessments and other charges, if any, on or with respect
to the ownership, lease, maintenance or operation of the Business and Purchased
Assets;

                                      (ii)       "Rent and all other items
(including prepaid services), in each case, payable by or to Seller under any of
the Seller's Agreements assigned to and assumed by Buyer hereunder;

                                      (iii)      "Any permit, license,
registration, compliance assurance fees or other fees with respect to any
Transferable Permit; and

                                      (iv)       "Sewer rents and charges for
water, telephone, electricity and other utilities.

                       (b)        "Seller or Buyer, as the case may be, shall
promptly reimburse the other Party that portion of any amount paid by such other
Party to the extent relating to the period for which Seller or Buyer, as the
case may be, is liable under Section 3.6(a), in each case, upon presentation of
a statement setting forth in reasonable detail the nature and amount of any such
payment. In connection with the prorations set forth in Section 3.6(a), if
actual amounts are not available on the Closing Date, the proration shall be
calculated based upon the respective amounts accrued through the Closing Date or
paid for the most recent year or other appropriate period for which such amounts
paid are available. All prorated amounts shall be recalculated and paid to the
appropriate Party, if practicable, on the date of the payment of the Closing
Adjustment Amount pursuant to Section 3.4(c) or otherwise within sixty (60) days
after the date that the previously unavailable actual amounts become available.
Seller and Buyer shall furnish each other with such documents and other records
as may be reasonably requested in order to confirm all proration calculations
made pursuant to this Section 3.6. Notwithstanding anything to the contrary
herein, no proration shall be made under this Section 3.6 with respect to (i)
real property Tax refunds that are Excluded Assets under Section 2.2(h) or (ii)
Taxes payable by Buyer pursuant to Section 6.7(a).

          3.7.        Deliveries by Seller. At the Closing, Seller shall
deliver, or cause to be delivered, the following to Buyer:

                       (a)        "The Special Warranty Deed, duly executed by
Seller and in recordable form;

21

[image77.gif]

                       (b)        "The Bill of Sale, duly executed by Seller;

                       (c)        "The Assignment and Assumption Agreements and
the Pole Attachment Assignment and Assumption Agreement, duly executed by
Seller;

                       (d)        "The Transition Services Agreement, duly
executed by Seller;

                       (e)        "The Access Agreements, duly executed by
Seller and in recordable form;

                       (f)        "The Escrow Agreement, duly executed by the
Seller;

                       (g)        "The Lease Agreement, duly executed by the
Seller and in recordable form;

                       (h)        "Evidence, in form and substance reasonably
satisfactory to Buyer, demonstrating that Seller has obtained the Seller's
Required Regulatory Approvals set forth on Schedule 7.2(b);

                       (i)        "A FIRPTA Affidavit, duly executed by Seller;

                       (j)        "Copies, certified by the Secretary or
Assistant Secretary of Seller, of resolutions authorizing the execution,
delivery and performance of this Agreement, each Additional Agreement to which
Seller is a party and all of the other agreements and instruments, in each case,
to be executed, delivered and performed by Seller in connection herewith;

                       (k)        "A certificate of the Secretary or Assistant
Secretary of Seller identifying the name and title and bearing the signatures of
the officers of Seller authorized to execute and deliver this Agreement, each
Additional Agreement to which Seller is a party and the other agreements and
instruments contemplated hereby;

                       (l)        "A certificate contemplated by Section 7.1(f);

                       (m)        "All such other agreements, documents,
instruments and writings as shall, in the reasonable opinion of Buyer and its
counsel, be necessary to sell, assign, convey, transfer and deliver to Buyer the
Purchased Assets, in accordance with this Agreement and, where necessary or
desirable, in recordable form, provided that Seller shall not be required to
prepare or obtain any survey, abstract, title opinion or title insurance policy
with respect to the Real Property;

                       (n)        "A certificate of good standing with respect
to Seller from the VSCC;

                       (o)        "Evidence satisfactory to the Buyer of the
release and discharge of the lien of the Bank of New York, individually or as
trustee, with respect to the Purchased Assets;

                       (p)        "Such other agreements, documents, instruments
and writings as are required to be delivered by Seller at or prior to the
Closing Date pursuant to this Agreement or otherwise reasonably requested by
Buyer in connection herewith; and



22

[image77.gif]

                       (q)        "All books, records and other materials
referenced in Section 2.1(k) in both hard copy and electronic version, as
available; provided that such property shall be delivered to such locations
other than the place of Closing as Buyer may reasonably direct.

          3.8.        Deliveries by Buyer. At the Closing, Buyer shall deliver,
or cause to be delivered, the following to Seller:

                       (a)        "The Closing Payment, by wire transfer of
immediately available funds, in accordance with Seller's instructions to the
account of Seller designated by Seller at least two (2) Business Days prior to
the Closing Date and the Escrow Amount to the Escrow Agent, which shall have
entered into the Escrow Agreement;

                       (b)        "The Assignment and Assumption Agreements and
the Pole Attachment Assignment and Assumption Agreement, duly executed by Buyer;

                       (c)        "The Transition Services Agreement, duly
executed by Buyer;

                       (d)        "The Operational Coordination Agreement, duly
executed by Buyer;

                       (e)        "The Access Agreements, duly executed by
Buyer;

                       (f)        "The Escrow Agreement, duly executed by Buyer;

                       (g)        "The Lease Agreement, duly executed by Buyer;

                       (h)        "Evidence, in form and substance reasonably
satisfactory to Seller, demonstrating that Buyer has obtained the Buyer's
Required Regulatory Approvals set forth on Schedule 7.1(b);

                       (i)        "Copies, certified by the Secretary or
Assistant Secretary of Buyer, of resolutions authorizing the execution, delivery
and performance of this Agreement, each Additional Agreement to which Buyer is a
party, and all of the other agreements and instruments, in each case, to be
executed, delivered and performed by Buyer in connection herewith;

                       (j)        "A certificate of the Secretary or Assistant
Secretary of Buyer identifying the name and title and bearing the signatures of
the officers of Buyer authorized to execute and deliver this Agreement, each
Additional Agreement to which Buyer is a party and the other agreements
contemplated hereby;

                       (k)        "A certificate contemplated by Section 7.2(f);
and

                       (l)        "Such other permits, agreements, documents,
instruments and writings as are required to be delivered by Buyer at or prior to
the Closing Date pursuant to this Agreement or otherwise reasonably requested by
Seller in connection herewith.

          3.9.        Post-Closing Asset Deliveries. In the event that Seller or
Buyer, or any of their respective Representatives, shall determine after the
Closing that any Purchased Asset is in the

23

[image77.gif]

possession of the Seller (or any of its Representatives) or that any Excluded
Asset is in the possession of the Buyer (or any of its Representatives), the
Party in possession of such asset or assets shall, or shall cause their
respective Representatives to, promptly, but in no event later than five (5)
Business Days following such determination, pay or deliver, or cause to be paid
or delivered, to the other Party such asset or assets, at the sole cost and
expense of the Party in possession of such asset or assets.

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER

          As an inducement to Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, Seller hereby represents and warrants to
Buyer as follows:

          4.1.        Organization; Qualification. Seller is a corporation
validly existing and in good standing under the laws of the Commonwealth of
Virginia and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted. Seller is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction in which its business as
now being conducted requires it to be so qualified, except to the extent that
the failure to be so qualified is not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect.

          4.2.        Authority. Seller has full corporate power and authority
to execute and deliver this Agreement and each Additional Agreement to which it
is a party and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Seller of this Agreement and each Additional
Agreement to which it is a party and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action required on the part of Seller. This Agreement has
been duly executed and delivered by Seller; and this Agreement constitutes, and
upon the execution and delivery by Seller of each Additional Agreement to which
it is a party, each such Additional Agreement will constitute, the valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except that (a) such enforceability may be subject to any bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other Laws now
or hereafter in effect affecting or relating to enforcement of creditors' rights
generally and (b) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

          4.3.        Consents and Approvals; No Violation.

                       (a)        "Except as set forth on Schedule 4.3(a),
subject to obtaining or making all Seller's Required Regulatory Approvals,
neither the execution and delivery by Seller of this Agreement and the
Additional Agreements to which it is a party nor the consummation by Seller of
the transactions contemplated hereby and thereby will (i) conflict with or
result in any breach of any provision of the certificate of incorporation or
bylaws of Seller; (ii) result in a default (or give rise to any right of
termination, cancellation or acceleration or result in the imposition of a lien
on any of its assets) under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, agreement, lease or other instrument or
obligation to which Seller is a party

24

[image77.gif]

or by which it, or any of the Purchased Assets, may be bound, except for such
defaults (or rights of termination, cancellation, acceleration or resulting
liens) as to which requisite consents, approvals or waivers have been or will
prior to the Closing be obtained, or which are not reasonably expected to
individually or in the aggregate, have a Material Adverse Effect; or (iii)
violate any Law, order, judgment or decree applicable to Seller or any of the
Purchased Assets, which violation, individually or in the aggregate, is not
reasonably expected to result in a Material Adverse Effect.

                       (b)        "Except for consents, approvals, filings and
notices (including those consents, approvals, filings and notices required in
connection with the transfers by Seller to Buyer of Transferable Permits) set
forth on Schedule 4.3(b) (the consents, approvals, filings and notices referred
to in this paragraph are collectively referred to herein as the "Seller's
Required Regulatory Approvals"), no consent or approval of, filing with, or
notice to, any Governmental Authority is necessary for the execution and
delivery by Seller of this Agreement and the Additional Agreements to which it
is a party or the consummation by Seller of the transactions contemplated hereby
or thereby, other than (i) such consents, approvals, filings and notices which,
if not obtained or made, do not materially impair Seller's ability to perform
its material obligations under this Agreement or such Additional Agreements;
(ii) such consents, approvals, filings and notices which become applicable to
Seller or the Purchased Assets as a result of the status of Buyer (or any of its
Affiliates) or as a result of any other facts that specifically relate to the
business or activities in which Buyer (or any of its Affiliates) is or proposes
to be engaged; and (iii) such consents, approvals, filings and notices, the
failure of which to obtain or make are not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect.

          4.4.        Insurance. Schedule 4.4 sets forth all material liability,
property, workers' compensation and other insurance policies with respect to the
Purchased Assets. To Seller's Knowledge, the Purchased Assets are insured in
such amounts and against such risks and losses as are customary in accordance
with Good Utility Practices, no premiums due under any such material insurance
policy have not been paid (to the extent any such non-payment would entitle the
insurer to terminate such policy) and Seller has not received any written notice
of cancellation, termination or denial of a claim thereunder with respect to any
material insurance policy of Seller providing coverage in respect of the
Purchased Assets which was not replaced prior to the date of cancellation or
termination. To Seller's Knowledge, all material insurance policies of Seller
covering the Purchased Assets are in full force and effect, provided, however,
that coverage of the Purchased Assets under the Seller's insurance policies will
terminate as of the Closing. Seller has not been refused any such insurance with
respect to any material Purchased Asset.

          4.5.        Title and Related Matters.

                       (a)        "Except for Permitted Encumbrances, Seller has
good, valid and marketable title to (or, in the case of leased property, has a
valid and enforceable leasehold interest in) the Real Property included in the
Purchased Assets and has good and valid title to all other Purchased Assets,
free and clear of all Encumbrances.

                       (b)        "To Seller's Knowledge, the Purchased Assets
have been maintained consistent with Good Utility Practice, except to the extent
that the failure to so maintain the

25

[image77.gif]

Purchased Assets, taken as a whole, is not reasonably expected to have a
Material Adverse Effect.

                       (c)        "Except as set forth on Schedule 4.5(c), the
Transferred Easements are all of the easements, railroad crossing rights and
rights of way, and similar rights (other than public rights of way) necessary
for the operation of the Business as currently conducted, except those that are
not reasonably expected to have a Material Adverse Effect.

                       (d)        "Schedule 2.1(a) describes all real property
leases under which Seller is a lessee or lessor that relate principally to the
Business or the Purchased Assets.

          4.6.        Seller's Environmental Matters. Notwithstanding anything
contained herein, Sections 4.3, 4.6 and 4.10 are the only
Sectio                       (a)        "ns containing representations and
warranties relating to environmental matters. Except as set forth on Schedule
4.6:

                       (a)        "Seller holds, and is in compliance and has
been in compliance over the last six (6) years, in all respects with, all
Environmental Permits that Seller requires in order to own, lease, maintain and
operate the Purchased Assets or the Business, and Seller is, and has been over
the last six (6) years, otherwise in compliance in all respects with applicable
Environmental Laws with respect to the ownership, lease, maintenance or
operation of the Purchased Assets or the Business, except in all cases for such
failures to hold or comply with required Environmental Permits, and such
failures to be in compliance with applicable Environmental Laws, as are not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect.

                       (b)        "Seller has not received any written or, to
Seller's Knowledge, oral (i) request for information or notice that it is a
potentially responsible party under CERCLA or any similar state law, with
respect to the Site, or (ii) unresolved notice alleging any material violations
of Environmental Laws or Environmental Permits.

                       (c)        "Seller has not entered into or agreed to any
decree, order or judgment under any Environmental Law relating to the Purchased
Assets or the Business, and, to Seller's Knowledge, Seller is not subject to any
outstanding decrees, orders or judgments relating to compliance with any
Environmental Law or to the Remediation of Hazardous Substances under any
Environmental Law relating to the Purchased Assets, the Business or the Site
except for such decrees, orders and judgments as are not material.

                       (d)        "Seller has delivered or made available all
material environmental reports (including all Phase I Environmental Site
Assessment reports, or Phase II Environmental Site Assessment reports, if
applicable), investigations and studies relating to any of the Purchased Assets
or the Business prepared by or on behalf of or in the possession of the Seller
within the last six (6) years. To Seller's Knowledge, no Affiliate of Seller is
in possession of any such material environmental reports or studies primarily
relating to the Purchased Assets or the Business.

                       (e)        "To Seller's Knowledge, there has been no
Release of Hazardous Substances on, in, under or onto any part of the Site in
respect of which a Governmental Authority has required or may require under
applicable Environmental Laws any material

26

[image77.gif]

Remediation except as are not, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect.

                       (f)        "To Seller's Knowledge, there are no
underground storage tanks or related piping, asbestos-containing materials or
polychlorinated biphenyl-containing transformers or other equipment, active or
abandoned, on the Site or included in the Purchased Assets, except as are not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect.

          4.7.        Taxes. Seller has timely filed all Tax Returns required to
be filed by Seller with respect to the conduct and ownership of the Purchased
Assets or the Business, including Tax Returns for all applicable federal, state
and local income, franchise, sales, use, property, excise and other Taxes, and
such Tax Returns are true and correct in all material respects. Seller has paid
all material Taxes required to be paid pursuant to such Tax Returns or otherwise
required by Law to be paid by it, and there are no other material Taxes payable
on account of the ownership of the Purchased Assets or the Business from the
date of the inception of Seller's investment in the Purchased Assets or the
Business, except for Taxes not yet due in the ordinary course of business (for
which adequate reserves have been established). All other federal, state and
local Taxes which Seller was or is required by Law to withhold or collect have
been and are being withheld or collected by it and are being paid over to the
proper Governmental Authorities or are being held by Seller in accordance with
Law for such payment. Seller has not made any Tax elections with respect to the
Purchased Assets or the Business that will bind Buyer. None of the Purchased
Assets is tax-exempt use property within the meaning of Section 168(h) of the
Code or tax-exempt bond financed property within the meaning of Section
168(g)(5) of the Code and none of such assets is subject to any lease made
pursuant to Section 168(f)(8) of the Code (as in effect prior to the enactment
of the Tax Reform Act of 1986).

          4.8.        Real Property. Schedule 4.8 sets forth a description of
the Real Property and the material Transferred Easements. True and correct
copies of all current surveys, abstracts, title opinions and policies of title
insurance currently in force, in each case, in Seller's possession and relating
to the Real Property, have been previously delivered or otherwise made available
to Buyer. Except as set forth in Schedule 2.1(a), Schedule 2.1(g), Schedule 4.8,
or Schedule 4.9(a), Seller has not (i) leased or otherwise granted any Person
the right to use or occupy all or any portion of the Real Property and there are
no outstanding options, rights of first offer or rights of first refusal to
purchase any portion of the Real Property, and (ii) Seller has not received
written notice of any pending or, to Seller's Knowledge, threatened proceedings
or actions by any Governmental Authority to modify the zoning classification of
or to condemn or take by eminent domain or to classify as a landmark all or any
material part of the Purchased Assets.

          4.9.        Certain Contracts and Arrangements.

                       (a)        "Schedule 4.9(a) sets forth a list of all
written Seller's Agreements, other than such contracts, licenses, agreements,
arrangements and leases as (i) constitute Excluded Assets or relate solely to
Excluded Liabilities, (ii) may be terminated after the Closing by Buyer upon
notice of no more than sixty (60) days, (iii) have been entered into in the
ordinary course of business and do not individually involve annual payment
obligations in excess of $250,000, (iv) are expected to expire or terminate
prior to the Closing, or (v) are entered into by Seller after the date hereof
consistent with the terms of this Agreement.

27

[image77.gif]

                       (b)        "Except as set forth on Schedule 4.9(b), each
Seller's Agreement set forth on Schedule 4.9(a) constitutes a legal, valid and
binding obligation of Seller and, to Seller's Knowledge, the other parties
thereto.

                       (c)        "Except as set forth on Schedule 4.9(c), (i)
there is not under any Seller's Agreement set forth on Schedule 4.9(a) any
default or event which, with notice or lapse of time or both, would constitute a
default on the part of Seller or, any other party thereto, except such defaults
as are not, individually or in the aggregate, reasonably expected to have a
Material Adverse Effect, or (ii) to Seller's Knowledge, no party has repudiated
any provision of any Seller's Agreements.

          4.10.       Legal Proceedings. Except as set forth on Schedule 4.10,
there are no suits, actions or proceedings pending or, to Seller's Knowledge,
threatened against Seller or relating to the Purchased Assets by or before any
Governmental Authority, which are, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Except as set forth on Schedule
4.10, Seller is not subject to any judgment, order or decree of any Governmental
Authority which are, individually or in the aggregate, reasonably expected to
have a Material Adverse Effect.

          4/11.       Permits. Seller holds, and is in compliance with, all
permits, certificates, licenses and other authorizations of all Governmental
Authorities (collectively, "Seller's Permits") that Seller requires in order to
own, lease, maintain and operate the Purchased Assets or the Business, except
for (a) those Environmental Permits which are governed by Section 4.6 and (b)
such failures to hold, or comply with, Seller's Permits as individually or in
the aggregate are not reasonably expected to have a Material Adverse Effect.
Except as disclosed in Section 4.6, or individually or in the aggregate are not
reasonably expected to have a Material Adverse Effect, (i) Seller has not
received any written notification that it is in violation of any such Seller's
Permits, and (ii) Seller is in compliance in all material respects with all such
Seller's Permits.

          4.12.       Brokers; Finders. Except as set forth on Schedule 4.12,
Seller has not, and none of Seller's Affiliates have, retained any financial
advisor, broker, agent, or finder or paid or agreed to pay any financial
advisor, broker, agent, or finder on account of this Agreement or the
transactions contemplated hereby. Buyer shall not have any responsibility or
liability (financial or otherwise) with respect to any Person set forth on
Schedule 4.12.

          4.13.       Compliance with Laws. Except as individually or in the
aggregate are not reasonably expected to have a Material Adverse Effect, Seller
is in compliance with all applicable Laws or orders of any Governmental
Authority applicable to the Purchased Assets or the Business. To Seller's
Knowledge, no investigation by any Governmental Authority with respect to Seller
or any of its Affiliates is pending or threatened, except as individually or in
the aggregate are not reasonably expected to have a Material Adverse Effect.

          4.14.       No Material Adverse Effect. Except as set forth in
Schedule 4.14, or as required by the terms of this Agreement, since November 30,
2006, no change, effect, development or event has occurred which, either
individually or in the aggregate, taken as a whole, with all effects, events,
developments or changes, has or is reasonably expected to result in a Material
Adverse Effect.

28

[image77.gif]

ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER

          As an inducement to Seller to enter into this Agreement and consummate
the transactions contemplated hereby, Buyer hereby represents and warrants to
Seller as follows:

          5.1.        Organization; Qualification. Buyer is a utility consumer
services cooperative validly existing and in good standing under the laws of the
Commonwealth of Virginia and has all requisite cooperative power and authority
to own, lease and operate its properties and to carry on its business as it is
now being conducted. Buyer is, or by the Closing will be, qualified to do
business in the Commonwealth of Virginia.

          5.2.        Authority. Buyer has full cooperative power and authority
to execute and deliver this Agreement and each Additional Agreement to which it
is a party and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and each such Additional Agreement
by Buyer and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action required on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer; and
this Agreement constitutes, and upon the execution and delivery by Buyer of each
Additional Agreement to which it is a party, each such Additional Agreement will
constitute, the valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except that (a) such enforceability may be subject
to any bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium
or other Laws now or hereafter in effect affecting or relating to enforcement of
creditors' rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

          5.3.        Consents and Approvals; No Violation.

                       (a)        "Except as set forth on Schedule 5.3(a), and
subject to obtaining or making all Buyer's Required Regulatory Approvals,
neither the execution and delivery by Buyer of this Agreement and the Additional
Agreements to which it is a party nor the consummation by Buyer of the
transactions contemplated hereby and thereby will (i) conflict with or result in
any breach of any provision of the articles of incorporation or bylaws of Buyer;
(ii) result in a default (or give rise to any right of termination, cancellation
or acceleration or result in the imposition of a lien on any of its assets)
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, agreement, lease or other instrument or obligation to which Buyer is
a party or by which Buyer or any of its properties and assets may be bound,
except for such defaults (or rights of termination, cancellation, acceleration
or resulting liens) as to which requisite consents, approvals or waivers have
been or will be prior to the Closing obtained, or which are not reasonably
expected to, individually or in the aggregate, have a Material Adverse Effect;
or (iii) violate any Law, order, judgment or decree applicable to Buyer or its
assets, which violation, individually or in the aggregate, is not reasonably
expected to result in a Material Adverse Effect

                       (b)        "Except for consents, approvals, filings and
notices set forth on Schedule 5.3(b) (such consents, approvals, filings and
notices referred are collectively referred to herein as


29

[image77.gif]

the "Buyer's Required Regulatory Approvals"), no consent or approval of, filing
with, or notice to, any Governmental Authority is necessary for the execution
and delivery by Buyer of this Agreement and the Additional Agreements to which
it is a party or the consummation by Buyer of the transactions contemplated
hereby or thereby, other than such consents, approvals, filings or notices
which, if not obtained or made, are not reasonably expected to have a Material
Adverse Effect on Buyer's ability to consummate the transactions contemplated
hereby or by any Additional Agreement to which it is a party, or to perform its
material obligations hereunder or thereunder.

          5.4.        Availability of Funds. Buyer has sufficient funds on hand
or available to it pursuant to existing lines of credit, or has received binding
written commitments from creditworthy financial institutions, true and correct
copies of which have been provided to Seller, to permit Buyer on the Closing
Date to pay the Purchase Price, all other amounts payable by Buyer hereunder or
under any Additional Agreement, including all Assumed Liabilities, and all fees
and expenses incurred by Buyer in connection with the transactions contemplated
hereby and by the Additional Agreements, and to permit Buyer to timely pay or
perform all of its other obligations under this Agreement and the Additional
Agreements.

          5.5.        Legal Proceedings. There are no suits, actions or
proceedings pending or threatened against Buyer or its assets by or before any
Governmental Authority, which are, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect. Buyer is not subject to any
judgments, orders or decrees of any Governmental Authority which, individually
or in the aggregate, have a Material Adverse Effect.

          5.6.        Ability to Close. The Buyer has no reason to believe that
it will not be able to satisfy on a timely basis any term or condition contained
in this Agreement, or that the full amount of the consideration payable by the
Buyer to the Seller, pursuant to this Agreement will not be available to it as
of the Closing.

          5.7.        WARN Act. Buyer does not intend to engage within sixty
(60) days of the Closing Date in a "plant closing" or "mass layoff," as such
terms are defined in the WARN Act.

          5.8.        Brokers; Finders. Buyer has not, and none of Buyer's
Affiliates have, retained any financial advisor, broker, agent, or finder or
paid or agreed to pay any financial advisor, broker, agent, or finder on account
of this Agreement or the transactions contemplated hereby.

ARTICLE VI


COVENANTS OF THE PARTIES

          6.1.        Conduct of Business Relating to the Purchased Assets.
Except as set forth on Schedule 6.1, as required for Seller to comply with
applicable Law, as contemplated by this Agreement or any Additional Agreement,
or to the extent Buyer otherwise consents in writing (such consent not to be
unreasonably withheld or delayed), during the period from the date of this
Agreement to the Closing Date, Seller shall operate the Purchased Assets or the
Business in the ordinary course of business consistent with the past practices
of Seller and in accordance with Good Utility Practices, and shall use all
Commercially Reasonable Efforts to preserve intact the Purchased Assets, and
endeavor to preserve the goodwill and relationships with customers,

30

[image77.gif]

vendors, suppliers, employees and others having business dealings with the
Business. Without limiting the generality of the foregoing, and, except as set
forth on Schedule 6.1, as required for Seller to comply with applicable Law, as
contemplated by this Agreement or any Additional Agreement, or to the extent
Buyer otherwise consents in writing (such consent not to be unreasonably
withheld or delayed), between the date hereof and the Closing Date, Seller shall
not, with respect to the Purchased Assets:

                       (a)        "Sell, lease (as lessor), encumber, pledge,
transfer or otherwise dispose of, any Purchased Assets (except for Purchased
Assets used, consumed or replaced in the ordinary course of business consistent
with past practices of Seller or and in accordance with Good Utility Practices)
other than to the extent that any such action results in a Permitted
Encumbrance;

                       (b)        "Modify, amend or voluntarily terminate prior
to the expiration date any material Seller's Agreement set forth on Schedule
2.1(g), other than (i) in the ordinary course of business, to the extent
consistent with the past practices of Seller and in accordance with Good Utility
Practices or (ii) as may be required in connection with transferring Seller's
rights or obligations thereunder to Buyer pursuant to this Agreement;

                       (c)        "Enter into any contract, agreement,
commitment or arrangement relating to the Purchased Assets or the Business that
provides for future payments in any twelve-month period that individually exceed
$100,000 or in the aggregate exceed $250,000, unless it is terminable by Seller
without penalty or premium upon no more than sixty (60) days' notice, other than
any contract, commitment or arrangement relating to (i) any capital expenditure,
or (ii) the disconnection plan as set forth in Section 6.14;

                       (d)        "Except (i) as otherwise required by the terms
of the Benefit Plans or applicable Law and (ii) customary, annual merit-based
salary increases for Transferred Non-Union Employees, materially increase
(y) the salaries or wages of Transferred Employees payable after the Closing, or
(z) the aggregate benefits payable to Transferred Employees after the Closing;

                       (e)        "Make any material change in the level of
inventories customarily maintained by Seller with respect to the Business, other
than in the ordinary course of business or consistent with Good Utility
Practice;

                       (f)        "Make or commit to any capital expenditures
relating to the Business or the Purchased Assets in excess of 110% of the amount
reflected for such expenditures in the Seller's budget attached hereto as
Schedule 6.1(f), for the year in which those capital expenditures are made,
except for capital expenditures (A) required under any Seller's Agreement or by
a Governmental Authority; (B) incurred in connection with the repair or
replacement of facilities destroyed or damaged due to casualty or accident
(whether or not covered by insurance); (C) necessary or appropriate under Good
Utility Practices to provide or maintain safe and adequate electric service to
the Customers; or (D) incurred in connection with new Customers;

                       (g)        "Except as consistent with past practice,
agree or consent to any material changes in courses of dealing with the VSCC, or
the FERC, in each case in respect of the operations of the Business or the
Purchased Assets, except as required by applicable Law, with


31

[image77.gif]

respect to the SOS case currently pending, or to obtain or renew Transferable
Permits or agreements in the ordinary course of business consistent with past
practice;

                       (h)        "Fail to maintain insurance on the Purchased
Assets with financially responsible insurance companies (or if applicable, self
insure) in such amounts and against such risks in the ordinary course of
business consistent with past practice;

                       (i)        "Other than in the ordinary course of
business, amend in any material respect or allow to terminate or lapse in any
material respect, any Seller's Permit material to the Business or the Purchased
Assets, taken as a whole, other than as required by applicable Law;

                       (j)        "Enter into any agreements which would be
transferred to Buyer under Section 2.1(g) that would limit or otherwise restrict
in any material respect the Business or the Purchased Assets;

                       (k)        "Except for filings in the ordinary course of
business consistent with past practice or to the extent required by Law or with
respect to the SOS case currently pending, (A) implement any material changes in
Seller's rates or charges (other than automatic cost pass-through rate
adjustment clauses), standards of service or accounting, in any such case, as
relates to the Customers or the Business or execute any agreement which would be
transferred to Buyer under Section 2.1(g) with respect thereto (other than as
otherwise permitted under this Agreement), without consulting with Buyer prior
to implementing any such changes or executing any such agreement, or (B) agree
to any material settlement of any rate proceeding that would provide for a
reduction in annual revenues or would establish a rate moratorium or phased-in
rate increases (other than automatic cost pass-through rate adjustment clauses)
with respect to the Business or the Purchased Assets after the Closing Date;

                       (l)        "With respect to the Business, change, in any
material respect, its accounting methods or practices (except in accordance with
changes in generally accepted accounting principles, subject to FERC's uniform
system of accounts), credit practices, collection policies, or investment,
financial reporting, or inventory practices or policies or the manner in which
the books and records of the Business are maintained; and

                       (m)        "Except as otherwise provided herein, enter
into any written or oral contract, agreement, commitment or arrangement with
respect to any of the prohibited transactions set forth in the foregoing
paragraphs (a) through (l).

                       To Seller's Knowledge and to Buyer's Knowledge, neither
Party shall take any action that is intended to result in any of the conditions
to Closing set forth in Article VII not being satisfied

          6.2.        Access to Information.

                       (a)        "Between the date of this Agreement and the
Closing Date, Seller shall: (i) give Buyer and its Representatives, during
normal business hours and upon reasonable notice, reasonable access to all
books, records, plans, offices and other facilities and properties in the
possession of Seller included in the Purchased Assets (it being understood that
Seller shall have the right to have a Representative present at all times during
any such access); (ii) furnish Buyer

32
[image77.gif]

with such financial and operating data and other information in the possession
of Seller with respect to the Purchased Assets or the Business as Buyer may from
time to time reasonably request; and (iii) furnish Buyer with all such other
information in the possession of Seller and provide such other cooperation as
shall be reasonably necessary to enable Buyer, at its request, to verify the
accuracy of the representations and warranties of Seller contained in this
Agreement; provided, however, that (A) any such access or requests shall be
conducted in such manner as not to interfere unreasonably with the operation of
the Purchased Assets, (B) Seller shall not be required to take any action which
would constitute a waiver of the attorney-client or other privilege, and (C)
Seller need not supply Buyer with any information which Seller is under a legal
or contractual obligation not to supply if Seller so notifies Buyer. Seller
shall only furnish or provide such access to Employee personnel records and
files to the extent permitted by applicable Law and to the extent that such
records and files pertain to the following: (i) skill and development training;
(ii) seniority histories; (iii) salary and benefit information; (iv)
Occupational Safety and Health Administration reports; and (v) active medical
restriction forms.

                       (b)        "All information furnished to or obtained by
Buyer and Buyer's Representatives pursuant to this Section 6.2 shall be
Proprietary Information and shall be kept confidential in accordance with the
terms of the Confidentiality Agreement. Nothing in this Section 6.2 is intended
to or shall be deemed to amend, supplement or otherwise modify the obligations
of Buyer, its Representatives or its Affiliates under the Confidentiality
Agreement, all of which remain in effect until termination of such agreement in
accordance with its terms.

                       (c)        "For a period of seven (7) years from and
after the Closing Date, each Party and its Representatives shall have reasonable
access during normal business hours to all of the books and records of the
Purchased Assets or the Business, including all Transferred Employee Records, in
the possession of the other Party to the extent that such access may reasonably
be required by such Party in connection with the Assumed Liabilities or the
Excluded Liabilities, or other matters relating to or affected by the ownership,
lease, maintenance or operation of the Purchased Assets, the Business or the
Excluded Assets. Such access shall be afforded by the Party in possession of any
such books and records upon receipt of reasonable advance notice and during
normal business hours. The Party exercising this right of access shall be solely
responsible for any costs or expenses incurred by it or any out-of-pocket costs
of the other Party with respect to such access pursuant to this Section 6.2(c).
If the Party in possession of such books and records shall desire to dispose of
any books and records upon or prior to the expiration of such seven-year period,
such Party shall, prior to such disposition, give the other Party a reasonable
opportunity, at such other Party's cost and expense, to segregate and remove
such books and records as such other Party may select. Buyer's right of
examination and access pending the Closing with respect to environmental matters
relating to the Purchased Assets shall in no event include physical testing of
or collection of samples from the Real Property or the Purchased Assets except
as otherwise provided herein, it being understood that the provisions set forth
in (e) below shall be Buyer's sole rights relating thereto.

                       (d)        "Except as otherwise provided in Section 6.18,
Buyer shall not, prior to the Closing Date, contact any customer, vendor,
supplier of, or director, officer, partner, member or employee of, or any other
Person having business dealings with, Seller or its Affiliates with respect to
any aspect of the Business or Purchased Assets or the transactions contemplated
hereby or by any Additional Agreement, including any Governmental Authority,
without the

33
[image77.gif]

prior consent of Seller; provided, that Buyer may request from a Governmental
Authority information which is publicly available. Notwithstanding the
foregoing, Seller shall work with Buyer to prepare statements that Buyer or
Seller may provide in response to inquiries from any such Person having business
dealings with Seller or its Affiliates, with respect to the Business or
Purchased Assets or transactions contemplated hereby or by any Additional
Agreement. Except as otherwise provided herein, prior to Closing, Buyer shall
not investigate or inquire as to any matter with any Governmental Authority
having jurisdiction over any aspect of the Business or Purchased Assets, unless
and until the written consent of Seller (not to be unreasonably withheld or
delayed) to the making of such investigation or inquiry, has been received by
Buyer and after consultation with Seller as to the scope and manner of the
investigation or inquiry.

                       (e)        "Without limiting any other provision of this
Section 6.2, with respect to the Real Property, the scope of work to be
conducted by the Environmental Consultant shall include such reviews, analysis,
site visits and sampling as are sufficient, in the case of Phase I, to meet the
requirements of ASTM 1527-05 and the scope attached hereto as Schedule
6.02(e)(i), and a Phase II consistent with the scope attached hereto as Schedule
6.02(e)(ii) covering the areas and issues as reasonably recommended by the
Environmental Consultant after the Phase I. The Parties agree that the scope of
the Phase II Site assessment may be expanded upon the mutual agreement of Buyer
and Seller if Buyer reasonably concludes there may be a material Liability after
its due diligence investigation, and if requested within thirty (30) days from
the date the results of the Phase I assessment are provided to Buyer. Any
reports or studies completed by the Environmental Consultant in connection with
this Section 6.2(e) shall be addressed to both the Buyer and the Seller;
provided, however, that in no event shall Buyer be able to instruct or otherwise
direct the Environmental Consultant. Notwithstanding anything in this Agreement
to the contrary, the costs, fees and expenses of the Environmental Consultant in
performance of the Phase I and Phase II Environmental Site Assessments
contemplated in this Section 6.2(e) shall be borne by Seller. The Phase II
review shall not commence before the filing by the Buyer of the applications and
materials contemplated in Section 6.6 with the VSCC, except as otherwise agreed
by Seller.

                       (f)        "All communications and consultations
contemplated by Sections 6.2(a), 6.4 and 6.5 shall take place between the
respective designated Representatives of Seller and Buyer, as may be designated
from time to time by Seller and Buyer in the manner contemplated by Section
10.6. Seller's initial designated Representatives shall be Charles R. Dickerson
and Buyer's initial designated Representatives shall be Vernon N. Brinkley.

          6.3.        Procedures with Respect to Certain Agreements and Other
Assets. Seller has easements, real property license agreements (including
railroad crossing rights), rights-of-way, and leases for rights-of-way, which
relate solely to the Business and Purchased Assets (the "Transferred
Easements"). At the Closing, to the extent transferable, Seller will convey and
assign to Buyer, subject to the obtaining of any necessary consents, (i) by the
Assignment of Transferred Easements, all Transferred Easements, and (ii) to the
extent practicable, by separate, recordable Assignment of Easement as to all
Transferred Easements in each separate county.

          6.4.        Public Statements. Subject to Section 6.2(d), except as
required by applicable Law or by applicable rules of any national securities
exchange, the Parties shall consult with each other in advance, prior to the
Closing Date, with respect to any press release or other public

34

[image77.gif]

announcement, statement or comment relating to the transactions contemplated by
this Agreement; provided, however, that, notwithstanding the provisions of
Section 6.2(d) relating to any other Person having business dealings with any
Party, the Parties shall be permitted, subject to applicable Law and the
Confidentiality Agreement, to discuss with members of the investment and
financing community the transactions contemplated hereby, and the financial and
operational effects of consummating such transactions, in each case, in
connection with bona fide financing and credit-related endeavors.

          6.5.        Further Assurances.

                       (a)        "Subject to the terms and conditions of this
Agreement, each of the Parties hereto shall use its Commercially Reasonable
Efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the purchase and sale of the Business or the
Purchased Assets pursuant to this Agreement or the assumption of the Assumed
Liabilities, including using its Commercially Reasonable Efforts to ensure
satisfaction of the conditions precedent to each Party's obligations hereunder,
including obtaining all necessary consents, approvals and authorizations of, and
making all required notices or filings with, third parties required to be
obtained or made in order to consummate the transactions hereunder, including
the transfer of the Transferable Permits to Buyer. Seller shall use Commercially
Reasonable Efforts to cooperate with Buyer in its efforts to obtain all permits,
certificates, licenses and other authorizations of all Governmental Authorities
that Buyer requires to own, lease, maintain and operate the Purchased Assets or
the Business ("Buyer's Permits"), Environmental Permits and Buyer's Required
Regulatory Approvals necessary for Buyer to operate the Purchased Assets
substantially in the manner operated by Seller prior to the Closing Date. Buyer
shall use Commercially Reasonable Efforts to cooperate with Seller in its
efforts to obtain all of Seller's Required Regulatory Approvals. No Party shall,
without prior written consent of the other Party, take or fail to take any
action which might reasonably be expected to prevent or materially impede,
interfere with or delay the transactions contemplated by this Agreement or any
Additional Agreement.

                       (b)        "Without limiting the generality of Section
6.5(a):

                                     (i)        In the event that any Purchased
Asset shall not have been conveyed to Buyer at the Closing, Seller shall,
subject to Section 6.5(b)(ii), use Commercially Reasonable Efforts after the
Closing to convey such asset to Buyer as promptly as practicable.

                                     (ii)       To the extent that Seller's
right, title and interest in, to and under any material Seller's Agreement set
forth in Section 2.1(g) may not be assigned without the consent, approval or
authorization of any third party which consent, approval or authorization has
not been obtained by the Closing Date, this Agreement shall not constitute an
agreement to assign such right, title and interest if an attempted assignment
would constitute a breach of such Seller's Agreement or violate any applicable
Law. If any consent, approval or authorization to such assignment of any
material Seller's Agreement set forth in Section 2.1(g) shall not be obtained,
or if any attempted assignment would be ineffective or would materially impair
Buyer's rights and obligations under such Seller's Agreement, such that Buyer
would not acquire and assume the benefit and detriment of all such rights and
obligations, the Parties, to the fullest

35

[image77.gif]

extent permitted by applicable Law and such Seller's Agreement, shall, from and
after the Closing Date, agree to either appoint Buyer to be Seller's agent with
respect to such Seller's Agreement, or, to the fullest extent permitted by
applicable Law and such Seller's Agreement, enter into such reasonable
arrangements with Buyer or take such other actions as are necessary to provide
Buyer with the same or substantially similar rights and obligations under such
Seller's Agreement.

          6.6.        Consents and Approvals. Without limiting the generality of
Section 6.5(a):

                       (a)        "The Parties shall use Commercially Reasonable
Efforts to take, or cause to be taken, all actions, and do, or cause to be done,
all things necessary, proper or advisable under applicable Laws to obtain all
required consents and approvals of all other Governmental Authorities as
promptly as practicable after the date hereof, including the VSCC, and make all
other filings and give all other notices required to be made prior to the
Closing with respect to the transactions contemplated hereby and by the
Additional Agreements, including with respect to the Seller's Required
Regulatory Approvals and Buyer's Required Regulatory Approvals. The Parties
shall respond promptly to any requests for additional information made by such
Persons, and use their respective Commercially Reasonable Efforts to cause all
such consents and approvals, without conditions, to be obtained or waived at the
earliest possible date after the date of filing. Each Party shall bear its own
costs and expenses of the preparation of any such filing or notice.

                       (b)        "The Parties shall use Commercially Reasonable
Efforts to make all filings with the VSCC required by such Party under the
applicable Laws of Virginia as promptly as practicable after the date hereof,
but in any event within forty-five (45) days after the date of this Agreement.
Prior to filing any application with the VSCC for an approval required by both
Parties, the Parties shall jointly prepare such application and shall
incorporate into such application all revisions reasonably requested by the
other Party. Each Party shall be solely responsible for its own cost of
preparing and filing such application, as well as any petitions for rehearing
and any reapplications.

          6.7.        Certain Tax Matters.

                       (a)        "All transfer, sales and similar Taxes
("Transfer Taxes") incurred in connection with this Agreement and the Additional
Agreements, and the transactions contemplated hereby and thereby (including (i)
sales and use Tax on the sale or purchase of the Purchased Assets imposed by
Virginia and (ii) Transfer Tax on conveyances of interests in real property
imposed by Virginia or any political subdivision thereof) shall be borne by
Buyer (and, to the extent paid by Seller, Buyer shall reimburse Seller upon
request). Buyer, at its expense, shall prepare and file, to the extent required
by, or permissible under, applicable Law, all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and, if required by
applicable Law, Seller shall join in the execution of all such Tax Returns and
other documentation; provided, however, that prior to the Closing Date, to the
extent applicable, Buyer shall provide to Seller appropriate certificates of Tax
exemption from each applicable Governmental Authority.



36

[image77.gif]

                       (b)        "With respect to Taxes to be prorated in
accordance with Section 3.6, Seller shall prepare and timely file all Tax
Returns required to be filed (without regard to extensions) prior to the Closing
Date with respect to the Business and Purchased Assets, if any, and with respect
to the periods prior to the Closing Date shall timely pay all Taxes shown to be
due on such Tax Returns. With respect to Taxes to be prorated in accordance with
Section 3.6, Buyer shall prepare and timely file all Tax Returns required to be
filed (without regard to extensions) on or after the Closing Date with respect
to the Business and Purchased Assets, if any, and shall timely pay all Taxes
shown to be due on such Tax Returns with respect to periods on or after the
Closing Date. Notwithstanding anything herein to the contrary, Buyer shall be
responsible for all utility taxes relating to the Accounts Receivable
transferred to Buyer at Closing. Tax Returns prepared by either Party pursuant
to this Section 6.7(b) shall be promptly provided to the other Party following
filing.

                       (c)        "Buyer and Seller shall provide the other with
such assistance as may reasonably be requested by the other Party in connection
with the preparation of any Tax Return, audit or other examination, or any
proceeding, by or before any Governmental Authority relating to Liability for
Taxes, and each Party shall retain and provide the requesting Party with all
books and records or other information which may be relevant to such Tax Return,
audit, examination or proceeding. All books, records and information obtained
pursuant to this Section 6.7(c) or pursuant to any other Section that provides
for the sharing of books, records and information or the review of any Tax
Return or other instrument relating to Taxes shall be kept confidential by the
parties hereto in accordance with the terms and conditions set forth in the
Confidentiality Agreement.

                       (d)        "In the event that a dispute arises between
Seller and Buyer regarding Taxes or any amount due under this Section 6.7, the
Parties shall attempt in good faith to resolve such dispute and any agreed-upon
amount shall be promptly paid to the appropriate Party. If any such dispute is
not resolved within thirty (30) days after notice thereof is given to any Party,
the Parties shall submit the dispute to an Independent Accounting Firm for
resolution, which resolution shall be final, binding and conclusive on the
Parties. In the event that Buyer and Seller cannot promptly agree on the
selection of an accounting firm to act as the Independent Accounting Firm,
either Party may request the American Arbitration Association to appoint an
Independent Accounting Firm, and such appointment shall be final, binding and
conclusive on Buyer and Seller. Notwithstanding anything in this Agreement to
the contrary, the costs, fees and expenses of the Independent Accounting Firm in
resolving the dispute shall be borne equally by Seller and Buyer. Any payment
required to be made as a result of the resolution by the Independent Accounting
Firm of any such dispute shall be made within five (5) Business Days after such
resolution, together with any interest determined by the Independent Accounting
Firm to be appropriate.

                       (e)        "Seller shall be entitled to any Tax refund or
credit relating to any period ending on or prior to the Closing Date (and, if
received by Buyer, shall be promptly paid by Buyer to Seller); Buyer shall be
entitled to any Tax refund or credit relating to any period commencing after the
Closing Date (and, if received by Seller, shall be promptly paid by Seller to
Buyer); and any Tax Refund or credit relating to a period commencing prior to
the Closing Date and terminating subsequent to the Closing Date shall be
prorated in accordance with

37

[image77.gif]

Section 3.6, with an appropriate portion of the Tax Refund or credit being
promptly paid by the Party receiving the same to the other Party.

          6.8.        Right to Update. Until the Closing Date, Seller and Buyer
shall each have the right to update or amend in any respect its disclosure of
any matter set forth or permitted to be set forth on any Schedule with respect
to Article IV or V to the extent permitted herein. No change or addition to a
Schedule made pursuant to this Section 6.8 shall be deemed to cure any breach of
any representation or warranty resulting from such change or addition unless (i)
such breach is not reasonably expected to have a Material Adverse Effect, (ii)
Buyer or Seller, as applicable, specifically agrees to such change or addition
in writing or (iii) consummates the Closing under this Agreement. No such change
or addition to any Schedule with respect to Article IV or V shall be considered
to constitute or give rise to a waiver by Buyer or Seller, as applicable, of any
condition set forth in this Agreement, unless (A) such change is not reasonably
expected to have a Material Adverse Effect, (B) such Party specifically agrees
to such change or addition in writing or (C) consummates the Closing under this
Agreement after receipt of such updated Schedules. Further, if any change or
addition to a Schedule made pursuant to this Section 6.8 is specifically agreed
to in writing by the Buyer or Seller, as applicable, or if the Closing is
consummated after receipt of such updated Schedules, in each case the updated
Schedules to the extent agreed to or existing at the time of Closing, as
applicable, shall be deemed so amended and used for purposes of determining
whether any Indemnitee is entitled to indemnification under Article VIII hereof.
Neither Buyer nor Seller shall have any right to update or amend any Schedule
with respect to any other Article of this Agreement.

          6.9.        Employees.

                       (a)        "Buyer shall have the right to offer
employment, effective as of the Closing Date, to any, all or none of the
employees of Seller employed at the facility as of the Closing Date who are
covered by any collective bargaining agreement, including those employees absent
from active service due to illness or leave of absence (the "Union Employees").
Each Union Employee who becomes employed by Buyer on the Closing Date is
referred to herein as a "Transferred Union Employee."

                       (b)        "Buyer shall have the right to offer
employment, effective as of the Closing Date, to any, all or none of the
employees of Seller who are employed at the facility (other than Union
Employees) ("Non-Union Employees" and, together with Union Employees,
"Employees"). Within ninety (90) days after the date hereof, Seller shall, upon
reasonable notice and to the extent not disruptive to the operation of the
Business and Purchased Assets, provide Buyer with reasonable access to Non-Union
Employees and, to the extent permitted by applicable Law, their personnel
records. Within ninety (90) days after the date hereof, Buyer may tender to any,
all or no Non-Union Employees an offer of employment. Each Non-Union Employee
who becomes employed by Buyer pursuant to this Section 6.9(b) shall be referred
to herein as a "Transferred Non-Union Employee" and, together with Transferred
Union Employees, the "Transferred Employees." On or before the date that is
thirty (30) days after the Closing Date, each Transferred Employee still
employed by the Buyer shall receive a lump sum signing bonus in the amount as
set forth on Schedule 6.9(b).



38

[image77.gif]

                       (c)        "Buyer shall provide notice of and the
opportunity to purchase continuation coverage as required by COBRA to any
dependent or former dependent of a Transferred Employee who incurs a "qualifying
event" (as such term is defined in COBRA) on or after the Closing Date, or who
incurs a "qualifying event" prior to the Closing Date (other than a termination
of employment or death of the employee) as to which notice is not provided to
Seller or Buyer until the Closing Date or thereafter.

                       (d)        "Seller shall be responsible, with respect to
the Purchased Assets or the Business, for performing and discharging all
requirements under the WARN Act and under applicable state and local Laws for
the notification of Union Employees and Non-Union Employees of any "employment
loss" (within the meaning of the WARN Act) which occurs prior to the Closing
Date.

                       (e)        "Within sixty (60) days after the Closing
Date, Seller shall provide Buyer with a written statement setting forth the
number of unused hours of vacation, accrued vacation, carryover vacation,
perfect attendance holidays and floating holidays accrued during the period
commencing on January 1 of the calendar year during which the Closing occurs and
ending on the day immediately preceding the Closing Date for Transferred
Non-Union Employees.

          6.10.       Risk of Loss.

                       (a)        "From the date hereof to but not including the
Closing Date, all risk of loss or damage to the Purchased Assets shall be borne
by Seller, other than loss or damage caused by the negligent acts or omissions
of Buyer or any Buyer Representative, which loss or damage shall be the
responsibility of Buyer.

                       (b)        "Notwithstanding any provision hereof to the
contrary, subject to Section 9.1(g), if, before the Closing Date, all or any
portion of the Purchased Assets is (i) condemned or taken by eminent domain or
is the subject of a pending or threatened condemnation or taking which has not
been consummated, or (ii) materially damaged or destroyed by fire or other
casualty, Seller shall notify Buyer promptly in writing of such fact, and (x) in
the case of a condemnation or taking, Seller shall assign or pay, as the case
may be, any net proceeds thereof to Buyer at the Closing and (y) in the case of
a fire or other casualty, Seller shall restore such damage. Notwithstanding the
foregoing, if such condemnation, taking, damage or destruction results in a
Material Adverse Effect, Buyer and Seller shall negotiate to resolve the loss
resulting from such condemnation, taking, damage or destruction (and such
negotiation shall include the negotiation of a fair and equitable adjustment to
the Purchase Price). If no such resolution can be agreed upon prior to the
earlier to occur of (i) the date that is ninety (90) days after Seller has
notified Buyer of such loss and (ii) the date on which the Closing, pursuant to
Section 3.1, would otherwise occur, then Buyer or Seller may terminate this
Agreement pursuant to Section 9.1(g).

          6.11.       Power Transformers; Capacitors. Seller shall replace any
oil containing polychlorinated biphenyls in any station transformers prior to
the Closing at its sole cost and expense and dispose of such transformers at an
Off-Site Location. Buyer shall replace existing PCB contaminated capacitors
included within the Purchased Assets at its sole cost and expense within two (2)
years following the Closing Date. Seller shall promptly take possession of any


39

[image77.gif]

replaced capacitors at the site of the replacement at its sole cost and expense
and dispose of such capacitors at an Off-Site Location.

          6.12.       Ownership. Seller and Buyer shall enter into mutually
satisfactory arrangements relating to the ownership of and rights of access to
certain property relating to the Oak Hall and Wattsville substations and the
Tasley and Bayview generating facilities.

          6.13.       Equipment Relocation. From and after the Closing Date,
Buyer shall cooperate with Seller to facilitate Seller's relocation of any
Excluded Assets at Seller's sole cost and expense. To the extent that such
relocation requires Seller to gain access to the Real Property on or after the
Closing Date such access shall not be unreasonably withheld by Buyer.

          6.14.       Disconnection Plan. The Parties agree that between the
date hereof and Closing, that Seller shall take all actions necessary to cause
the disconnection of certain customers from Seller's system, and the Parties
agree that they shall use Commercially Reasonable Efforts to transition and
cutover Customers in accordance with the plan set forth on Schedule 6.14.

          6.15.       Meters. Within two (2) years from the date of Closing,
Buyer shall replace all single phase retail meters of the Customers. Buyer shall
notify Seller of the location of any meters replaced pursuant to this Section
6.15 within thirty (30) days from such date of replacement and Seller thereafter
promptly shall remove such meters, but no later than thirty (30) days after such
notification.

          6.16.       Surveys and Title Insurance. At Buyer's option, and at
Buyer's sole cost and expense, Buyer may obtain (i) surveys desired by Buyer in
respect of the Purchased Assets, in form and substance reasonably satisfactory
to Buyer; (ii) policies, dated the Closing Date, with extended coverage
guaranteeing the standard exceptions to title customarily contained in such
policies, covering the Real Estate issued by a nationally recognized title
insurance company, insuring, as of the Closing Date, the fee simple title or
leasehold interest of Buyer in such fee simple or leasehold interests of Buyer
in the Purchased Assets in an amount reasonably determined by Buyer, subject
only to the Permitted Encumbrances. Seller shall cooperate as is commercially
reasonable and in good faith in Buyer's efforts to obtain such policies of title
insurance, including executing and delivering, or causing to be executed and
delivered, to the title insurance company any affidavits reasonably requested
and customarily required by it or Buyer in connection with the issuance of the
policies; provided that to the extent Buyer requests Seller to provide such
cooperation and/or execute and deliver such affidavits, and without limiting any
rights Buyer has under this Agreement, including Article VIII, Buyer shall
indemnify and hold harmless Seller, its officers, directors and Affiliates from
and against losses suffered or incurred by any of them with respect to any
claims made by third parties or any Liability relating to or based upon any
affidavit of Seller provided at Buyer's request pursuant to this Section 6.16;
provided, however, that Buyer shall not have any obligation to indemnify and
hold harmless Seller, its officers, directors or Affiliates to the extent that
any such losses suffered or incurred arose from information provided by Seller
in writing in any affidavit pursuant to this Section 6.16 failing to be true and
correct in all material respects. Notwithstanding anything in this Agreement,
this covenant shall not be deemed or treated in any respect as a condition to
Closing.


40

[image77.gif]

          6.17.       Expenses. Except to the extent provided herein or any
Additional Agreement, and except due to any breach, whether or not the
transactions contemplated hereby are consummated, all costs, fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be borne by the Party incurring such costs, fees and expenses,
including the fees and commissions referred to in Sections 4.12 and 5.8.

          6.18.       Communication with Customers.

                       (a)        "Seller and Buyer shall cooperate to develop a
joint communication plan regarding transfer of the Business from Seller to Buyer
and to facilitate the effective continuation of the Business on the Closing Date
and to minimize transfer issues with the Customers on or after the Closing Date.

                       (b)        "As soon as practicable following the Closing,
Seller will cooperate with Buyer to cause to be sent to the Customers a notice
of the transfer of the customers from Seller to Buyer. The notification will
contain such information as is required by applicable Law and approved by Buyer
and Seller, which approval will not be unreasonably withheld or delayed.

                       (c)        "Prior to Closing, Seller shall provide Buyer
its reasonable estimate of completion of new construction, the percentage of
completion of such construction, and the respective Customers' deposits and
Customer advances related thereto.

          6.19.       Certain Customers. Buyer shall reimburse Seller up to
$30,000 of the costs or expenses incurred by Seller in connection with the
development or construction of facilities to permit Buyer to serve certain
Customers currently served by facilities other than the Purchased Assets. An
estimate of such reimbursement shall be included and paid simultaneously with
the Estimated Adjustment Amount and final reimbursement shall occur on the date
the Closing Adjustment Amount is paid pursuant to Section 3.4(c).

          6.20.       Remediation. Seller shall complete any Remediation that is
required by applicable Environmental Laws in existence as of Closing for any
Environmental Condition existing as of the Closing Date identified by the
Environmental Consultant in the Phase II study described in Section 6.2(e)
hereof or disclosed in Schedule 4.6 in accordance with Environmental Laws and,
if risk-based, then based upon the Real Property being used for industrial
purposes; provided, however, that if PCB, petroleum or lead contamination is
discovered by the Phase II Study, then such contamination shall be Remediated,
in accordance with the standards set forth on Schedule 6.20 unless a risk based
standard has been accepted by a Governmental Authority with jurisdiction over
such Remediation.

                       (a)        "The Environmental Consultant shall provide
Seller and Buyer with an estimate of the cost of Remediation for any
Environmental Condition that is to be Remediated pursuant to this Agreement (the
"Remediation Cost"), including all capital and related implementation costs, and
taking into account operation and maintenances for a reasonable period of time
for any Remediation that is anticipated to be implemented over more than one (1)
year.

                       (b)        "If the Remediation Cost is reasonably likely
to exceed the Cap, then Buyer may elect to Remediate the excess above the Cap,
provided, however, it delivers a letter of credit

41
[image77.gif]

to Buyer, which is reasonably acceptable to Buyer, and is for the amount of the
Remediation Cost that is reasonably likely to exceed the Cap. Buyer must make
its election and deliver the letter of credit by the earlier of (i) the Closing
or (ii) thirty (30) days after receipt of the Remediation Cost.

                       (c)        "Seller shall in no event be required to
complete any Remediation in excess of the Cap

                       (d)        "Seller shall use Commercially Reasonable
Efforts to complete any Remediation as soon as reasonably practicable but may
conduct or complete Remediation as required under this Section 6.20 after the
Closing and Buyer shall provide all access reasonably required to allow Seller
to complete any required Remediation.

          6.21.       Transmission Facilities. If the Transmission Purchaser
fails to purchase the "Purchased Assets" as defined in the Transmission Purchase
Agreement (the "Transmission Facilities") as a result of the termination of the
Transmission Purchase Agreement, Buyer shall have the option to purchase the
Transmission Facilities by notifying Seller within thirty (30) days after the
date of such termination. Within thirty (30) days after receipt by Seller of
notice of Buyer's exercise of its option to purchase the Transmission
Facilities, Buyer and Seller shall enter into an agreement on substantially the
same terms and conditions as the Transmission Purchase Agreement ("Replacement
Transaction"). Closing of the Replacement Transaction is expressly contingent on
Buyer meeting all requirements of FERC and PJM for transmission owners. Should
the Parties be unable to agree on the terms and conditions of such transaction
through good faith negotiations during the thirty (30) day period, the thirty
(30) day period may only be extended by mutual agreement of the Parties.

ARTICLE VII


CONDITIONS

          7.1.        Conditions to Obligation of Buyer. The obligation of Buyer
to effect the transactions contemplated by this Agreement shall be subject to
the satisfaction (or the waiver, to the extent permitted by applicable Law, by
Buyer) at or prior to the Closing of the following conditions:

                       (a)        "No preliminary or permanent injunction, order
or decree by any Governmental Authority which prevents the consummation of the
transactions contemplated hereby or by the Additional Agreements shall have been
issued and remain in effect (Buyer agreeing to use Commercially Reasonable
Efforts to have any such injunction, order or decree lifted), and no applicable
Law shall be in effect which prohibits the consummation of the transactions
contemplated hereby or thereby;

                       (b)        "Buyer shall have obtained each and every one
of the Buyer's Required Regulatory Approvals set forth on Schedule 7.1(b), which
shall be final and non-appealable, and Buyer shall have received evidence
thereof, in form and substance reasonably satisfactory to Buyer, and all
conditions to the effectiveness thereof prescribed therein or otherwise by Law
shall have been satisfied or waived, it being understood that the imposition by
any Governmental Authority of any such condition to the grant or issuance of any
such consent or approval

42

[image77.gif]

requiring any action or omission by Buyer shall not affect Buyer's obligation to
consummate the transactions contemplated hereby or by the Additional Agreements
unless such condition is, individually or in the aggregate, reasonably expected
to have a Regulatory Material Adverse Effect on Buyer;

                       (c)        "Seller shall have obtained each and every one
of the Seller's Required Regulatory Approvals set forth on Schedule 7.2(b),
which shall be final and non-appealable, and which shall not include any
condition requiring any action or omission by Buyer which is, individually or in
the aggregate, reasonably expected to have a Regulatory Material Adverse Effect
on Buyer; and Buyer shall have received evidence thereof;

                       (d)        "Seller shall have in all material respects
performed and complied with the covenants and agreements contained in this
Agreement which are required to be performed and complied with by Seller at or
prior to the Closing;

                       (e)        "The representations and warranties of Seller
set forth in this Agreement shall be true and correct as though made at and as
of the Closing Date (other than representations and warranties that are made as
of a specific date which shall have been true and correct as of such date);
provided that this condition shall be deemed satisfied unless the failure of
such representations and warranties (and with respect to those qualified by
materiality without consideration of such qualifiers) to be so true and correct
is, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

                       (f)        "Buyer shall have received a certificate from
an authorized officer of Seller, dated the Closing Date, to the effect that, to
such officer's knowledge, the conditions set forth in Sections 7.1(d) and (e)
have been satisfied by Seller;

                       (g)        "Buyer shall have received an opinion from
Seller's counsel, which counsel shall be reasonably acceptable to Buyer, dated
the Closing Date, in form and substance reasonably satisfactory to Buyer and its
counsel; and

                       (h)        "The Remediation Cost is reasonably likely to
exceed the Cap.

          7.2.        Conditions to Obligation of Seller. The obligation of
Seller to effect the transactions contemplated by this Agreement shall be
subject to the satisfaction (or the waiver, to the extent permitted by
applicable Law, by Seller) at or prior to the Closing of the following
conditions:

                       (a)        "No preliminary or permanent injunction or
other order or decree by any Governmental Authority which prevents the
consummation of the transactions contemplated hereby or by the Additional
Agreements shall have been issued and remain in effect (Seller agreeing to use
its Commercially Reasonable Efforts to have any such injunction, order or decree
lifted), and no applicable Law shall be in effect which prohibits the
consummation of the transactions contemplated hereby or thereby;

                       (b)        "Seller shall have obtained each and every one
of the Seller's Required Regulatory Approvals set forth on Schedule 7.2(b),
which shall be final and non-appealable, and Seller shall have received evidence
thereof, in form and substance reasonably satisfactory to

43
[image77.gif]

Seller; and all conditions to the effectiveness thereof prescribed therein or
otherwise by Law shall have been satisfied or waived, it being understood that
the imposition by any Governmental Authority of any such condition to the grant
or issuance of any such consent or approval requiring any action or omission by
Seller shall not affect Seller's obligation to consummate the transactions
contemplated hereby or by the Additional Agreements unless such condition is,
individually or in the aggregate, reasonably expected to have a Regulatory
Material Adverse Effect on Seller;

                       (c)        "Buyer shall have obtained each and every one
of the Buyer's Required Regulatory Approvals set forth in Schedule 7.1(b), which
shall be final and non-appealable, and which shall not include any condition
requiring any action or omission by Seller which condition is, individually or
in the aggregate, reasonably expected to have a Regulatory Material Adverse
Effect on Seller; and Seller shall have received evidence thereof;

                       (d)        "Buyer shall have in all material respects
performed and complied with the covenants and agreements contained in this
Agreement which are required to be performed and complied with by Buyer at or
prior to the Closing;

                       (e)        "The representations and warranties of Buyer
set forth in this Agreement shall be true and correct as though made at and as
of the Closing Date (other than representations and warranties that are made as
of a specific date which shall have been true and correct as of such date);
provided that this condition shall be deemed satisfied unless the failure of
such representations and warranties (and with respect to those qualified by
materiality without consideration of such qualifiers) to be so true and correct
is, individually or in the aggregate, reasonably expected to have a Material
Adverse Effect;

                       (f)        "Seller shall have received a certificate from
an authorized officer of Buyer, dated the Closing Date, to the effect that, to
such officer's knowledge, the conditions set forth in Sections 7.2(d) and (e)
have been satisfied by Buyer;

                       (g)        "Seller shall have received an opinion from
one or more of Buyer's counsel, which counsel shall be reasonably acceptable to
Seller, dated the Closing Date, in form and substance reasonably satisfactory to
Seller and its counsel;

                       (h)        "The Disconnection Plan and Customer cutover
as set forth in Section 6.14 shall have been satisfactorily completed in the
reasonable judgment of Seller; and

                       (i)        "The Remediation Cost is reasonably likely to
exceed the Cap by Five Million Dollars ($5,000,000).

ARTICLE VIII


INDEMNIFICATION AND ARBITRATION

          8.1.        Indemnification.

                       (a)        "From and after the Closing Date, Buyer shall
indemnify, defend and hold harmless, Seller and its Representatives (each, a
"Seller's Indemnitee"), from and against any and all claims, demands, suits,
losses, liabilities, penalties, damages, obligations, payments, costs

44
[image77.gif]

and expenses (including reasonable attorneys' fees and expenses in connection
therewith) (each, an "Indemnifiable Loss"), asserted against or suffered by any
Seller's Indemnitee relating to, resulting from or arising out of (i) any breach
by Buyer of any representation, warranty, covenant or agreement of Buyer
contained in this Agreement, (ii) the Assumed Liabilities, or (iii) any Third
Party Claim against any Seller's Indemnitee in connection with Buyer's
ownership, lease, maintenance, construction, modification or operation of any of
the Purchased Assets on or after the Closing Date; provided, however, that Buyer
shall be liable to Seller only for Indemnifiable Losses for which any Seller's
Indemnitee gives written notice to Buyer (setting forth with reasonable
specificity the nature and amount of the Indemnifiable Loss) during the period
for which such representation, warranty, covenants or agreements survive the
Closing in accordance with Section 10.4. In addition, notwithstanding anything
contained herein to the contrary, Buyer shall not be required to indemnify any
Seller's Indemnitee until the aggregate dollar amount of all Indemnifiable
Losses exceeds $750,000 (the "Threshold"). In no event shall all Indemnifiable
Losses paid by Buyer to Seller's Indemnitees, in the aggregate, exceed 35% of
the Purchase Price, other than with respect to actual or constructive fraud.

                       (b)        "From and after the Closing, Seller shall
indemnify, defend and hold harmless, Buyer and its Representatives (each, a
"Buyer's Indemnitee" and, together with Seller's Indemnitees, an "Indemnitee"),
from and against any and all Indemnifiable Losses asserted against or suffered
by any Buyer's Indemnitee relating to, resulting from or arising out of (i) any
breach by Seller of any representation, warranty, covenant or agreement of
Seller set forth in this Agreement or (ii) the Excluded Liabilities; provided,
however, that Seller shall be liable to Buyer only for Indemnifiable Losses for
which any Buyer's Indemnitee gives written notice to Seller (setting forth with
reasonable specificity the nature and amount of the Indemnifiable Loss) during
the period for which such representation, warranty, covenants or agreements
survive the Closing in accordance with Section 10.4; and provided further
however, that notwithstanding anything contained herein to the contrary, in no
event shall Seller be required to indemnify Buyer for any obligations of
Seller's Affiliates or for any Indemnifiable Losses which are Liabilities of
Seller's Affiliates, including without limitation, the Excluded Liabilities set
forth in Sections 2.4(a) and 2.4(b). In addition, notwithstanding anything
contained herein to the contrary, Seller shall not be required to indemnify any
Buyer's Indemnitee until the aggregate dollar amount of all Indemnifiable Losses
which would otherwise be indemnifiable exceeds the Threshold. In no event shall
all Indemnifiable Losses paid by Seller to Buyer's Indemnitees, in the
aggregate, exceed 35% of the Purchase Price (the "Cap"), other than with respect
to actual or constructive fraud. Notwithstanding anything contained herein to
the contrary, (i) for the avoidance of doubt, except for the representations and
warranties set forth in Article IV and the obligations under Section 6.20,
Seller shall have no indemnification obligations to Buyer relating to the
condition of the Purchased Assets, and such Purchased Assets are being sold
subject to the disclaimer set forth in Section 10.5, and (ii) Seller's
obligations under Section 6.20 are not subject to the Threshold.

                       (c)        "The rights and remedies of Seller and Buyer
set forth in this Article VIII are exclusive and in lieu of any and all other
rights and remedies which Seller and Buyer may have under this Agreement, under
applicable Law, whether at common law or in equity, including for declaratory,
injunctive or monetary relief, in each case, with respect to any Indemnifiable
Loss, other than with respect to the rights of a Party to enforce this Section
8.1.

45

[image77.gif]

                       (d)        "Notwithstanding anything to the contrary
herein, no Person (including an Indemnitee) shall be entitled to recover from
any other Person (including any Party required to provide indemnification under
this Agreement (an "Indemnifying Party")) any amount in excess of the actual
compensatory damages, court costs and reasonable attorneys' fees suffered by
such Party. In furtherance of the foregoing, Buyer and Seller hereby irrevocably
waive any right to recover punitive, indirect, special, exemplary and
consequential damages arising in connection with or with respect to this
Agreement (other than with respect to indemnification for a Third-Party Claim).

                       (e)        "Any Indemnitee shall use Commercially
Reasonable Efforts to mitigate all losses, damages and the like relating to a
claim under the indemnification provisions in this Section 8.1, including
availing itself of any defenses, limitations, rights of contribution, claims
against third Persons and other rights at law or equity.

          8.2.        Defense of Claims.

                       (a)        "If any Indemnitee receives notice of the
assertion of any Indemnifiable Loss or of the commencement of any suit, action
or proceeding made or brought by any Person who is not an Indemnitee (a
"Third-Party Claim") with respect to which indemnification is to be sought from
an Indemnifying Party, the Indemnitee shall give such Indemnifying Party
reasonably prompt written notice thereof, but in no event later than ten (10)
Business Days after the Indemnitee's receipt of notice of such Third-Party
Claim. Such notice shall describe the nature of the Third-Party Claim in
reasonable detail and shall indicate the estimated amount, if practicable, of
the Indemnifiable Loss that has been or may be incurred by the Indemnitee. The
Indemnifying Party shall have the right to participate in or, by giving written
notice to the Indemnitee, to elect to assume the defense of any Third-Party
Claim at such Indemnifying Party's expense and by such Indemnifying Party's own
counsel. If an Indemnifying Party elects not to assume the defense of any
Third-Party Claim, the Indemnitee may defend, compromise or settle such
Third-Party Claim with counsel selected by it, provided that, without the prior
written consent of the Indemnifying Party, the Indemnitee shall not agree to the
entry of any judgment with respect to, or any compromise or settlement of, any
Third-Party Claim.

                       (b)        "If, within twenty (20) Business Days after an
Indemnitee gives written notice to the Indemnifying Party of any Third-Party
Claim, such Indemnitee receives written notice from the Indemnifying Party that
such Indemnifying Party has elected to assume the defense of such Third-Party
Claim as provided in Section 8.2(a), then the Indemnifying Party shall not be
liable for any costs, fees or expenses subsequently incurred by the Indemnitee
in connection with the defense, compromise or settlement thereof.

                       (c)        "Subject to Section 8.3, any claim by an
Indemnitee on account of an Indemnifiable Loss which does not constitute a
Third-Party Claim (a "Direct Claim") shall be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof, in no event later
than twenty (20) Business Days after the Indemnitee becomes aware of such Direct
Claim, stating the nature of such claim in reasonable detail and indicating the
estimated amount, if practicable, of such Indemnifiable Loss. The Indemnifying
Party shall have a period of twenty (20) Business Days within which to respond
to such Direct Claim. If the Indemnifying Party fails to respond during such
twenty (20) Business Day period, the Indemnifying Party shall be

46

[image77.gif]

deemed to have accepted such claim and, subject to this Article VIII, shall
promptly reimburse the Indemnitee for the Indemnifiable Losses set forth in the
Indemnitee's notice.

                       (d)        "A failure to give timely notice as provided
in this Section 8.2 shall not affect the rights or obligations of any Party
hereunder except to the extent that the Party which was entitled to receive such
notice was actually prejudiced as a result of such failure.

          8.3.        Arbitration.

                       (a)        "Except as otherwise provided herein, in the
event of any dispute between Seller and Buyer arising after the Closing (whether
relating to facts, events or circumstances occurring or existing prior to, on or
after the Closing Date) and relating to, resulting from or arising out of any
provision of this Agreement (other than disputes arising under Section 8.1),
including with respect to Direct Claims and Third-Party Claims, the Party
asserting such dispute shall give written notice to the other of the fact that a
dispute has arisen pursuant hereto. Such notice shall include (i) a statement
setting forth in reasonable detail the facts, events, circumstances, evidence
and arguments underlying such dispute and (ii) proposed arrangements for a
meeting to attempt to resolve the dispute to be held within sixty (60) days
after such notice is given. Within thirty (30) days after such notice is given,
the other Party hereto shall submit to the Party giving such notice a written
summary responding to such statement of facts, events, circumstances, evidence
and arguments contained in the notice and an acceptance of or proposed
alternative to the meeting arrangements set forth in the initial notice.

                       (b)        "The chief executive officers (or any other
executive officer or officers directly reporting to, or duly designated by, such
chief executive officers) of each of the Parties shall meet at a mutually
acceptable time and place to attempt to settle any dispute in good faith;
provided, however, that such meeting shall be held at the principal offices of
the Party receiving the notice of dispute unless otherwise agreed; and provided
further, that any such meeting shall be held no later than sixty (60) days after
the written notice of dispute is given pursuant to Section 8.3(a). Each Party
shall bear its own costs and expenses with respect to preparation for,
attendance at and participation in such meeting.

                       (c)        "In the event that (i) a meeting has been held
in accordance with Section 8.3(b), (ii) any such dispute of the kind referred to
in Section 8.3(a) shall not have been resolved at such meeting and (iii) the
aggregate amount in dispute exceeds $100,000, then either Party may submit such
dispute to binding arbitration pursuant to the Commercial Arbitration Rules of
the American Arbitration Association (the "Commercial Arbitration Rules"). In
the event that such dispute is submitted to arbitration pursuant to the
Commercial Arbitration Rules, then the arbitration tribunal shall be composed of
three arbitrators (one arbitrator selected by each Party within thirty (30) days
after the meeting held in accordance with Section 8.3(b) with the third selected
by the other two arbitrators or, in the absence of agreement between them, the
American Arbitration Association), the venue of the arbitration shall be
Washington, D.C., the language of the arbitration shall be English and the
arbitration shall commence no later than sixty (60) days after the meeting held
in accordance with Section 8.3(b). The decision, judgment and order of the
arbitration tribunal shall be final, binding and conclusive as to the Parties
and their respective Representatives, and may be entered in any court of
competent jurisdiction. The Parties intend the provisions of this Section 8.3 to
be the sole and exclusive remedy of any dispute not arising

47

[image77.gif]

under Section 8.1. Other than the fees and expenses of the arbitrators, which
shall be shared equally by the Parties, each Party shall bear its own costs and
expenses (including attorneys' fees and expenses) relating to the arbitration.

ARTICLE IX


TERMINATION

          9.1.        Termination.

                       (a)        "This Agreement may be terminated at any time
prior to the Closing by mutual written consent of the Parties.

                       (b)        "This Agreement may be terminated by Seller or
Buyer upon written notice to the other Party, (i) at any time prior to the
Closing if any court of competent jurisdiction shall have issued an order,
judgment or decree permanently restraining, enjoining or otherwise prohibiting
the Closing, and such order, judgment or decree shall have become final and
non-appealable; provided that the Party seeking to terminate this Agreement
pursuant to this Section 9.1(b)(i) shall have used Commercially Reasonable
Efforts to seek relief from such order, judgment or decree; (ii) at any time
prior to the Closing if any Law shall have been enacted or issued by any
Governmental Authority which prohibits the consummation of the transactions
contemplated by this Agreement or by any Additional Agreement; or (iii) at any
time after the first anniversary of the date of this Agreement if the Closing
shall not have occurred on or before such date; provided, however, that the
right to so terminate this Agreement under this Section 9.1(b)(iii) shall not be
available to any Party whose breach of this Agreement has caused, or resulted
in, the failure of the Closing to occur on or before such date; and provided,
further, that if on such anniversary, any Buyer's Required Regulatory Approval
set forth in Schedule 7.1(b) or any Seller's Required Regulatory Approval set
forth in Schedule 7.2(b) shall not have been obtained, or shall not be then
final and non-appealable, but all other conditions to the Closing shall be
satisfied or shall be capable of being satisfied, then no Party shall be
entitled to terminate this Agreement pursuant to this Section 9.1(b)(iii) prior
to the date that is 180 days after such anniversary.

                       (c)        "This Agreement may be terminated by Buyer,
upon written notice to Seller, if any of Buyer's Required Regulatory Approvals,
the receipt of which is a condition to the obligation of Buyer to consummate the
Closing as set forth in Section 7.1(b), shall have been denied.

                       (d)        "This Agreement may be terminated by Seller,
upon written notice to Buyer, if any of the Seller's Required Regulatory
Approvals, the receipt of which is a condition to the obligation of Seller to
consummate the Closing as set forth in Section 7.2(b), shall have been denied.

                       (e)        "This Agreement may be terminated by Buyer,
upon written notice to Seller, if there has been a material breach by Seller of
any covenant, agreement, representation or warranty contained in this Agreement,
which breach has had or is reasonably expected to have a Material Adverse Effect
and such breach is not cured by the earlier of the Closing Date or the


48

[image77.gif]

date that is thirty (30) days after receipt by Seller of notice specifying in
reasonable detail the nature of such breach, unless Buyer shall have previously
waived such breach.

                       (f)        "This Agreement may be terminated by Seller,
upon written notice to Buyer, if there has been a material breach by Buyer of
any covenant, agreement, representation or warranty contained in this Agreement,
which breach has had or is reasonably expected to have a Material Adverse Effect
and such breach is not cured by the earlier of the Closing Date or the date that
is thirty (30) days after receipt by Buyer of notice specifying in reasonable
detail the nature of such breach, unless Seller shall have previously waived
such breach.

                       (g)        "This Agreement may be terminated by Seller or
Buyer upon written notice to the other Party, in accordance with the provisions
of the last sentence of Section 6.10(b), provided that the Party seeking to so
terminate shall have complied with its obligations under Section 6.10.

                       (h)        "This Agreement may be terminated by either
Party, upon written notice to the other Party, if any final and non-appealable
injunction, order or decree by any Governmental Authority, which prohibits the
consummation of the transactions contemplated hereby or by the Additional
Agreements, shall have been issued and remain in effect, provided that the Party
seeking to terminate this Agreement pursuant to this Section 9.1(h) shall have
used its Commercially Reasonable Efforts to have any such injunction, order or
decree lifted.

                       (i)        "This Agreement may be terminated by Buyer or
Seller, as applicable, if its respective condition to close set forth in
Sections 7.1(h) or 7.2(i) is not met, or by Seller, by the earlier of (i) the
Closing or (ii) thirty (30) days after Seller's failure to comply with Section
6.20(b), if the Cost of Remediation is reasonably likely to exceed the Cap, and
Buyer does not provide a letter of credit as set forth in Section 6.20(b).

          9.2.        Effect of Termination. Upon termination of this Agreement
prior to the Closing pursuant to Section 9.1, this Agreement shall be null and
void and of no further force or effect (except that the provisions set forth in
Section 6.2(b), Section 6.4, this Section 9.2 and Article X, and the
Confidentiality Agreement, shall remain in full force and effect in accordance
with their respective terms); and no Party shall have any further Liability
under this Agreement.

ARTICLE X


MISCELLANEOUS PROVISIONS

          10.1.       Amendment and Modification. This Agreement may be amended,
supplemented or otherwise modified only by written agreement entered into by
both Parties.

          10.2.       Bulk Sales Laws. Buyer acknowledges that Seller will not
comply with the provisions of any bulk sales or transfer laws of any
jurisdiction in connection with the transactions contemplated by this Agreement;
and Buyer hereby irrevocably waives compliance by Seller with the provisions of
the bulk sales or transfer laws of all applicable jurisdictions. Notwithstanding
anything to the contrary in this Agreement, Seller shall indemnify and hold
Buyer harmless from and against any and all losses, Liabilities, claims or
expenses which shall arise against or be incurred by Buyer due to the failure of
Seller to comply with such requirements.

49
[image77.gif]

          10.3.       Waiver of Compliance; Consents. To the extent permitted by
applicable Law, any failure of any of the Parties to comply with any
representation, warranty, covenant, agreement or condition set forth herein may
be waived by the Party entitled to the benefit thereof only by a written
instrument signed by such Party, but any such waiver shall not operate as a
waiver of, or estoppel with respect to, any prior or subsequent failure to
comply therewith or of any other provision set forth herein.

          10.4.       Survival. All representations and warranties contained in
this Agreement shall survive for a period of six (6) months following the
Closing Date except that, (i) the representations and warranties contained in
Section 4.6 will expire nine (9) months following the Closing Date; (ii) the
representations and warranties set forth in Section 4.7 will expire in
accordance with any applicable statutes of limitation period plus ninety (90)
days; and (iii) the representations and warranties set forth in Section 4.4
shall not survive the Closing. The covenants and agreements of the Parties
contained in this Agreement shall survive the Closing in accordance with their
respective terms.

          10.5.       Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE IV, THE PURCHASED ASSETS ARE SOLD "AS IS, WHERE IS," AND
SELLER EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED, AS TO SELLER AND THE PURCHASED ASSETS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE IV: SELLER EXPRESSLY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES REGARDING LIABILITIES, OWNERSHIP, LEASE,
MAINTENANCE OR OPERATION OF THE PURCHASED ASSETS, THE TITLE, CONDITION, VALUE OR
QUALITY OF THE PURCHASED ASSETS OR THE PROSPECTS (FINANCIAL AND OTHERWISE),
RISKS AND OTHER INCIDENTS OF THE PURCHASED ASSETS; AND SELLER EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES OF MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE PURCHASED
ASSETS, OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF
ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT, OR COMPLIANCE WITH ENVIRONMENTAL
REQUIREMENTS, OR THE APPLICABILITY OF ANY GOVERNMENTAL AUTHORITY, INCLUDING ANY
ENVIRONMENTAL LAWS, OR WHETHER SELLER POSSESSES SUFFICIENT REAL PROPERTY OR
PERSONAL PROPERTY TO OPERATE THE PURCHASED ASSETS. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, SELLER FURTHER EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE ABSENCE OF HAZARDOUS SUBSTANCES OR LIABILITY OR
POTENTIAL LIABILITY ARISING UNDER ENVIRONMENTAL LAWS WITH RESPECT TO THE
PURCHASED ASSETS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES OF ANY KIND REGARDING THE CONDITION OF THE
PURCHASED ASSETS OR THE SUITABILITY OF THE PURCHASED ASSETS FOR OPERATION AS A
DISTRIBUTION FACILITY, AS APPLICABLE, AND NO SCHEDULE TO THIS AGREEMENT, NOR ANY
OTHER MATERIAL OR INFORMATION PROVIDED, OR COMMUNICATIONS MADE, BY

50
[image77.gif]

SELLER OR ITS REPRESENTATIVES, INCLUDING ANY BROKER OR INVESTMENT BANKER, SHALL
CONSTITUTE OR CREATE ANY SUCH REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS
TO THE TITLE, CONDITION, VALUE OR QUALITY OF THE PURCHASED ASSETS.

          10.6.       Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given on the day when delivered
personally or by facsimile transmission (with confirmation), on the next
Business Day when delivered to a nationally recognized overnight courier or five
(5) Business Days after deposited as registered or certified U.S. mail (return
receipt requested), in each case, postage prepaid, addressed to the recipient
Party at its address set forth below (or at such other address or facsimile
number for a Party as shall be specified by like notice; provided, however, that
any such notice of a change of address or facsimile number shall be effective
only upon receipt thereof):

(a)

If to Seller, to:

 

Delmarva Power & Light
800 King Street
P.O. Box 231
Wilmington, Delaware 19899
Attention: President
Facsimile: (302) 429-3367

 

with a copy (which shall not constitute notice) to:

 

Pepco Holdings, Inc.
Suite 1100, 10th Floor
701 Ninth Street, NW
Washington, D.C. 20068
Attention: Vice President, Legal Services
Facsimile: (202) 872-3281

 

and a copy (which shall not constitute notice) to:

 

McGuireWoods LLP
One James Center
901 East Cory Street
Richmond, Virginia 23219-4030
Attention: Patrick T. Horne, Esquire
Facsimile: (804) 698-2064



 

 

51

[image77.gif]

(b)

If to Buyer, to:

 

A&N Electric Cooperative
21275 Cooperative Way
Tasley, VA 23441
Attention: Vernon Brinkley
Facsimile: 757-787-9780

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, NY 10103
Attention: Carl F. Lyon, Esq.
Facsimile: 212-506-5151

          10.7.       Assignment. This Agreement shall be binding upon and inure
solely to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests,
obligations or remedies hereunder shall be assigned by any Party hereto,
including by operation of law, without the prior written consent of the other
Party, nor is this Agreement intended to confer upon any other Person any
rights, interests, obligations or remedies hereunder. Without limiting the
generality of the foregoing, no provision of this Agreement shall create any
third-party beneficiary rights in any Employee or former employee of Seller
(including any beneficiary or dependent thereof), including with respect to
continued employment or resumed employment, and no provision of this Agreement
shall create any rights in any such Persons in respect of any benefits that may
be provided, directly or indirectly, under any employee benefit plan or
arrangement. Notwithstanding the foregoing, either Party may, without the prior
written consent of the other Party, assign all or any portion of its rights,
interests, obligations and remedies hereunder, pursuant to instruments of
transfer in form and substance reasonably satisfactory to the other Party, to
one or more direct or indirect wholly owned subsidiaries of such Party;
provided, however, that (i) no such assignment shall relieve such Party of any
of its Liabilities hereunder, (ii) Buyer shall guarantee the obligations of its
assignee, which guarantee shall be in form and substance reasonably satisfactory
to Seller, (iii) no such assignment shall result in any Party requiring any
additional consent, approval, filing, or notice of, with or to, any third party,
including any Governmental Authority, to consummate the transactions
contemplated by this Agreement or any Additional Agreement, and (iv) such
assignment does not otherwise prevent or materially impede, interfere with or
delay the transactions contemplated by this Agreement or any Additional
Agreement.

          10.8.       Governing Law; Forum; Service of Process. This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia (without giving effect to conflicts of law principles)
as to all matters, including validity, construction, effect, performance and
remedies. Venue in any and all suits, actions and proceedings related to the
subject matter of this Agreement shall be in the state and federal courts
located in and for the Commonwealth of Virginia (the "Courts"), which shall have
exclusive jurisdiction for such purpose, and the Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such suit,

52
[image77.gif]

action or proceeding. Service of process may be made in any manner recognized by
such Courts. Each of the Parties hereby irrevocably waives its right to a jury
trial arising out of any dispute in connection with this Agreement or the
transactions contemplated hereby. Buyer has irrevocably appointed Vernon N.
Brinkley as its authorized agent (the "Authorized Agent") upon which process may
be served in any suit, action or proceeding based on this Agreement which may be
instituted in the Courts by Seller, and Buyer expressly accepts the jurisdiction
of any such Court in respect of any such suit, action or proceeding. Buyer
represents and warrants that the Authorized Agent has agreed to act as such
agent for service of process, and Buyer shall take any and all actions,
including the filing of any and all documents and instruments, which may be
necessary or appropriate to continue such appointment in full force and effect.
Service of process upon the Authorized Agent and written notice of such service
to Buyer shall be deemed, in every respect, effective service of process upon
Buyer.

          10.9.       Counterparts. This Agreement may be executed by facsimile
transmission (with confirmation) and in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

          10.10.      Interpretation. The Article and Section headings contained
in this Agreement are solely for the purpose of reference, are not part of the
agreement of the parties and shall not in any way affect the meaning or
construction of this Agreement. Ambiguities and uncertainties in the wording of
this Agreement shall not be construed for or against any Party, but shall be
construed in the manner that most accurately reflects the Parties' intent as of
the date of this Agreement. Each Party acknowledges that it has been represented
by counsel in connection with the review and execution of this Agreement, and,
accordingly, there shall be no presumption that this Agreement or any provision
hereof be construed against the Party that drafted this Agreement.
Notwithstanding any provision of any Additional Agreement to the contrary, the
provisions of this Agreement shall govern and control any conflict or
inconsistency between or among the provisions of this Agreement and the
provisions of any such Additional Agreement.

          10.11.      Schedules. Except as otherwise provided in this Agreement,
all Schedules referred to herein are intended to be and hereby are made a part
of this Agreement.

          10.12.      Disclosure. Certain information set forth on the Schedules
is included solely for informational purposes, is not an admission of liability
or materiality with respect to the matters covered by the information and may
not be required to be disclosed pursuant to this Agreement. The specification of
any dollar amount in the representations and warranties contained in this
Agreement or the inclusion of any specific item in the Schedules is not intended
to imply that such amounts (or higher or lower amounts) or such items are or are
not material, and no Party shall use the fact of the setting of such amounts or
the fact of the inclusion of any such item in the Schedules in any dispute or
controversy among the Parties as to whether any obligation, item or matter not
described herein or included in a Schedule is or is not material for purposes of
this Agreement.

          10.13.      Entire Agreement. This Agreement (including the
Schedules), together with the Additional Agreements (when executed and delivered
by the Parties) and the Confidentiality Agreement, constitutes a single
integrated agreement between the Parties and, together, embodies the entire
agreement and understanding of the Parties hereto in respect of the

53

[image77.gif]

transactions contemplated hereby and thereby, and supersedes all prior
agreements and understandings between the Parties with respect to such
transactions. There are no representations, warranties, covenants or agreements
between the Parties with respect to the subject matter set forth in such
agreements, other than those expressly set forth or referred to herein or
therein. Without limiting the generality of the foregoing, Buyer hereby
acknowledges and agrees that there are no representations, warranties, covenants
or agreements between the Parties with respect to the subject matter set forth
in such agreements contained in any material made available to Buyer pursuant to
the terms of the Confidentiality Agreement, as amended.

          10.14.      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provision, covenants
and restrictions of this Agreement shall continue in full force and effect and
shall in no way be affected, impaired or invalidated unless such an
interpretation would materially alter the rights and privileges of any Party or
materially alter the terms of the Transaction.

          10.15       No Agency. Neither Buyer nor the Transmission Purchaser is
an agent of the other or authorized to bind the other in negotiations with
Seller. Any obligation of Buyer or the Transmission Purchaser to Seller will be
a several and not a joint obligation.

SIGNATURE PAGE FOLLOWS






 

 

 

 

 

 

 

 

 

 

 

54

[image77.gif]

          IN WITNESS WHEREOF, Seller and Buyer have caused this Purchase and
Sale Agreement to be duly executed and delivered by their respective duly
authorized officers as of the date first above written.

 

DELMARVA POWER & LIGHT COMPANY

 

By:

  /s/ T. S. SHAW                         


Name:  Thomas S. Shaw
Title:    President and CEO  

A & N Electric Cooperative

 

By:

  /s/ VERNON N. BRINKLEY            


Name:  Vernon N. Brinkley
Title:    President and CEO



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

[image77.gif]

Disclosure schedules

to the

purchase and sale agreement

by and between

delmarva power & light company

and

a & n electric cooperative

Dated as of June 13, 2007

          

These Schedules are qualified in their entirety by reference to the specific
provisions of the referenced Purchase and Sale Agreement (the "Agreement") and
are not intended to constitute, and shall not be construed as constituting,
representations or warranties of any Person except as and to the extent
explicitly provided in the Agreement. Certain of the representations and
warranties set forth in the Agreement contemplate that there will be attached
Schedules setting forth information that might be "material" or have a "Material
Adverse Effect." The Seller may, at its option, include in such Schedules items
or information that are not material or are not likely to have a Material
Adverse Effect for the convenience of the Parties, but any such inclusion shall
not be deemed to be an acknowledgment or representation that such items are
material or would have a Material Adverse Effect, to establish any standard of
materiality, Material Adverse Effect, or to define further the meaning of such
terms for purposes of the Agreement. Each Section of these Schedules qualifies
the correspondingly numbered representation and warranty or covenant in the
Agreement to the extent specified therein. Unless otherwise defined in these
Schedules, capitalized terms used in these Schedules have the meanings set forth
in the Agreement.

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 1.1(16)

Buyer's Knowledge

Vernon Brinkley

R. Dodd Obenshain

Thomas A. Larson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 1.1(74)

Permitted Encumbrances

1.

See attached Abstracts of Title, excluding anything covered by Section 2.4(j).

2.

Mortgage with Bank of New York, individually or as trustee, which shall not be a
Permitted Encumbrance as of Closing.

3.

Easement and License Agreement dated as of July 1, 2000 between Seller and
Conectiv Delmarva Generation, Inc. for access to generation facilities at the
Tasley Substation.

4.

Easement and License Agreement dated as of July 1, 2000 between Seller and
Conectiv Delmarva Generation, Inc. for access to generation facilities at the
Bayview Substation.

5.

Easement Agreement dated as of October 25, 1990 between Seller and The Town of
Exmore, Virginia, to construct, operate, lay, repair, maintain and remove a
water line at Kellam Substation.

6.

Easement Agreement dated as of April 24, 1972 between Seller and Dulany Foods
Division of United Foods, Inc. to construct and operate an underground conduit
drainage system at Kellam Substation.

7.

Easement Agreement dated as of September 1, 2005 between Seller and Oxbridge
Investments, LLC to construct, operate, lay, repair, maintain and remove a storm
sewer line at Bayview (NH-008.05).

8.

Encroachment/License Agreement dated as of August 31, 1999 between Seller and
Shore Holdings, Inc. for a 15 foot crossing strip at Bayview (NH-008.03).

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 1.1(93)

Seller's Knowledge

Thomas S. Shaw
President and CEO
Delmarva Power & Light Company

Vincent Maione
Regional Resource Manager
Bay Regional Office

Charles R. Dickerson
Vice President Strategic Planning and Chief Risk Officer
Pepco Holdings, Inc.

Robert J. Jubic, Jr.
Manager Environmental Services
New Castle Regional Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 1.1(104)

Transferable Permits

1.

US EPA Identification (ID) Number (also known as a RCRA ID Number) for the
Exmore Office (Exmore Operations EPA ID# VAR000007971) (approval is required to
transfer).

2.

Underground Storage Tank Registration for the Exmore Office (approval is
required to transfer).

3.

See Schedule 2.1(g), to the extent transferable.

4.

See Schedule 4.8, to the extent transferable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.1(a)

Real Property

 

PLAN

MAP

SITE NAME

DEED NO.

 

 

 

 

AC-002.01

O33

CHINCOTEAGUE SUBSTATION

VO201

AC-002.03

O33

CHINCOTEAGUE SUBSTATION

VO219

AC-003.01

O32

OAK HALL SUBSTATION

VO202

AC-003.02

O32

OAK HALL SUBSTATION

VO205

AC-003.03

O32

OAK HALL SUBSTATION

VO216

AC-003.04

O32

OAK HALL SUBSTATION

VO217

AC-003.05

O32

OAK HALL SUBSTATION

VO218

AC-005.01

O32

WATTSVILLE SUBSTATION

VO203

AC-005.02

O32

WATTSVILLE SUBSTATION

VO204

AC-005.03

O32

WATTSVILLE SUBSTATION

VO213

AC-005.04

O32

WATTSVILLE SUBSTATION

VO214

AC-010.01

O33

-

VO220

AC-010.02

O33

-

VO222

AC-010.03

O33

-

VO225

AC-010.04

O33

-

VO226

AC-011.01

O32

-

VO221

AC-013.01

O33

-

VO223

AC-014.01

O33

-

VO224

AC-015.01

O32

WALLOPS SUBSTATION

VO121

NH-003.01

T29

-

VO101

NH-004.01

R30

EXMORE SUBSTATION

VO103

NH-004.02

R30

KELLAM SUBSTA.

VO107

NH-004.03

R30

KELLAM SUBSTA.

VO109

NH-007.01

S29

-

VO108

 

[image77.gif]

NH-008.02

T29

BAYVIEW SUBSTA.

VO113

NH-008.03

T29

BAYVIEW SUBSTA.

VO114

NH-008.04

T29

BAYVIEW SUBSTA.

VO115

NH-008.05

T29

BAYVIEW SUBSTA.

VO120

NH-010.01

U29

KIPTOPEAKE SUBSTA.

VO116

NH-012.01

R30

EXMORE DIST. OFF.

VO119

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.1(b) 1

Substations, Distribution Plant and General Plant

1.

See attached Exhibit 1, Continuing Property Records -- Distribution and General.

2.

Distribution Circuits

Circuit # VA0576 (Chincoteague)
Circuit # VA0577 (Chincoteague)
Circuit # VA0579 (Wattsville)
Circuit # VA0580 (Wattsville)
Circuit # VA0581 (Wattsville)
Circuit # VA0582 (Wattsville)
Circuit # VA0583 (Chincoteague)
Circuit # VA0584 (Wallops Island)
Circuit # VA2201 (Kellam)
Circuit # VA2213 (Oak Hall)
Circuit # VA2214 (Oak Hall)
Circuit # VA2219 (Bayview)
Circuit # VA2220 (Tasley)
Circuit # VA2240 (Bayview)
Circuit # VA2251 (Kellam)
Circuit # VA2262 (Bayview)
Circuit # VA2287 (Tasley)

3.

Step down transformers

4.

Capacitors

Unit

Quantity

C150-12
C200-25
CB1200-12
CB1200-25
CB3F600-25
CB3S1200-25
CB600-12
CB900-12
CB900-25
Unset 2

1
9
3
7
1
15
9
6
1
86

 

_____________

1

Any assets referenced on this Schedule that are owned by Connectiv Energy will
not transfer with the sale.

2

Unset assets have not been assigned specific code number.

 

[image77.gif]

5.

Cutouts

Unit

Quantity

CO1-12L
CO2-12XCUL
COF7U100
COLB1-12L
COLB1-12PL
COLB1-25L
COLB1-25PL
LBDISC25L
LBDISC25PCL
Unset

76
2
13
4
1
224
7
24
1
2634

6.

OH Gang OP Switches

Unit

Quantity

LBS1/0HH25
LBS477HH12
LBS477HH25
LBS477HV25
Unset

2
1
3
1
36

7.

OH Stepdown Transformers

Unit

Quantity

T167E14
T25C7
T25E14
T500C14
T50E14
Unset

3
1
4
3
2
3

8.

OH Switches

Unit

Quantity

DS25900
INLNE1/0-25
INLNE1/0A25
INLNE397-25
INLNE4/0-25
INLNE4/0A25

6
6
6
3
33
3

 

 

[image77.gif]

INLNE477-25
LBDISC25L
SW600R35L
Unset

6
1
6
409

9.

OH Transformers

Unit

Quantity

T100B14
T100B15
T100B5
T100B7
T100B8
T100B8C
T100G15
T100H11C
T100H15
T10B13
T10B14
T10B6
T10B7
T15B14
T15B15
T15B16
T15B5
T15B7
T15B8
T15B8C
T15B9
T167B15
T167B7
T167B8
T25B14
T25B15
T25B16
T25B2
T25B5
T25B7
T25B7C
T25B8
T25B8C
T25B9
T25F7C
T25G15
T25G8

54
4
1
22
1
1
3
1
3
260
93
64
15
178
43
228
8
21
12
1
33
4
1
2
1273
314
814
2
156
326
7
86
50
357
1
12
3

 

[image77.gif]

T25H15
T25H8
T333B14
T37B15
T50B14
T50B15
T50B16
T50B5
T50B7
T50B7C
T50B8
T50B8C
T50B9
T50F7
T50G15
T50G8
T50H15
T50H7
T5B13
T5B15
T5B5
T5B8
T5B9
T75B14
T75B15
T75B7
T75B8
T75B8C
T75H15
T833H8
Unset

2
3
3
5
286
86
14
29
157
2
36
28
2
3
11
6
10
3
43
23
2
4
5
2
8
1
3
3
3
3
51

10.

Primary Meters

Unit

Quantity

PM25-1/0
PMPM12
PMPM25
Unset

2
2
1
13

11.

Reclosers

Unit

Quantity

RCL3/1VIPR27S

3

 

 

[image77.gif]

RCL3TRIMOD27S
RCL3VIPR27S
RCL-NOVA27-12
RCL-RV-25
RCL-WVE1-12
RCL-WVE1-25
RCVW
Unset


2
1
1
1
1
2
1
11

12.

Poles

Unit

Quantity

30-5
35
35-2
35-4
35-5
40
40-1
40-2
40-3
45
45-1
45-2
45-3
PFG40D-BZ-T
PLFBG13
PLFLT14AL
RFG12B-BK-TWASH
RFG17D-BK-T
RFG30D-GY
RFG35D-BZ-T
RFG35D-GY
Unset

141
1
1
1626
1
5
4
7
4255
2
1
296
14
1
2
2
38
17
7
1
2
12,936

13.

Street Lights

Unit

Quantity

FACON150
FHPS70
FMVBR3.5
LAMP100MV
P100H3TGVIL
P100H-BX

1
1
1
1
12
1

 

[image77.gif]

P100H-HZ
P100H-PACK
P100M-HZ
P150H-FLD-S
P150H-HZ-FLC
P175M-HZ
P175M-PACK
P250H-BX
P250M-HZ
P400H-HZ
P400MH-FLD-S
P400M-HZ
R100H-BX
R100H-HZ
R100H-HZ-FLC
R100H-PACK
R100H-TT
R100M-HZ
R150H-BX
R150H-HZ
R150H-HZ-FLC
R175M-PACK
R250H-BX-AD
R250H-FLD
R250H-HZ
R400H-FLD-S
R400H-HZ
R400M-HZ
R50H3TGVIL
R70H-HZ
R70H-TT
Unset

22
73
47
1
1
16
217
2
1
3
1
18
2
90
5
1
16
19
5
9
4
4
13
1
8
2
13
7
28
4
5
3372

14.

Switch Cabinets

Unit

Quantity

SWGR12-11
SWGR12-5
SWGR12-9C
SWGR15KV
Unset

1
1
1
1
1

15.

UG Primary Junction

Unit

Quantity

PRIPED1-25
PRIPED3-25
U1006-1225-3

48
28
1

[image77.gif]

U1006-1225-4
Unset

1
182

16.

UG Secondary Junction Box

Unit

Quantity

BOXPAD-C-JS
ENCLPSS
SECPED-350
SECPED-350P
SECPED36ABOV
SECPED44ABOV
SECPED-ABOVE
SECPED-ABOVE36
SECPED-BELOW
Unset

1
3
17
1
111
14
22
9
2
577

17.

UG Transformers

Unit

Quantity

3PMT150G8
3PMT150G8C
3PMT150H15
3PMT2000H8
3PMT225G15
3PMT225G5
3PMT225G8
3PMT225G8C
3PMT225H15
3PMT3000H15
3PMT300G15
3PMT300G8
3PMT300H15
3PMT500G15
3PMT500H15
3PMT500H5
3PMT1000H15
3PMT1500H15
3PMT150G15
3PMT150G5
3PMT750G15
3PMT750H15
3PMT75G15
3PMT75G5
3PMT75G8
PMT100B15
PMT100B5

7
1
22
2
11
1
12
1
5
1
2
2
1
1
8
6
7
6
4
2
1
6
24
1
6
91
5

 

[image77.gif]

PMT100B8
PMT100B8C
PMT15B15
PMT15B8
PMT167B15
PMT167B8C
PMT25B15
PMT25B2
PMT25B5
PMT25B8
PMT25B8C
PMT37B8
PMT50B15
PMT50B5
PMT50B8
PMT50B8C
PMT75B15
PMT75B8
PMT75B8C
Unset

49
8
11
4
18
2
702
2
66
666
86
1
217
21
191
39
91
4
4
70

18.

Vaults

Unit

Quantity

Unset

4

19.

OH Primary Spans

Unit

Quantity

N1/0
P1/0
P1/0AAC
P1/0ACSR
P1/0ACSR-WP
P1/0CU
P101ACSR12/7
P2
P2/0CU
P2ACSR
P2CU
P3#8
P336ACSR
P336ACSR26/7
P355ACAR
P397ACSR
P4/0
P4/0ACSR

1487
155487
222
2988905
191600
26342
38463
89
1800
1055476
287493
6076
7392
106424
597868
6376
435
479290

 

[image77.gif]

P4/0CU
P4/0CU-WP
P477
P477-24/7
P4ACSR
P4ACW
P4CU
P6ACW
P6CU
P7#8
P80ACSR
Unset

11067
129
182852
111089
106184
273
1250508
3162
74531
1902
80
21,420

20.

OH Secondary Spans

Unit

Quantity

BUNDLE1/0
CUHC4
DUPLEX1/0
DUPLEX4AWAC
N1/0
P1/0
QPLEX1/0S
QPLEX4/0
QPLEX4/0S
QUADPLEX2S
S1/0AAAC
S1/0AAAC-WP
S1/0CU-WP
S10CU-WP
S2/0ACSR-WP
S2ACSR-WP
S2CU
S2CU-WP
S4/0ACSR-WP
S4CU
S4CU-WP
S6CU
S6CU-WP
S8CU-WP
TPLEX1/0C
TPLEX1/0CS
TPLEX1/0S
TPLEX2/0S
TPLEX2S
TPLEX4/0S
TPLEX4S
TPLEX6S
TRIPLEX1/0S
Unset

358346
40
270
548
70
70
8448
54
11189
471
193
192152
1937
598
1770
3596
384
276452
4339
2342
260102
146
21484
147
60
40448
118116
161739
3651
1668
84765
1341
25
137,560

[image77.gif]

21.

OH Service Spans

Unit

Quantity

1000CU1C
2AAAC
3#10CU
4/0CU-WP
4CU
6CU-WP
8CU-WP
CUSC1/0
CUSC500
DPLEX4
QPLEX1/0
QPLEX2
QPLEX4/0
QUAAL3C1B
SERVENTR1/0
SV1/0AAAC
TPLEX1/0C
TPLEX2
TPLEX2/0
TPLEX4
TPLEX4/0
TPLEX4S
TPLEX6CU
TRIAL2
Unset

508
200
54
2311
7789
251641
500
584
1155
27985
5148
1776
7223
30
100
140
129755
17313
3495
351033
2025
160
10162
745
402,520

22.

UG Primary Segments

Unit

Quantity

1/0URD12
1/0URD25
1/0URD25J
1000URD12
1000URD25J
3-350URD25J
750URD12
Unset

44183
604325
867606
324
3165
360
5010
161,557

23.

UG Secondary Segment

Unit

Quantity

1/0URDR
10UGP
10UGR

616
175
4524

 

[image77.gif]

12UGP
12UGR
250URD1C
350URD
350URD1C
350URD1CS
350URDS
4/0URD
4/0URD1C
4/0URD1CS
4/0URDS
4UGR
500URD
500URD1C-CS
500URD1CS
500URD4CS
500URDS
TPLEX4P
TPLEX4R
Unset

14
124
890
422
2016
90518
9693
145
971
44129
536
9419
1015
60
5786
245
7693
60
25
56,366

24.

UG Service Segment

Unit

Quantity

1/0URD
2/0URD
250URD1C
2URD
350URD
350URD1C
4/0URD
4/0URD1C
4UG
500URD
500URD1C
500URD1C-C
500URD4C
TPLEX4/0
TPLEX4R
Unset

128
134178
11747
35
98229
28637
786872
18181
2360
15165
163542
1314
1205
50
214
218,419

 

 

 

 

 

 

 

[image77.gif]

25.

Bayview Substation

Distribution assets consist of a 69-25kV, 28 MVA transformer, 25kV substation
bus including distribution circuit breakers and regulators, bus, switches, other
primary equipment and 25kV capacitor bank. Includes all associated property
improvements, structures, poles, foundations, grounding, cables, control
enclosure, secondary, metering, relay and controls, AC & DC power. Conectiv
generation is located adjacent to the substation and output connects to the 25kV
bus.

Account

Asset

Asset description

Location

00003610

1182

FENCE-PERIMETER 1240' (ADJ 227)

Bayview

00003610

1183

FIRE PROTECTION SYSTEM (ADJ 227)

Bayview

00003610

1184

HEATING SYSTEM (ADJ 227)

Bayview

00003610

1185

LAND IMPROVEMENTS-GRADING & FILL (ADJ 227)

Bayview

00003610

1186

ROADS AND DRIVES N/A (ADJ 227)

Bayview

00003610

1187

OTHER BUILDING 20' X 30' (9565)

Bayview

00003610

1188

YARD LIGHTING SYSTEM

Bayview

00003610

1189

YARD LIGHTING SYSTEM

Bayview

00003610

17568

LAND IMPROVEMENTS

Bayview

00003610

20739

BUILDING SHELL

Bayview

00003610

38746

STONING; Yard Improvements

Bayview

00003610

38754

SYSTEM; Oil Spill Containment

Bayview

00003620

10469

FAN (9293)

Bayview

00003620

10471

CABLE (9704)

Bayview

00003620

10477

BUS (9022)

Bayview

00003620

10479

BUS (9370)

Bayview

00003620

10481

BUS (9571)

Bayview

00003620

10483

BUS (9966)

Bayview

00003620

10485

CAPACITOR,SHUNT (9704)

Bayview

00003620

10487

CONDUIT (9565)

Bayview

00003620

10489

CONDUIT (9846)

Bayview

00003620

10493

FOUNDATION (9022)

Bayview

00003620

10495

FOUNDATION (9370)

Bayview

00003620

10497

FOUNDATION (9571)

Bayview

00003620

10499

CURRENT TRANSFORMER 8.7KV,N/A,N/A,N/A (9704)

Bayview

00003620

10501

INSTRUMENT (9565)

Bayview

00003620

10503

INSTRUMENT (9966)

Bayview

00003620

10506

SURGE ARRESTERS (LIGHTNING) 20KV (9565)

Bayview

00003620

10508

SURGE ARRESTERS (LIGHTNING) 20KV (9022)

Bayview

00003620

10514

POTENTIAL TRANSF,14.4KV,N/A,SER#CL22048196,MOL

Bayview

00003620

10516

POT TRANSF,14.4KV,N/A,SER#CL2048197,MOL50KVA

Bayview

00003620

10518

POT TRANSF,14.4KV,N/A,SER#CL12026563,MOL50 KVA

Bayview

00003620

10520

POT TRANSF,14.4KV,N/A,SER#CL12026234,MOL5 KVA

Bayview

00003620

10522

POTENTIAL TRANSF,14.4KV,N/A,SER#69BH185002,ME 5KVA

Bayview

00003620

10524

POTENTIAL TRANSF,14.4KV,N/A,SER#E3865,MOL,5KVA

Bayview

00003620

10526

POTENTIAL TRANSF,23KV,N/A,SER#5178217,WEST,(9565)

Bayview

00003620

10528

POTENTIAL TRANSF,24KV,N/A,SER#8276444,G.E. (9565)

Bayview

00003620

10532

POTENTIAL TRANSF,24KV,N/A,SER#B518041,G.E. (9672)

Bayview

00003620

10538

INSULATORS (9704)

Bayview

00003620

10542

INSULATORS (9022)

Bayview

00003620

10544

INSULATORS (9966)

Bayview

00003620

10546

FUSE EQUIPMENT,SET OF HIGH VOLTAGE 23KV (9565)

Bayview

00003620

10548

FUSE EQUIPMENT,SET OF HIGH VOLTAGE,25KV (9966)

Bayview

00003620

10556

OIL CIR BKR,23KV,600A,#2240-30,SER#0442A1097204,GE

Bayview

00003620

10560

RESISTOR (9672)

Bayview

00003620

10573

STATION GROUNDING SYSTEM (9672 & 9704)

Bayview

00003620

10575

STATION GROUNDING SYSTEM (9571)

Bayview

00003620

10577

STATION GROUNDING SYSTEM (9966)

Bayview

00003620

10579

STATION GROUNDING SYSTEM (9704)

Bayview

 

[image77.gif]

00003620

10583

STRUCTURE (9966)

Bayview

00003620

15099

REGULATOR 14.4KV/200A

Bayview

00003620

18274

BATTERY CHARGER 120-5A,120V,N/A (332001)

Bayview

00003620

18275

BATTERY,STORAGE N/A,N/A,200AH (332001)

Bayview

00003620

18276

CAPACITOR,SHUNT (334801)

Bayview

00003620

22814

CONTROL INSTALLATION

Bayview

00003620

22816

CONTROL INSTALLATION

Bayview

00003620

22818

ADDITION TO 20'X 30' BUILDING

Bayview

00003620

22820

BUS

Bayview

00003620

22822

INSULATORS 25KV

Bayview

00003620

22824

STATION GROUNDING SYSTEM

Bayview

00003620

22826

STRUCTURE FORMING

Bayview

00003620

22828

35' WOOD POLE

Bayview

00003620

22830

30' WOOD POLE

Bayview

00003620

22832

SWITCHES,DISCONNECT (HOOKSTICK) 25KV/1200A

Bayview

00003620

22834

SWITCHES,DISCONNECT 12/25KV/600A

Bayview

00003620

22836

REGULATOR, INDUCTION

Bayview

00003620

22838

FOUNDATION

Bayview

00003620

28085

BREAKER,CIRCUIT,38KV,1200A

Bayview

00003620

28086

BREAKER,CIRCUIT,38KV,1200A

Bayview

00003620

28087

CABLE

Bayview

00003620

28088

PROTECTIVE RELAY

Bayview

00003620

28089

SWITCHES,DISCONNECT,23KV,1200A,40KV(INDIV)

Bayview

00003620

28090

SWITCHES,DICONNECT,23KV,1200A,61KA(INDIV)

Bayview

00003620

34746

RELAY; Panel

Bayview

00003620

34834

BREAKER; Circuit R3 25kV 1200A Zero Close

Bayview

00003620

34835

PANEL; Relay Capacitor Bank

Bayview

00003620

34836

CAPACITOR BANK; 25kV 2700KVAR

Bayview

00003620

35339

PANELS; Relay

Bayview

00003620

35358

REGULATOR; Step Voltage 14.4kV 288KVA 200A VR-1

Bayview

00003620

35359

REGULATOR; Step Voltage 14.4kV 288KVA 200A VR-1

Bayview

00003620

35360

REGULATOR; Step Voltage 14.4kV 288KVA 200A VR-1

Bayview

00003620

35361

REGULATOR; Step Voltage 14.4kV 288KVA 200A VR-1

Bayview

00003620

37133

BREAKER; Circuit Vac 25.8kV 1200A 25kA 150kV BIL

Bayview

00003620

38738

TRANSFORMER; Power 3Ph 69-24.9kV 16.8/22MVA

Bayview

00003620

38739

LTC; RMV-II-25kV

Bayview

00003620

38740

BUSHINGS; Transformer 69kV 400A

Bayview

00003620

38741

BUSHINGS; Transformer 25kV 1200A

Bayview

00003620

38743

ARRESTER; Surge 21kV 17kV MCOV

Bayview

00003620

38745

CONDUIT;

Bayview

00003620

38747

BUS;

Bayview

00003620

38748

FOUNDATION;

Bayview

00003620

38749

GRID; Ground

Bayview

00003620

38750

TRANSFORMER; Instrument OTCF 072SR 346/600:1:1

Bayview

00003620

38751

TRANSFORMER; Instrument OTCF 072SR 346/600:1:1

Bayview

00003620

38752

TRANSFORMER; Instrument OTCF 072SR 346/600:1:1

Bayview

00003620

38753

TRANSFORMER; Instrument VEF 25-10, 120:1

Bayview

00003620

38755

TRANSFORMER; Instrument VEF 25-10, 120:1

Bayview

00003620

38756

STRUCTURE; 25Kv ED2S

Bayview

00003620

38757

SWITCH; Hookstick 1Ph 25kV 600A T1-L2

Bayview

00003620

38760

INSULATOR; Poly 25kV Strain

Bayview

00003620

38762

RELAY; SEK 387 T!F-SEL387

Bayview

00003620

38763

RELAY; SEL 351S T1B-SEL351S

Bayview

00003620

38764

RELAY; SEL 351S 6750F-T1B-SEL351S

Bayview

00003620

38765

PANEL; Relay T1 Protection E1

Bayview

00003620

38767

CABLE; Control

Bayview

00003620

35358

REGULATOR; Step Voltage 14.4 kV 288 KVA 200A VR-1

Bayview

00003620

35359

REGULATOR; Step Voltage 14.4 kV 288 KVA 200A VR-1

Bayview

00003620

35360

REGULATOR; Step Voltage 14.4 kV 288 KVA 200A VR-1

Bayview

00003620

22836

REGULATOR; INDUCTION

Bayview

 

[image77.gif]

00003620

10564

REGULATOR; INDUCTION, 14.4 KV, 0200A, SER#33738012652AC

Bayview

00003620

10566

REGULATOR; INDUCTION, 14.4 KV, 0200A, SER#33738012652AC

Bayview

00003620

10568

REGULATOR; INDUCTION, 14.4 KV, 0100A, SER#D592842, GE

Bayview

00003620

10570

REGULATOR; INDUCTION, 14.4 KV, 0100A, SER#D593719, GE

Bayview

00003620

10572

REGULATOR; INDUCTION, 14.4 KV, 0100A, SER#D592839, GE

Bayview

26.

Chincoteague Substation

Distribution assets consist of two 69-12kV, 22.4MVA transformers, 12 kV
substation bus including distribution circuit breakers, bus, switches and other
primary equipment. Includes all associated property improvements, structures,
poles, foundations, grounding, cables, control enclosure, secondary, relay and
controls, metering, AC & DC power.

Account

Asset

Asset description

Location

00003610

1190

BULKHEAD - (JV35)

Chincoteague

00003610

17569

BULKHEAD - (322401)

Chincoteague

00003610

20741

YARD LIGHTING SYSTEM

Chincoteague

00003610

20743

GRADING AND FILL (SITE PREP)

Chincoteague

00003610

20745

GRADING AND FILL (STONING)

Chincoteague

00003610

20747

ROADS AND DRIVES

Chincoteague

00003610

20749

FENCE (PERIMETER)

Chincoteague

00003610

20751

BUILDING SHELL("L" SHAPED CONTROL HOUSE) 550 SQ FT

Chincoteague

00003610

20753

OIL CONTAINMENT SYSTEM

Chincoteague

00003610

20755

ROADS AND DRIVES

Chincoteague

00003610

35342

FENCE;

Chincoteague

00003620

10597

7200SEC 120/240V 50KVA

Chincoteague

00003620

22840

STRUCTURE FORMING

Chincoteague

00003620

22842

CABLE

Chincoteague

00003620

22844

POWER TRANSFORMER, 69KV/12KV

Chincoteague

00003620

22846

STATION SERVICE TRANSFORMER, 50KVA

Chincoteague

00003620

22850

GAS CIRCUIT BREAKER, 15KV/1200A

Chincoteague

00003620

22852

GAS CIRCUIT BREAKER, 15KV/1200A

Chincoteague

00003620

22854

GAS CIRCUIT BREAKER, 15KV/1200A

Chincoteague

00003620

22857

SWITCHES, LOAD BREAK (INDIV), 25KV/1200A

Chincoteague

00003620

22859

SWITCH, DISCONNECT, SIDEBREAK, (INDIV) 25KV/1200A

Chincoteague

00003620

22861

SWITCHES, DISCONNECT, HOOKSTICK (INDIV),25KV/1200A

Chincoteague

00003620

22863

SURGE ARRESTER (LIGHTNING), 10KV

Chincoteague

00003620

22865

BUS

Chincoteague

00003620

22867

INSULATOR, 25KV

Chincoteague

00003620

22869

CONDUIT/CABLE TROUGH

Chincoteague

00003620

22871

STATION GROUNDING SYSTEM

Chincoteague

00003620

22873

PANELS

Chincoteague

00003620

22875

BATTERY, STORAGE, 29 CELLS

Chincoteague

00003620

22877

BATTERY CHARGER

Chincoteague

00003620

22879

ENERGY CONTROL SYSTEM (RTU)

Chincoteague

00003620

22881

FOUNDATION

Chincoteague

00003620

22883

POWER TRANSFORMER

Chincoteague

00003620

22887

DISCONNECT SWITCH

Chincoteague

00003620

22889

STATION SERVICE TRANSFORMER

Chincoteague

00003620

22893

ALUMINUM STRUCTURES

Chincoteague

00003620

22895

PANEL

Chincoteague

00003620

22897

FOUNDATIONS

Chincoteague

00003620

22899

BUS

Chincoteague

00003620

22901

CABLE

Chincoteague

00003620

22903

GROUNDING

Chincoteague

00003620

22905

CONDUIT

Chincoteague

[image77.gif]

27.

Kellam Substation

Distribution assets consists of 2 69-25 kV transformers, 25 kV substation bus
including distribution circuit breakers and regulator, bus, switches and other
primary equipment. Includes all associated property improvements, structures,
poles, foundations, grounding, cables, control enclosure, secondary, relay and
controls, metering, AC & DC power.

Account

Asset

Asset description

Location

00003610

17570

FENCE PERIMETER - 260' (J213)

Kellam

00003610

17571

LAND IMPROVEMENTS - GRADING & FILL (J213)

Kellam

00003610

17572

ROADS AND DRIVES - (J213)

Kellam

00003610

20757

BUILDING SHELL

Kellam

00003530

17176

PANEL - 25KV CONTROL (J213)

Kellam

00003530

17172

SURGE ARRESTERS - 21KV (J213)

Kellam

00003530

17178

PANEL- T-2 METERING (J213)

Kellam

00003530

17179

PANEL - T-2 RELAY (J213)

Kellam

00003530

17180

PANEL - 25KV L-5 RELAY (J213)

Kellam

00003530

17181

PANEL - 25KV L-6 RELAY (J213)

Kellam

00003620

10599

BUS - (9786)

Kellam

00003620

10601

FOUNDATIONS - (9786)

Kellam

00003620

10609

STRUCTURE - (9786)

Kellam

00003620

10611

SWITCH, AIR BREAK - 600A (9786)

Kellam

00003620

10613

POWER TRANSFORMER - SER #8565824 (9786)

Kellam

00003620

15105

POTENTIAL TRANSFORMER 25 KV

Kellam

00003620

15106

POTENTIAL TRANSFORMER 25 KV

Kellam

00003620

15107

POTENTIAL TRANSFORMER 25 KV

Kellam

00003620

15108

POTENTIAL TRANSFORMER 25 KV

Kellam

00003620

18277

BUS - (J213)

Kellam

00003620

18278

CABLE - 477 24/7 ACSR 456'

Kellam

00003620

18279

CABLE TROUGH - (J213)

Kellam

00003620

18280

INSTRUMENT - (332002)

Kellam

00003620

18281

FOUNDATIONS - (J213)

Kellam

00003620

18282

LIGHTING SYSTEM - (J213)

Kellam

00003620

18283

CIRCUIT BREAKER - 25KV SER # 39958-10 (J213)

Kellam

00003620

18284

CIRCUIT BREAKER - 25KV SER #39958-2 (J213)

Kellam

00003620

18285

PANEL - 25KV CONTROL

Kellam

00003620

18287

STATION GROUNDING SYSTEM - (J213)

Kellam

00003620

18288

STRUCTURES - (J213)

Kellam

00003620

18289

SWITCHES, DISCONNECT - (J213)

Kellam

00003620

18290

POWER TRANSFORMERS - SER #FP26-19 #50673-1 (J213)

Kellam

00003620

22907

STATION GROUNDING EQUIPMENT_(KELLAM EAST SUB.)

Kellam

00003620

22909

REGULATOR, INDUCTION, 333KVA

Kellam

00003620

22911

STATION GROUNDING SYSTEM

Kellam

00003620

22913

DISCONNECT SWITCH, 72.5KV, 3P

Kellam

00003620

22914

ENERGY CONTROL SYSTEM ( RTU )

Kellam

00003620

22916

WIRE, CU., 7 STR., 600V

Kellam

00003620

22918

PROTECTIVE RELAY

Kellam

00003620

22920

CABLE, CU.

Kellam

00003620

22928

REGULATOR, STEP VOLTAGE 14.4KV/231A

Kellam

00003620

36420

REGULATOR; 1 Ph 14.4kV 300A VR-1

Kellam

00003620

36421

REGULATOR; 1 Ph 14.4kV 300A VR-1

Kellam

 

 

 

 

[image77.gif]



 

28.

Oak Hall Substation

Distribution assets consists of 1 69-25kV transformer and 1 138-25kV
transformer, 25kV substation bus including distribution circuit breakers,
recloser and regulator, bus, switches and other primary equipment. Includes all
associated property improvements, structures, poles, foundations, grounding,
cables, secondary, relay and controls, metering, AC & DC power.

Account

Asset

Asset description

Location

00003610

17573

LAND IMPROVEMENT-GRADING & FILL (ADJ 236)

Oak Hall

00003620

10656

POWER TRANSF, 69KV, N/A SER 2621645, AC JV227

Oak Hall

00003620

15109

FOUNDATION (9515)

Oak Hall

00003620

15110

FUSE EQUIPMENT,SET OF HIGH VOLTAGE,20KV (9515)

Oak Hall

00003620

15111

INSTRUMENT (JV435)

Oak Hall

00003620

15112

INSTRUMENT

Oak Hall

00003620

15113

INSTRUMENT (JV435)

Oak Hall

00003620

15114

INSTRUMENT (9531)

Oak Hall

00003620

15115

POT TRANSF, 14.4KV N/A SER#4059420779 KUH, 50KVA

Oak Hall

00003620

15116

POT TRANSF. 14.4KV N/A 78A362849,WEST 10KVA (9515)

Oak Hall

00003620

15117

POT TRANS 14.4KV, N/A SER#78A362850 WEST 10KVA

Oak Hall

00003620

15118

POT TRANSF 14.4KV N/A SER#M897734YHRA GE 10 KVA

Oak Hall

00003620

15119

INSULATORS (9515)

Oak Hall

00003620

15120

OIL CIR BKR, 25.8KV 1200A, #3210,SER #0442A7693101

Oak Hall

00003620

15121

OIL CIR BKR, 25KV 1200A. #3230 SER#0442A7541111 GE

Oak Hall

00003620

15122

PANEL (9544)

Oak Hall

00003620

15123

STRUCTURE (9515)

Oak Hall

00003620

15124

SWITCHES, AIR BREAK, 25KV, 1200A, N/A (9515)

Oak Hall

00003620

15125

SWITCHES, AIR BREAK, 25KV, 1200A, N/A (9515)

Oak Hall

00003620

15126

SWITCHES, AIR BREAK, 25KV, 1200A, N/A (9515)

Oak Hall

00003620

15127

SWITCHES, DISCONNECT, INDIVIDUAL 25 KV, 1200A 9515

Oak Hall

00003620

15128

POWER TRANSF 72KV, 15/20/25 MVA N/A C0598251 ME

Oak Hall

00003620

18291

CABLE (9685)

Oak Hall

00003620

18292

FOUNDATION (9686)

Oak Hall

00003620

18293

INSULATORS (9686)

Oak Hall

00003620

18294

SURGE ARRESTORS (LIGHTNING) 20KV (9686)

Oak Hall

00003620

18295

RECLOSER (312801)

Oak Hall

00003620

18296

PANEL (9686)

Oak Hall

00003620

18297

PANEL (9685)

Oak Hall

00003620

18298

STATION GROUNDING SYSTEM (9686)

Oak Hall

00003620

18299

STRUCTURES (9686)

Oak Hall

00003620

22934

STATION GROUNDING EQUIPMENT (OAK HALL SUB.)

Oak Hall

00003620

28091

FOUNDATION

Oak Hall

00003620

28092

STRUCTURE FORMING

Oak Hall

29.

Tasley Substation

Distribution assets consists of 2 69-25kV transformers, 25kV substation bus
including distribution circuit breakers and regulator, bus, switches and other
primary equipment. Includes all associated property improvements, structures,
poles, control enclosure, foundations, grounding, cables, secondary, relay and
controls, metering, AC & DC power.

Account

Asset

Asset description

Location

00003610

1202

FENCE-PERIMETER,N/A, ADDITION (ADJ 229)

Tasley

00003610

1203

LAND IMPROVEMENT (ADJ 226)

Tasley

00003610

13793

LAND IMPROVEMENTS-GRADING & FILL (ADJ 226)

Tasley

00003610

17574

LAND IMPROVEMENTS (719698)

Tasley

00003610

17575

OTHER BUILDING, N/A, REPLACE ROOF (719711)

Tasley

00003530

10672

FUSE EQUIPMENT,SET OF HIGH VOLTAGE 7.5KV (9446)

Tasley

 

[image77.gif]

00003620

10810

CABLE (9413)

Tasley

00003620

10812

CABLE (9194)

Tasley

00003620

10814

CABLE (9397)

Tasley

00003620

10816

CABLE TROUGH (9413)

Tasley

00003620

10818

CABLE TROUGH (9194)

Tasley

00003620

10820

CONDUIT (9194)

Tasley

00003620

10822

CONDUIT (9933)

Tasley

00003620

10824

CONDUIT (9413)

Tasley

00003620

10826

BUS (9376)

Tasley

00003620

10828

BUS (9446)

Tasley

00003620

10830

BUS (9787)

Tasley

00003620

10832

BUS (9194)

Tasley

00003620

10834

BUS (9786)

Tasley

00003620

10836

BUS (9397)

Tasley

00003620

10838

BUS (9714)

Tasley

00003620

10839

FUSE EQUIPMENT,SET OF HIGH VOLTAGE, 23KV (9397)

Tasley

00003620

10841

FUSE EQUIPMENT,SET OF HIGH VOLTAGE,23KV (9557)

Tasley

00003620

10843

FUSE EQUIPMENT, SET OF HIGH VOLTAGE, 23KV (9688)

Tasley

00003620

10845

FOUNDATION (9446)

Tasley

00003620

10847

FOUNDATION (9787)

Tasley

00003620

10849

FOUNDATION (9104)

Tasley

00003620

10851

FOUNDATION (9795)

Tasley

00003620

10853

FOUNDATION (9397)

Tasley

00003620

10855

INSULATORS (9376)

Tasley

00003620

10857

INSULATORS (9446)

Tasley

00003620

10859

INSULATORS (9194)

Tasley

00003620

10861

INSULATORS (9397)

Tasley

00003620

10863

INSTRUMENT (9397)

Tasley

00003620

10865

INSTRUMENT (9088)

Tasley

00003620

10869

SURGE ARRESTERS (LIGHTNING) (9194)

Tasley

00003620

10871

SURGE ARRESTERS (LIGHTNING) 20KV (9397)

Tasley

00003620

10873

STATION GROUNDING SYSTEM (9413)

Tasley

00003620

10875

STATION GROUNDING SYSTEM (9194)

Tasley

00003620

10877

OIL CIR BKR,25KV,600A,#3450,SER#0442A109-205,G.E

Tasley

00003620

10882

STRUCTURE (9446)

Tasley

00003620

10884

STRUCTURE (9397)

Tasley

00003620

10888

SWITCHES,DISCCONNECT (INDIVIDUAL)23KV, 400A N/A

Tasley

00003620

10890

SWITCHES,DISCONNECT (INDIVIDUAL) 23KV,600A,N/A

Tasley

00003620

10892

SWITCHES,DISCONNECT (INDIVIDUAL)34.5KV,600A,N/A

Tasley

00003620

10896

POWER TRANSFORMER 66KV 1000KVA

Tasley

00003620

10898

14400SEC 120/240V 5KVA

Tasley

00003620

10900

14400SEC 120/240V 10KVA

Tasley

00003620

10902

14400SEC 120/240V 10KVA

Tasley

00003620

15130

FUSE EQUIPMENT,SET OF HIGH VOLTAGE,23KV, (9245)

Tasley

00003620

15131

FOUNDATION (9245)

Tasley

00003620

15132

INSULATORS (9245)

Tasley

00003620

15136

PANEL (9488)

Tasley

00003620

15137

STATION GROUNDING SYSTEM (9245)

Tasley

00003620

15138

POTENTIAL TRANSF,14.4KV,N/A,SER#228251322,MOL50KVA

Tasley

00003620

15139

POT TRANSF,14.4KV,N/A,SER#76A192056,WEST,(10KVA)

Tasley

00003620

15140

POT TRANSF,14.4KV,N/A,SER#76A192055,WEST (10KVA)

Tasley

00003620

15141

OIL CIR BKR,25KV,1200A,#3420,SER#0442A6905110,GE

Tasley

00003620

15142

POWER TRANSF,N/A,15.20/25 KVA,SER#C0541351,ME

Tasley

00003620

15143

STRUCTURE (9245)

Tasley

00003620

15145

SWITCHES,DISCONNECT,(INDIVIDUAL) 25KV,600A,N/A

Tasley

00003620

15146

SWITCHES,DISCONNECT (INDIVIDUAL)25KV,1200A,N/A

Tasley

00003620

18300

CABLE (376001)

Tasley

00003620

18301

INSTRUMENT (9738)

Tasley

00003620

18302

STRUCTURE (376001)

Tasley

 

[image77.gif]

00003620

22938

MICROPROCESSORTERMINAL (REMOTE TERMINAL UNIT)

Tasley

00003620

22940

SWITCH, RELAY

Tasley

00003620

22942

STATION GROUNDING EQUIPMENT (TASLEY SUB.)

Tasley

00003620

22946

PROTECTIVE RELAY - TASLEY

Tasley

00003620

22948

LIGHTING SYSTEM-TASLEY SUB

Tasley

00003620

22950

FOUNDATION

Tasley

00003620

28093

INSULATORS,138KV

Tasley

00003620

28094

STRUCTURE, WOOD POLE,40'

Tasley

00003620

28095

CABLE

Tasley

00003620

28096

BREAKER,CIRCUIT,POWER,27KV,1200A

Tasley

00003620

28097

BREAKER,CIRCUIT,POWER,27KV,1200A

Tasley

00003620

28098

PROTECTIVE RELAY

Tasley

00003620

28099

STRUCTURE FORMING

Tasley

30.

Wallops Substation

Distribution assets consists of 1 69-12 kV transformers, 12 kV substation bus
including distribution circuit breaker and regulator, bus, switches, and other
primary equipment. Includes all associated property improvements, structures,
poles, control enclosure, foundations, grounding, cables, secondary, relay and
controls, metering, AC & DC power.

Account

Asset

Asset description

Location

00003610

20761

BUILDING SHELL (CONTROL HOUSE), 40' X 25'

Wallops Is

00003610

20763

GRADING AND FILL (SITE PREP)

Wallops Is

00003610

20766

OIL SPILL CONTAINMENT

Wallops Is

00003610

20768

FENCE (PERIMETER)

Wallops Is

00003610

20770

GRADING AND FILL (STONING)

Wallops Is

00003620

11056

POWER TRANSFORMER, 69KV/12KV

Wallops Is

00003620

22962

POWER TRANSFORMER INSTALLATION COST

Wallops Is

00003620

22964

STATION SERVICE TRANSFORMER, 50KVA

Wallops Is

00003620

22966

POTENTIAL TRANSFORMER, 7200/120V

Wallops Is

00003620

22968

GAS CIRCUIT BREAKER, 12KV/1200A

Wallops Is

00003620

22970

SWITCHES, DISCONNECT (INDIV), 25KV (USED AT 12KV)

Wallops Is

00003620

22973

SURGE ARRESTER (LIGHTNING), 10KV

Wallops Is

00003620

22975

BUS

Wallops Is

00003620

22977

CONDUIT/CABLE TROUGH

Wallops Is

00003620

22979

CABLE

Wallops Is

00003620

22981

STATION GROUNDING SYSTEM

Wallops Is

00003620

22983

PANELS

Wallops Is

00003620

22985

BATTERY CHARGER

Wallops Is

00003620

22987

BATTERY, STORAGE, 29 CELLS

Wallops Is

00003620

22989

FOUNDATION

Wallops Is

00003620

22991

STRUCTURE FORMING

Wallops Is

00003620

22993

ENERGY CONTROL SYSTEM (RTU)

Wallops Is

00003620

22995

SWITCH, LOAD BREAK, 25KV/1200A

Wallops Is

00003620

22997

POWER TRANSFORMER, 69KV/12KV

Wallops Is

31.

Wattsville Substation

Distribution assets consists of 2 69-12kV transformers, 12kV substation bus
including distribution circuit breakers and regulators, bus, switches, primary,
other primary equipment and 12kV capacitor banks . Includes all associated
property improvements, structures, poles, foundations, grounding, cables,
secondary, relay and controls, metering, AC & DC power.

Account

Asset

Asset description

Location

00003610

1204

FENCE-PERIMETER ,N/A (9993)

Wattsville

00003610

1205

FENCE-PERIMETER,N/A

Wattsville

 

[image77.gif]

00003610

1206

FIRE PROTECTION SYSTEM (9135)

Wattsville

00003610

1207

LAND IMPROVEMENTS-GRADING AND FILL (9993)

Wattsville

00003610

1208

LAND IMPROVEMENTS-GRADING AND FILL (9497)

Wattsville

00003610

13794

LAND IMPROVEMENTS GRADING AND FILL

Wattsville

00003610

17576

LANDSCAPING (INITIAL)

Wattsville

00003610

20759

FENCE-PERIMETER 90'X 176'

Wattsville

00003620

10904

BUS (3259)

Wattsville

00003620

10906

BUS (J39)

Wattsville

00003620

10908

BUS (9993)

Wattsville

00003620

10910

BUS (9499)

Wattsville

00003620

10912

BUS (9497)

Wattsville

00003620

10914

BUS

Wattsville

00003620

10916

CABLE (9993)

Wattsville

00003620

10918

CABLE (9499)

Wattsville

00003620

10920

CABLE (9497)

Wattsville

00003620

10922

CABLE (9810)

Wattsville

00003620

10924

CAPACITOR,SHUNT (9499)

Wattsville

00003620

10926

CAPACITOR, SHUNT (33200)

Wattsville

00003620

10928

CABLE TROUGH (9993)

Wattsville

00003620

10929

CONDUIT (9993)

Wattsville

00003620

10931

FOUNDATION (9993)

Wattsville

00003620

10933

FOUNDATION (9283)

Wattsville

00003620

10935

FOUNDATION (9499)

Wattsville

00003620

10937

FOUNDATION (9497)

Wattsville

00003620

10939

FOUNDATION (9973)

Wattsville

00003620

10941

FIRE PROTECTION EQUIP (9193)

Wattsville

00003620

10943

FURNITURE & OFFICE EQUIP (9499)

Wattsville

00003620

10945

FURNITURE & OFFICE EQUIP (J563)

Wattsville

00003620

10947

FUSE EQUIP, SET OF HIGH - 15KV (9993)

Wattsville

00003620

10949

FUSE EQUIP,SET OF HIGH 14.4KV (9499)

Wattsville

00003620

10951

FUSE EQUIP, SET OF HIGH 14.4KV (9973 & 9810)

Wattsville

00003620

10953

INSTRUMENT (9497)

Wattsville

00003620

10954

CURRENT TRANS 8.7KV, N/A #C48.21,SER#F315580,GE

Wattsville

00003620

10956

CURRENT TRANS N/A 400/5A #C9227 #333039,ASTRA

Wattsville

00003620

10958

CURRENT TRANS N/A 400/5A, C9732, SER#333046 ASTRA

Wattsville

00003620

10960

CURRENT TRANSFORMER,10/5KV,N/A,SER#68C11315,NEOT

Wattsville

00003620

10962

POTENTIAL TRANSFORMER,7.2KV,N/A,SER#4932607,WEST

Wattsville

00003620

10964

POTENTIAL TRANSFORMER,7.2KV,N/A,SER#4932608,WEST

Wattsville

00003620

10966

POTENTIAL TRANSFORMER,7.2KV,N/A,SER#4932606,WEST

Wattsville

00003620

10968

INSULATORS (9993)

Wattsville

00003620

10970

INSULATORS (9499)

Wattsville

00003620

10972

INSULATORS (9497)

Wattsville

00003620

10974

INSULATORS (9973)

Wattsville

00003620

10976

SURGE ARRESTER ,9KV (9493)

Wattsville

00003620

10978

SURGE ARRESTERS , 20KV (9993)

Wattsville

00003620

10980

SURGE ARRESTERS, 9KV (9678)

Wattsville

00003620

10982

OIL CKT BKR 14.4KV, 1200A,#560 SER#16426, PENNA

Wattsville

00003620

10984

OIL CKT BKR 14.4KV, 600A #570, SER#139Y8655,WEST

Wattsville

00003620

10986

OIL CKT BKR 25.8KV 1200A#500,SER#0442A4402-201 GE

Wattsville

00003620

10988

OIL CKT BKR 23KV, 1200A #510,SER #380451, AC

Wattsville

00003620

10990

OIL CKT BKR 23KV, 1200A, #520,SER#380453, AC

Wattsville

00003620

10992

PANELS (9133 &J35)

Wattsville

00003620

10994

PANELS (9499)

Wattsville

00003620

10996

PANELS (9497)

Wattsville

00003620

10998

PANELS (9810)

Wattsville

00003620

11000

PANELS (9236)

Wattsville

00003620

11002

STATION GROUNDING SYSTEM (9493)

Wattsville

00003620

11004

STATION GROUNDING SYSTEM (9993)

Wattsville

00003620

11006

STATION GROUNDING SYSTEM (9499)

Wattsville

00003620

11008

STATION GROUNDING SYSTEM (9497)

Wattsville

 

[image77.gif]

00003620

11009

STATION GROUNDING SYSTEM (9973)

Wattsville

00003620

11011

STRUCTURES (9993)

Wattsville

00003620

11013

STRUCTURES (9499)

Wattsville

00003620

11015

STRUCTURES (9497)

Wattsville

00003620

11017

STRUCTURES (9810)

Wattsville

00003620

11019

SWITCHES,DISCONNECT (INDIVIDUAL) 15KV,600A, N/A

Wattsville

00003620

11021

SWITCHES,DISCONNECT (INDIVIDUAL),15KV,600A,N/A

Wattsville

00003620

11023

SWITCHES DISCONNECT,INDIVIDUAL 3KV,600A,N/A

Wattsville

00003620

11025

SWITCHES DISCONNECT (INDIVIDUAL),15KV,1200A, N/A

Wattsville

00003620

11027

SWITCHES DISCONNECT (INDIVIDUAL),25KV, 600A, N/A

Wattsville

00003620

11031

POWER TRANSFORMER,7500/9375KV,N/A,SER#F960280,GE

Wattsville

00003620

11033

POTENTIAL TRANSFORMER,5KVA,N/A, WEST (9993)

Wattsville

00003620

11035

POTENTIAL TRANSFORMER,5KVA, N/A, WEST (9993)

Wattsville

00003620

11037

POTENTIAL TRANSFORMER, 5KVA, N/A,SER #5603726, WH

Wattsville

00003620

11039

POWER TRANSFORMER,9375/10500KV,N/A,SER#670192,MOL

Wattsville

00003620

11041

POTENTIAL TRANSFORMER, 10KV,N/A,SER #73TN515007 MC

Wattsville

00003620

11042

POTENTIAL TRANSFORMER,10KV,N/A,SER#73TN515014, MCGR

Wattsville

00003620

11044

POTENTIAL TRANSFORMER,10KV,N/A,SER#73TN515006, MCGR

Wattsville

00003620

11046

POTENTIAL TRANSFORMER,10KV,N/A,SER#73TN515001, MCGR

Wattsville

00003620

11048

POTENTIAL TRANSFORMER,50KV,N/A,SER#B-4337921,LM

Wattsville

00003620

11050

POTENTIAL TRANSFORMER,10KV,N/A,SER#73TN515011, MCGR

Wattsville

00003620

15147

CABLE (9067)

Wattsville

00003620

15148

INSTRUMENT (9067)

Wattsville

00003620

15149

PANELS (9230)

Wattsville

00003620

18305

CABLE (J563)

Wattsville

00003620

18306

PANELS (J563)

Wattsville

00003620

22952

CABLE

Wattsville

00003620

22954

SURGE ARRESTER(LIGHTNING) 10KV

Wattsville

00003620

22956

CONDUCTOR

Wattsville

00003620

22960

FOUNDATION

Wattsville

00003620

28100

CABLE

Wattsville

00003620

28101

CIRCUIT BREAKER, 1200A, 15KV

Wattsville

00003620

28102

CIRCUIT BREAKER, 1200A, 15KV

Wattsville

00003620

28103

PROTECTIVE RELAY

Wattsville

00003620

29159

Regulator

Wattsville

00003620

29160

Regulator

Wattsville

00003620

30476

Relay; Equipment

Wattsville

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.1(d)

Vehicles

Vehicle #

Year

Make

Model

Description

Parking Location

Class Description

Comment

35267

1987

HYST

H80XL

FORKLIFT - 8000# CAP

EXMORE

FORKLIFTS 6000 - 8000 LBS

Purchase if inspections and PM OK

65043

1990

KRUG

09D196K12DE

TRL - EQUIPMENT - 18000# CAP

EXMORE

TRAILERS



65051

1991

SAUB

1555-DM

TRL - THREE-IN-ONE - 6200# CAP

EXMORE

TRAILERS



65052

1991

SAUB

1555-DM

TRL - THREE-IN-ONE - 6200# CAP

EXMORE

TRAILERS



35999

2001

FORD

F550

F-550 SERVICE BODY W/CRANE

SALISBURY

MD TRK W/ELEC CRANE (GEN)

Purchase if Capacity OK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.1(e)

Towers and Supporting Structures

1.

Oak Hall Tower

2.

Onancock Tower

3.

Exmore Tower

4.

Bayview Tower

Note:

Seller must retain a right of continued use of the space on these towers for PHI
Microwave, Land Mobile Radio Communications, MAS Radio equipment and Controller
and some unlicensed radio equipment located between Onancock & Tasley, for a
rental fee of $1/year. Buyer agrees to provide meters for such use and Seller
will pay customary fees for the energy provided by Buyer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.1(f)

Information Technology and Telecommunications Assets

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.1(g)

Seller's Agreements

1.

Joint Use Infrastructure License Agreements

Agreement for the Joint Use of Poles between Delmarva Power & Light Company and
The Chesapeake and Potomac Telephone Company of Virginia, dated February 1,
1983.

License Agreement for CATV Pole Attachments to Delmarva Poles by and between
Delmarva Power & Light Company and Bayshore CATV, Inc., dated October 17, 1982,
as amended.

Assignment Agreement between Benchmark/Bayshore Cable Fund Limited Partnership
and Falcon Cable Media, dated November 1, 1988, assigning the License Agreement
for CATV Pole Attachments to Delmarva Poles by and between Delmarva Power &
Light Company and Bayshore CATV, Inc.

Amendment No. 1 to Agreement for CATV Pole Attachments to Delmarva Poles by and
between Delmarva Power & Light Company and Bayshore CATV, Inc., dated August 5,
1985.

License Agreement for CATV Pole Attachments to Delmarva Poles by and between
Delmarva Power & Light Company and 1st Commonwealth Communications, Inc., dated
October 10, 1983.

Amendment No. 1 to Agreement for CATV Pole Attachments between Delmarva Power &
Light Company and 1st Commonwealth Communications, dated September 3, 1985.

Assignment Agreement between First Commonwealth Communications, Inc. and Falcon
Cable Media, dated December 15, 1989, assigning the License Agreement for CATV
Pole Attachments to Delmarva Poles by and between Delmarva Power & Light Company
and 1st Commonwealth Communications, Inc.

License Agreement for CATV Pole Attachments to Delmarva Poles by and between
Delmarva Power & Light Company and Coastal Cable TV, dated May 2, 1983.

Amendment No. 1 to Agreement for CATV Pole Attachments between Delmarva Power &
Light Company and Benchmark Cable Fund Limited Partnership, dated August 12,
1985.

Assignment Agreement between Columbia Associates, L.P. and Falcon Cable Media,
dated December 20, 1988, assigning license agreements dated May 2, 1983 and June
21, 1984 with Delmarva Power & Light Company.



 

 

 

[image77.gif]

2.

Service Agreements

2

Vendor Name

Service Provided

Term of Agreement

BRUCE GRIFFIN SR

CUSTODIAL SERVICES

4/30/2008

D PAGE KELLAM JR

LANDSCAPING

12/31/2006

Lucas Underground Utilities

Electric utility UG trenching and boring & cable installation

12/31/2007

Utiliquest *

Electric UG cable locating

12/31/2007

*Indicates that the contract serves the entire DPL area and may not be
assignable. Seller will use commercially reasonable efforts to assign this
agreement to the extent it can be separated.

3.

Agreement between Delmarva Power & Light and the Town of Chincoteague, dated
October 29, 1991, as amended by letter dated February 6, 2006.2

4.

Special Agreement for Turn of Century Street Lights between Delmarva Power &
Light and the Town of Chincoteague, dated March 23, 2006.3

5.

Off-Peak Service Agreement between Delmarva Power & Light Company and Zieger and
Sons, dated November 1, 1994.4

6.

See Distribution Easement Agreements provided by microfiche (current through
2002) (consent or approval may be required to transfer). See previously provided
exmo.dist file for listing of Seller's easements through 1990.

7.

See attached list of Distribution Easement Agreements (consent or approval may
be required to transfer).

8.

See attached list of Distribution Virginia Railroad Crossings (consent or
approval may be required to transfer).

1

ODEC and A&N to determine who will receive these agreements in the sale.

2

ODEC and A&N to determine who will receive this agreement in the sale.

3

ODEC and A&N to determine who will receive this agreement in the sale.

4

ODEC and A&N to determine who will receive this agreement in the sale.


[image77.gif]

9.

See Department of Highway and Transportation Permits provided by microfiche
(consent or approval may be required to transfer).

10.

See Schedule 1.1(104), to the extent transferable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.2(a)

Retained Assets

1.

Transmission Circuits:

   

·

Circuit # 13763 (New Church, Oak Hall)



·

Circuit # 13764 (New Church, Piney Grove)



·

Circuit # 13765 (New Church, Oak Hall)



·

Circuit # 13787 (Oak Hall, Pocomoke)



·

Circuit # 6712 (Wattsville, Stockton)



·

Circuit # 6717 (Oak Hall, Wattsville)

2.

See attached "Exhibit 1-A, Assets Retained by DPL"

3.

See attached "Exhibit 1-B, Assets Not Purchased by A&N"

4.

69kV capacitor bank at Oak Hall

5.

2 step 69kV capacitor bank at Wattsville

6.

2 - 138/69kV autotransformers at Oak Hall

7.

All 69kV potential transformers and potential devices at Wattsville and Oak Hall

8.

All 138kV potential transformers and potential devices at Oak Hall

9.

Mobile Transformer

10.

All Microwave Equipment

11.

All Licensed Microwave Frequencies

12.

MAS Radio System (MAS Controller at Oak Hall)

13.

MAS hardware (communications/computer equipment) at Chincoteague & Wallops
Island

14.

All MAS Licenses

15.

All Land Mobile Radio Frequencies

16.

All Land Mobile Radio Equipment at Oak Hall, Onancock, Exmore and Bayview

17.

Fiber assets between New Church & Oak Hall and MW from Piney Grove to Oak Hall,
and associated terminal equipment

18.

Unlicensed Radio Equipment located at Onancock & Tasley supporting Conectiv
Energy.

 

[image77.gif]

19.

Service Agreement with Atlantic Coast Alarm, Inc. for monitoring of security
systems.

20.

Service Agreement with Atlantic Coast Alarm, Inc. for repair of security
systems.

21.

Service Agreement with JC Ehrlich Co. Inc. for pest control.

22.

Service Agreement with Trugreen Chemlawn for landscaping.

23.

Service Agreement with Waste Management of Delmarva for trash removal services.

24.

Wattsville 69kV Substation consisting of: 6 breaker ring bus with associated
breaker disconnect switches

   

·

69 kV steel structures and wood poles



·

69 kV line, transformer and capacitor disconnect switches



·

69 kV rigid and aerial bus, insulators, supports, lightning arresters, potential
devices



·

69 kV capacitor banks and 2 circuit switchers with associated bus, structures



·

Fence, yard lighting, control house, grounding system, foundation, metering



·

69 kV relaying and controls and associated equipment



·

69 kV metering



·

RTU and EMS equipment and associated equipment



·

AC and DC station service systems



·

69 kV transmission line 6712 to Stockton Substation



·

69 kV transmission line 6717 to Oak Hall Substation

25.

Oak Hall 138kV Substation consisting of:

   

·

6 breaker ring bus with associated breaker disconnect switches



·

2 -138/69kV autotransformers



·

138kV steel structures and wood poles



·

138kV line and transformer disconnect switches



·

138kV lines, intermediate poles and terminations



·

138 kV rigid and aerial bus, insulators, supports, lightning arresters,
potential devices



·

Fence, yard lighting, control house, grounding system, foundation, metering



·

138kV relaying and controls and associated equipment



·

RTU and EMS equipment and associated equipment



·

AC and DC station service systems



·

138kV transmission line 13763 to New Church Substation



·

138kV transmission line 13787 to Pocomoke Substation



·

138kV transmission line 13765 to New Church Substation



·

69 kV transformer switches 7655 and 7624, distribution AC and DC station service
and grounding, and distribution station fencing

26.

Oak Hall 69kV Substation consisting of:

   

·

6 breaker ring bus with associated breaker disconnect switches



·

69 kV steel structures and wood poles



·

69 kV line and transformer disconnect switches

[image77.gif]

·

69 kV rigid and aerial bus, insulators, supports, lightning arresters, potential
devices



·

69 kV capacitor bank, circuit breaker and associated bus and structures



·

Fence, yard lighting, control house, grounding system, foundation, metering



·

69 kV relaying and controls and associated equipment



·

RTU and EMS equipment and associated equipment



·

AC and DC station service systems



·

69 kV transmission line 6717 to Wattsville 69kV Substation

27.

New Church 138 kV Substation (retained in it entirety)

28.

RTU at Tasley and Bayview

29.

Right of continued use of the space on communication towers in Virginia for PHI
Microwave Land Mobile Radio Communications, MAS Radio equipment and Controller
and some unlicensed radio equipment located between Onancock and Tasley.

30.

Retained Wattsville Substation Transmission Assets

Account   

Asset    

Asset description

Location

00003530

10736

BUS - (9810)

Wattsville

00003530

10738

FOUNDATION - (3259)

Wattsville

00003530

10740

FOUNDATION - (J30)

Wattsville

00003530

10742

FOUNDATION - (9993)

Wattsville

00003530

10744

FOUNDATION - (9810)

Wattsville

00003530

10746

FOUNDATION - (332101)

Wattsville

00003530

10748

FUSE EQUIPMENT, SET OF HIGH VOLTAGE 7.5KV (3249)

Wattsville

00003530

10750

INSTRUMENT - (9754)

Wattsville

00003530

10752

INSTRUMENT - (9993)

Wattsville

00003530

10766

INSULATORS - (J30)

Wattsville

00003530

10768

INSULATORS - (9993)

Wattsville

00003530

10770

INSULATORS - (9993)

Wattsville

00003530

10772

CABLE - (3259)

Wattsville

00003530

10774

CABLE

Wattsville

00003530

10776

CABLE - (9754)

Wattsville

00003530

10778

CABLE

Wattsville

00003530

10780

CONDUIT (3259)

Wattsville

00003530

10782

CONDUIT (J30)

Wattsville

00003530

10784

CONDUIT (9002)

Wattsville

00003530

10786

CONTROL INSTALLATION (9993)

Wattsville

00003530

10788

OIL CIRCUIT BREAKER 69KV,#7650,SER #0139A940201 GE

Wattsville

00003530

10790

OIL CIRCUIT BREAKER 69KV,#7630,SER#0139A4940202 GE

Wattsville

00003530

10792

OIL CIRCUIT BREAKER 69KV,#7620,SER#0139A4940203 WH

Wattsville

00003530

10796

PANEL (9754)

Wattsville

00003530

10797

PANEL - (9993)

Wattsville

00003530

10799

PANEL (9810)

Wattsville

00003530

10803

STATION GROUNDING SYSTEM (3259)

Wattsville

00003530

10805

STATION GROUNDING SYSTEM (J30)

Wattsville

[image77.gif]

00003530

10807

STRUCTURE (3259)

Wattsville

00003530

10809

STRUCTURE (J30)

Wattsville

00003530

10811

STRUCTURE (9993)

Wattsville

00003530

10813

STRUCTURE (9810)

Wattsville

00003530

10815

SWITCH,AIRBREAK,69KV,600A, N/A (J30)

Wattsville

00003530

10817

SWITCH,AIR BREAK,69KV,1200A, N/A (9993)

Wattsville

00003530

10819

SWITCH,DISCONNECT (INDIVIDUAL),69KV,600A,SOUTH STS

Wattsville

00003530

10821

POWER TRANSFORMER ,10KVA,N/A,SER #804693, MOL

Wattsville

00003530

10823

SURGE ARRESTER (LIGHTNING) 69KV (3259)

Wattsville

00003530

17210

ENGERGY CONTROL SYSTEM DEVICES J563

Wattsville

00003530

17211

FOUNDATION - (J30)

Wattsville

00003530

17212

CABLE (332101)

Wattsville

00003530

17213

CONTROL INSTALLATION (J563)

Wattsville

00003530

17214

SURGE ARRESTERS (LIGHTNING) 69KV (332101)

Wattsville

00003530

17215

GAS CIRCUIT BREAKER,72.5KV,#7660,SER#167Y1752,WEST

Wattsville

00003530

17216

GAS CIRCUIT BREAKER,72.5KV,#7610,SER#267Y1752,WEST

Wattsville

00003530

17217

PANEL (J563)

Wattsville

00003530

17218

STRUCTURE (J563)

Wattsville

00003530

19870

CABLE

Wattsville

00003530

19873

SURGE ARRESTER(LIGHTNING) 69KV

Wattsville

00003530

19875

PANELS

Wattsville

00003530

19877

PROTECTIVE RELAYS

Wattsville

00003530

35663

CAPACITOR; Bank 69kV 10.8MVAR

Wattsville

00003530

35664

SWITCHER; Circuit 69kV 1200Amps Pre Insert Z

Wattsville

00003530

35665

TRANSFORMER; Voltage 69kV 40250;115/67

Wattsville

00003530

35666

ARRESTER; Surge 69kV 40kV MCOV

Wattsville

00003530

35667

STRUCTURES; Steel

Wattsville

00003530

35668

PANEL; Relay

Wattsville

00003530

35669

CABLE; Control

Wattsville

00003530

35670

ENCLOSURE; Control Prefabricated

Wattsville

00003530

35671

BUS;

Wattsville

00003530

35672

FOUNDATIONS;

Wattsville

00003530

35673

PCB; SPS2-72.5-40-2000 SF6

Wattsville

00003530

35674

SYSTEM; Grounding

Wattsville

00003530

35675

TRANSFORMER; Voltage 34kV 20125:115

Wattsville

00003530

35676

CONDUIT;

Wattsville

00003530

35677

SWITCH; Gang Operated 69kV 1200A

Wattsville

00003530

35940

BUS; Conductor, Connectors, etc

Wattsville

00003530

36147

PANEL; Relay

Wattsville

00003530

36148

CCVT; 69kV/11567v 350kV BIL Trench

Wattsville

00003530

36149

CCVT; 69kV/11567v 350kV BIL Trench

Wattsville

00003530

37484

BUS; Primary

Wattsville

00003530

37485

TROUGH; Conduit and Cable

Wattsville

00003530

37498

CABLE; Control

Wattsville

00003530

37499

PANEL; Relay SEL351S "CA1"

Wattsville

00003530

37500

SWITCHER; Circuit 69kV 1200A Pre-Z Mark V

Wattsville

00003530

37501

GROUNDING;

Wattsville

00003530

37502

STRUCTURE; Steel 3Phase Bus Support

Wattsville

00003530

37503

ARRESTER; Surge 69kV Metal Oxide Polymer

Wattsville

00003530

37504

FOUNDATION; Cap Bank

Wattsville

00003620

11029

SWITCHES,AIR BREAK, 69KV,600A,DELTA STAR (9993)

Wattsville

[image77.gif]

00003620

22958

DISCONNECT SWITCH, 72.5KV, 1200A

Wattsville

00003520

4528

HEATING SYSTEM - (J30)

Wattsville

00003520

4541

OTHER BUILDING - 20' X 30' (9993)

Wattsville

00003520

4543

YARD LIGHTING SYSTEM - (9806)

Wattsville

00003971

37427

MASTER; MDS9790 Backup

Wattsville

00003971

37428

REMOTE; MDS9710 Backup

Wattsville

31.

Retained Oak Hall Substation Transmission Assets

00003530

10533

BUS (9746)

Oak Hall

00003530

10535

BUS (9955)

Oak Hall

00003530

10537

CABLE (9746)

Oak Hall

00003530

10539

CABLE (9955)

Oak Hall

00003530

10541

CABLE (9098)

Oak Hall

00003530

10543

CABLE (9098)

Oak Hall

00003530

10545

CAPACITOR,SHUNT (9098)

Oak Hall

00003530

10549

OIL CIR BKR,69KV,1200A,#7240,SER #137671,AC

Oak Hall

00003530

10551

OIL CIR BKR,69KV,1200A,#7260,SER#0139A9080205,GE

Oak Hall

00003530

10553

OIL CIR BKR,138KV,1200A,#181,SER#0139A6467205,GE

Oak Hall

00003530

10555

CONDUIT (C851)

Oak Hall

00003530

10557

CABLE TROUGH (9955)

Oak Hall

00003530

10559

CABLE TROUGH (9098)

Oak Hall

00003530

10561

CONTROL INSTALLATION (9955)

Oak Hall

00003530

10563

FOUNDATION (9514)

Oak Hall

00003530

10565

FOUNDATION (9746)

Oak Hall

00003530

10567

FOUNDATION (9955)

Oak Hall

00003530

10569

FOUNDATION (9098)

Oak Hall

00003530

10571

INSULATOR (9514)

Oak Hall

00003530

10574

INSULATORS (9746)

Oak Hall

00003530

10576

INSULATORS (9955)

Oak Hall

00003530

10578

INSULATORS (9098)

Oak Hall

00003530

10580

PANEL (9746)

Oak Hall

00003530

10582

PANEL (9955)

Oak Hall

00003530

10584

PANEL (9098)

Oak Hall

00003530

10586

PANEL (9744)

Oak Hall

00003530

10588

POTENTIAL TRANSF,69KV,N/A,SER #6169, AC (9746)

Oak Hall

00003530

10592

POTENTIAL TRANSF,69KV,N/A,SER#6197,AC (9746)

Oak Hall

00003530

10598

STATION GROUNDING SYSTEM (9514)

Oak Hall

00003530

10600

STATION GROUNDING SYSTEM (9768)

Oak Hall

00003530

10602

STATION GROUNDING SYSTEM (9746)

Oak Hall

00003530

10604

STATION GROUNDING SYSTEM (9955)

Oak Hall

00003530

10606

STATION GROUNDING SYSTEM (9098)

Oak Hall

00003530

10608

SURGE ARRESTERS,(LIGHTNING) 69KV

Oak Hall

00003530

10610

SURGE ARRESTERS (LIGHTNING) 60KV

Oak Hall

00003530

10612

SURGE ARRESTERS (LIGHTNING) 69KV

Oak Hall

00003530

10614

SURGE ARRESTERS (LIGHTNING)60KV

Oak Hall

00003530

10616

SURGE ARRESTERS (LIGHTNING) 20KV

Oak Hall

00003530

10618

SWITCHES,AIR BREAK,69KV,600A,N/A (9514)

Oak Hall

00003530

10620

STRUCTURE (3334)

Oak Hall

00003530

10622

STRUCTURE (9514)

Oak Hall

[image77.gif]

00003530

10624

STRUCTURE (J35)

Oak Hall

00003530

10626

STRUCTURE (9746)

Oak Hall

00003530

10628

STRUCTURE (9955)

Oak Hall

00003530

10630

STRUCTURE (9098)

Oak Hall

00003530

10632

SWITCHES, DISCONNECT,INDIVIDIUAL 69KV,600A,N/A

Oak Hall

00003530

10636

SWITCHES,DISCONNECT,INDIVIDUAL,69KV,600A,N/A

Oak Hall

00003530

10638

SWITCHES,DISCONNET,INDIVIDUAL,69KV,600A,N/A

Oak Hall

00003530

10640

SWITCHES ,DISCONNECT,INDIVIDUAL,161KV,1200A,N/A

Oak Hall

00003530

10642

SWITCHES,DISCONNECT,INDIVIDUAL,69KV,600A,N/A

Oak Hall

00003530

10647

REGULATOR, INDUCTION 69 KV

Oak Hall

00003530

13574

BUS (9241)

Oak Hall

00003530

13575

CABLE (9354)

Oak Hall

00003530

13576

OIL CIR BKR,69KV,1200A,#7270,SER#23Y6125,WEST

Oak Hall

00003530

13578

CABLE TROUGH (9515)

Oak Hall

00003530

13579

CONTROL INSTALLATION (9685)

Oak Hall

00003530

13580

FOUNDATION (9241)

Oak Hall

00003530

13581

FOUNDATION (9515)

Oak Hall

00003530

13582

INSULATORS (9241)

Oak Hall

00003530

13583

INSULATORS (9515)

Oak Hall

00003530

13584

PANEL (9354)

Oak Hall

00003530

13585

PANEL (J563)

Oak Hall

00003530

13590

STATION GROUNDING SYSTEM (9241)

Oak Hall

00003530

13591

STATION GROUNDING SYSTEM (9515)

Oak Hall

00003530

13592

SURGE ARRESTER (LIGHTNING) 69KV (9241)

Oak Hall

00003530

13593

SWITCHES,AIR BREAK,138KV,1200A,N/A, (9515)

Oak Hall

00003530

13594

STRUCTURE (9241)

Oak Hall

00003530

13595

STRUCTURE (9515)

Oak Hall

00003530

13596

SWITCHES,DISCONNECT,INDIVIDUAL,69KV,1200A,N/A

Oak Hall

00003530

13597

SWITCHES,DISCONNECT,INDIVIDUAL,138KV,1200A,RUMSEY

Oak Hall

00003530

17183

ANNUNCIATOR (9685)

Oak Hall

00003530

17184

BUS (312801)

Oak Hall

00003530

17185

CABLE (312801)

Oak Hall

00003530

17187

CABLE TROUGH (312801)

Oak Hall

00003530

17188

CONTROL INSTALLATION (9685)

Oak Hall

00003530

17189

CONTROL INSTALLATION (312801)

Oak Hall

00003530

17190

FOUNDATION (312801)

Oak Hall

00003530

17191

INSULATORS (312801)

Oak Hall

00003530

17192

PANEL (9685)

Oak Hall

00003530

17193

PANEL (312801)

Oak Hall

00003530

17197

POTENTIAL TRANSF,138KV,N/A,SER#1503254 GE

Oak Hall

00003530

17198

POTENTIAL TRANSF,138KV,N/A,SER#1503255 GE

Oak Hall

00003530

17199

POTENTIAL TRANSF,138KV,N/A,SER#1503256 GE

Oak Hall

00003530

17200

STATION GROUNDING SYSTEM (312801)

Oak Hall

00003530

17201

SURGE ARRESTERS (LIGHTNING) 138KV (312801)

Oak Hall

00003530

17202

STRUCTURE (312801)

Oak Hall

00003530

17203

STRUCTURE (332003)

Oak Hall

00003530

17204

POWER TRANSF,138KV,N/A/,N/A,SER #C0654351 ME

Oak Hall

00003530

17205

SWITCHES,DISCONNECT,INDIVIDUAL,69KV,1200A,RUMSEY

Oak Hall

00003530

17206

SWITCHES,DISCONNECT,INDIVIDUAL,69KV,600A,N/A

Oak Hall

00003530

17207

BATTERY CHARGER,N/A,N/A,N/A (312801)

Oak Hall

[image77.gif]

00003530

17208

BATTERY,STORAGE,105A,125V,105A/H (312801)

Oak Hall

00003530

19857

RELAY

Oak Hall

00003530

27569

BREAKER,POWER,CIRCUIT,72.5KV,1200A

Oak Hall

00003530

27570

BREAKER,POWER,CIRCUIT,72.5KV,1200A

Oak Hall

00003530

27571

CABLE

Oak Hall

00003530

27572

PROTECTIVE RELAY

Oak Hall

00003530

27573

FOUNDATION

Oak Hall

00003530

27574

PANELS

Oak Hall

00003530

27575

PROTECTIVE RELAY

Oak Hall

00003530

35464

SWITCH; Disconnect 69kV 1200A 61kA

Oak Hall

00003530

35465

WIRE; 954 ACSR Aluminum

Oak Hall

00003530

35466

PRIMARY; Miscellaneous Connectors

Oak Hall

00003530

35467

INSULATORS; 69kV Suspension Polymer

Oak Hall

00003530

35468

SECONDARY; Miscellaneous Material

Oak Hall

00003530

35469

PANEL; Relay Line 13765 BU

Oak Hall

00003530

35470

PANEL; Relay Line 13765 FL

Oak Hall

00003530

35471

PANEL; Relay PCB 180 SB

Oak Hall

00003530

35472

BREAKER; Power Circuit 145kV 2000A 40kA

Oak Hall

00003530

35473

BREAKER; Power Circuit 145kV 2000A 40kA

Oak Hall

00003530

35474

BREAKER; Power Circuit 145kV 2000A 40kA

Oak Hall

00003530

35475

BREAKER; Power Circuit 145kV 2000A 40kA

Oak Hall

00003530

35476

BREAKER; Power Circuit 145kV 2000A 40kA

Oak Hall

00003530

35477

BREAKER; Power Circuit 72.5kV 2000A 40kA

Oak Hall

00003530

35478

TRANSFORMER; Auto 144/72kV 60/80/100MVA AT2

Oak Hall

00003530

35479

SWITCH; Disconnect 69kV 1200A 61kA

Oak Hall

00003530

35480

SWITCH; Disconnect 69kV 1200A 61kA

Oak Hall

00003530

35481

SWITCH; Disconnect 138kV 1200A 61kA

Oak Hall

00003530

35482

SWITCH; Disconnect 138kV 2000A 61kA

Oak Hall

00003530

35483

TRANSFORMER; Coupling Capacitor Voltage 80.5kV

Oak Hall

00003530

35484

TRANSFORMER; Coupling Capacitor Voltage 40kV

Oak Hall

00003530

35485

ARRESTER; Lightning 108kV 88kV MCOV PVN

Oak Hall

00003530

35486

ARRESTER; Lightning 60kV 48kV MCOV PVN

Oak Hall

00003530

35487

BUS;

Oak Hall

00003530

35488

INSULATORS; 138kV Suspension Polymer

Oak Hall

00003530

35489

INSULATORS; 138kV Station Post Porcelain

Oak Hall

00003530

35490

INSULATORS; 69kV Suspension Polymer

Oak Hall

00003530

35491

INSULATORS; 69kV Station Post Porcelain

Oak Hall

00003530

35492

PRIMARY; Miscellaneous Connectors

Oak Hall

00003530

35493

SECONDARY; Miscellaneous Material

Oak Hall

00003530

35494

CABLE; Control 3C#6

Oak Hall

00003530

35495

CABLE; Control 3C#10

Oak Hall

00003530

35496

CABLE; Control 5C#10

Oak Hall

00003530

35497

CABLE; Control 12C#12

Oak Hall

00003530

35498

FOUNDATIONS;

Oak Hall

00003530

35499

SYSTEM; Station Grounding

Oak Hall

00003530

35500

CONDUIT; Miscellaneous

Oak Hall

00003530

35501

STRUCTURES; Steel

Oak Hall

00003530

35502

PANEL; Relay Auxiliary Alarm

Oak Hall

00003530

35503

PANEL; Relay Auto-Sync Check

Oak Hall

00003530

35504

PANEL; Relay AT2 FL

Oak Hall

00003530

35505

PANEL; Relay AT2 BU

Oak Hall

[image77.gif]

00003530

35506

PANEL; Relay Line 13763 FL

Oak Hall

00003530

35507

PANEL; Relay Line 13763 BU

Oak Hall

00003530

35508

PANEL; Relay Line 13787 FL

Oak Hall

00003530

35509

PANEL; Relay Line 13787 BU

Oak Hall

00003530

35510

PANEL; Relay Line 13787 SBTT

Oak Hall

00003530

35511

PANEL; Relay Line 6790 BU

Oak Hall

00003530

35512

PANEL; Relay Line 6717 BU

Oak Hall

00003530

35513

PANEL; Relay Line 6778 BU

Oak Hall

00003530

35514

PANEL; Relay PCB 183 SB

Oak Hall

00003530

35515

PANEL; Control PCB 184

Oak Hall

00003530

35516

PANEL; Relay PCB 184 SB

Oak Hall

00003530

35517

PANEL; Control PCB 185

Oak Hall

00003530

35518

PANEL; Relay PCB 185 SB

Oak Hall

00003530

35519

PANEL; Control PCB 186

Oak Hall

00003530

35520

PANEL; Relay PCB 186 SB

Oak Hall

00003530

35521

PANEL; Control PCB 183

Oak Hall

00003530

35522

PANEL; Relay PCB 80 SB

Oak Hall

00003530

35523

PANEL; Relay PCB 7270 SB

Oak Hall

00003530

35524

PANEL; Relay PCB 7260 SB

Oak Hall

00003530

35525

PANEL; Relay PCB 7220 SB

Oak Hall

00003530

35526

PANEL; Control PCB 7290

Oak Hall

00003530

35527

PANEL; Relay PCB 7290 SB

Oak Hall

00003530

35528

PANEL; Relay PCB 7210 SB

Oak Hall

00003530

35529

BATTERY SYSTEM; 330AH 125VDC 60 Cell Lead Calcium

Oak Hall

00003530

35530

BATTERY CHARGER; 25A 125VDC Output 120/208/240VAC

Oak Hall

00003530

35531

RTU; Nells Automation Sage 2100

Oak Hall

00003530

36119

BREAKER; Gas Circuit SPS2-72.5 69kV 2000A

Oak Hall

00003520

4485

FENCE PERIMETER 6' GALV (ADJ 239)

Oak Hall

00003520

4487

FENCE-PERIMETER 1259 FT (ADJ239)

Oak Hall

00003520

4490

FIRE PROTECTION SYSTEM (ADJ 239)

Oak Hall

00003520

4492

LANDSCAPING (INITIAL) (ADJ 239)

Oak Hall

00003520

4494

LAND IMPROVEMENT-GRADING & FILL (ADJ 239)

Oak Hall

00003520

4496

YARD LIGHTING SYSTEM (ADJ 239)

Oak Hall

00003520

4498

YARD LIGHTING SYSTEM (ADJ 239)

Oak Hall

00003520

4500

OTHER BUILDING N/A (9955)

Oak Hall

00003520

4503

LAND IMPROVEMENT-GRADING & FILL (ADJ 257)

Oak Hall

00003520

4505

ROADS & DRIVES N/A (ADJ 257)

Oak Hall

00003520

12257

FENCE-PERIMETER N/A (ADJ 239)

Oak Hall

00003520

16826

ROADS & DRIVES N/A (ADJ 239)

Oak Hall

00003520

16827

OTHER BUILDING 25 X 20 (ADJ 257)

Oak Hall

00003520

16828

YARD LIGHTING SYSTEM (ADJ 257)

Oak Hall

00003520

16829

HEATING SYSTEM (ADJ 257)

Oak Hall

00003971

39190

AMPLIFIER; Crescend 150W 800MHz

Oak Hall

00003971

39191

AMPLIFIER; Crescend 150W 800MHz

Oak Hall

00003971

39192

AMPLIFIER; Crescend 150W 800MHz

Oak Hall

00003971

39193

AMPLIFIER; Crescend 150W 800MHz

Oak Hall

00003971

39194

AMPLIFIER; Crescend 150W 800MHz

Oak Hall

00003972

35552

RADIO EQUIPMENT

030

00003972

19873E1RADIO

RADIO EQUIPMENT

030

00003972

19893E1RADIO

RADIO EQUIPMENT

030

00003972

19903E1RADIO

RADIO EQUIPMENT

030

[image77.gif]

00003972

19913E1RADIO

RADIO EQUIPMENT

030

00003972

19943E1RADIO

RADIO EQUIPMENT

030

00003972

19953E1RADIO

RADIO EQUIPMENT

030

00003972

19963E1RADIO

RADIO EQUIPMENT

030

00003971

34494

Radio Equipment - HT1000 Portables ( 800 MHZ sys)

030

00003971

34495

Radio Equipment - MC2000 Mobiles ( 800 MHZ sys)

030

00003971

34496

Radio Equipment -MTS 2000 Portables( 800 MHZ sys)

030

00003971

34497

Radio Equipment -Astro Control Stations and

030

00003971

34498

Radio Equipment - Telecom infra upgrades, IDNX Exp

030

32.

Retained Transmission Line Assets

Account

Asset

Asset description

Location

ASSETS

00003550

35095

POLE; 75 Ft Wood Class 1

13763



00003550

35096

POLE; 80 Ft Wood Class 1

13763



00003550

35097

POLE; 85 Ft Wood Class 1

13763



00003550

35100

POLE; 50 Ft Wood Class 1

13763



00003550

35087

POLE; 80 Ft Wood Class 1

13764



00003550

35088

POLE; 85 Ft Wood Class 1

13764



00003550

36931

POLE; 45ft Wood

6712



00003550

36932

POLE; 60ft Wood

6712



00003550

36933

POLE; 70ft Wood

6712



00003550

35124

POLE; 70FT Wood Class H1

6717



00003550

35125

POLE; 75FT Wood Class H1

6717



00003550

35126

POLE; 80FT Wood Class H1

6717



00003560

35098

WIRE; 7#8 AW 7STR Bare

13763



00003560

35099

WIRE; 954-45/7 ACSR Bare

13763



00003560

35127

WIRE; 954-45/7 ACSR Bare

6717



00003560

35128

WIRE; 7#8 -7STR AW Bare

6717



00003502

3836

LAND AND LAND RIGHTS - RIGHTS OF WAY

030



00003502

3840

LAND AND LAND RIGHTS - RIGHTS OF WAY

030



00003502

3849

LAND AND LAND RIGHTS - RIGHTS OF WAY

030



00003502

3855

LAND AND LAND RIGHTS - RIGHTS OF WAY

030



00003502

27182

LAND RIGHTS

030

Portion to be sold to ODEC

00003550

19483E000005

POLES AND FIXTURES

030



00003550

19523E000005

POLES AND FIXTURES

030



00003550

19533E000005

POLES AND FIXTURES

030



00003550

19563E000005

POLES AND FIXTURES

030



00003550

19583E000005

POLES AND FIXTURES

030



00003550

19603E000005

POLES AND FIXTURES

030



00003550

19613E000005

POLES AND FIXTURES

030



00003550

19653E000005

POLES AND FIXTURES

030



00003550

19673E000005

POLES AND FIXTURES

030



00003550

19693E000005

POLES AND FIXTURES

030



00003550

19703E000005

POLES AND FIXTURES

030



00003550

19713E000005

POLES AND FIXTURES

030



00003550

19763E000005

POLES AND FIXTURES

030



00003550

19793E000005

POLES AND FIXTURES

030



[image77.gif]

00003550

19823E000005

POLES AND FIXTURES

030



00003550

19833E000005

POLES AND FIXTURES

030

Portion to be sold to ODEC

00003550

19843E000005

POLES AND FIXTURES

030



00003550

19883E000005

POLES AND FIXTURES

030

Portion to be sold to ODEC

00003550

19903E000005

POLES AND FIXTURES

030

Portion to be sold to ODEC

00003550

19913E000005

POLES AND FIXTURES

030

Portion to be sold to ODEC

00003550

19923E000005

75 FT. POLE (VOC)

030

Portion to be sold to ODEC

00003550

19933E000005

POLES AND FIXTURES

030



00003550

19953E000005

POLES AND FIXTURES

030

Portion to be sold to ODEC

00003560

19413E000008

OVERHEAD CONDUCTORS AND DEVICES

030

Portion to be sold to ODEC

00003560

19483E000008

OVERHEAD CONDUCTORS AND DEVICES

030



00003560

19533E000008

OVERHEAD CONDUCTORS AND DEVICES

030



00003560

19643E000008

OVERHEAD CONDUCTORS AND DEVICES

030

Portion to be sold to ODEC

00003560

19673E000008

OVERHEAD CONDUCTORS AND DEVICES

030



00003560

19763E000008

OVERHEAD CONDUCTORS AND DEVICES

030

Portion to be sold to ODEC

00003560

19833E000008

OVERHEAD CONDUCTORS AND DEVICES

030

Portion to be sold to ODEC

00003560

19933E000008

OVERHEAD CONDUCTORS AND DEVICES

030



 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2.2(t)

Excluded Real Property

PLAN

MAP

SITE NAME

DEED NO.

 

 

 

 

AC-001.01

Q31

TASLEY SUBSTATION

VO200

AC-001.02

Q31

TASLEY SUBSTATION

VO207

AC-001.03

Q31

TASLEY SUBSTATION

VO215

AC-007.01

P32

 

VO208

AC-007.02

P32

 

VO209

NH-006.01

S29

KENDALL GROVE SUBSTATION

VO105

NH-008.01

T29

BAYVIEW SUBSTATION

VO111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 3.2(a)(i)

Net Book Value Calculation

SAMPLE SALES PRICE ADJUSTMENT:

Sales
Price                                                                                                      $39,825,000

Plus: Additional asset investment since November 30, 2006
                              $  2,000,000

Less: Net Book Value of Retirements, Disposals, and Abandoned
Equipment since November 30,
2006                                                                 $    375,000

Adjusted Sales
Price                                                                                       $41,450,000



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.3(a)

Seller's Defaults and Violations

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.3(b)

Seller's Required Regulatory Approvals

1.

Approval under the Virginia Utilities Transfers Act from the Virginia State
Corporation Commission.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.4

Insurance

All DPL properties in Virginia which are covered by insurance are covered under
blanket policies which also cover properties of other PHI entities and
properties located in other states.

Property: Coverage is provided on an all-risk basis for specified locations.
There is no coverage for transmission and distribution lines. The limits are
$400 million per occurrence and deductibles vary.

Liability: Coverage is provided on a claims made basis and includes pollution
coverage. The limits are $150 per occurrence and retention is $2 million.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.5(c)

Required Easements

Seller has wire crossings with Eastern Shore Railroad, Inc. but cannot locate
permits for the following locations:

·

MP # 45.05

·

MP # 52.90

·

MP # 55.70

·

MP # 64.60

·

MP # 67.80

·

MP # 68.90

·

MP # 70.12

·

MP # 76.30

·

MP # 77.70

·

MP # 79.21

·

MP # 84.50

·

MP # 86.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.6

Seller's Environmental Matters



1.

All matters identified on Phase I and Phase II reports prepared by NTH
Consultants, Ltd.

2.

Seller received a letter dated January 3, 2006 from the United States
Environmental Protection Agency (the "EPA"). The letter requested that Seller
respond to a "First Information Request," pursuant to Section 104 of CERCLA and
Section 3007 of RCRA with respect to a Carolina Transformer Site in
Fayetteville, Cumberland County, North Carolina. According to the letter, the
EPA received information from parties operating the Site that Seller may have
conducted business with, or sent materials to, the site. Seller provided a
timely response to the EPA's request, dated February 22, 2006. On August 25,
2006, Seller received a letter from the EPA stating that Seller has been
identified as a party that sent PCB-laden oil to the Carolina Transformer
Superfund Site and may potentially be a responsible party under Section 107(a)
of CERCLA.

3.

Underground Storage Tanks



The Exmore site includes two underground storage tanks, located outdoors to the
west of the main building in the central portion of the Exmore Complex. One is a
10,000 gallon diesel double-walled fiberglass tank and the other is a 10,000
gallon diesel double-walled fiberglass tank.

4.

PCB Contaminated Equipment

·

7 PCB Capacitors at Wattsville Substation:





o

B-399-CAP-10





o

B-399-CAP-19





o

B-399-CAP-20





o

B-399-CAP-21





o

B-399-CAP-22





o

B-399-CAP-23





o

B-399-CAP-24

Additionally, to the Seller's Knowledge, the PCB status of substation electrical
equipment is described in the equipment inventory contained in the SPCC Plan for
each substation, which have been provided in due diligence.

5.

See attached list of Oil Spills from 1997 to 2007 and Manifests from 1998-2007.

 

 

 

[image77.gif]

SCHEDULE 4.8

Real Property and Transferred Easements



1.

See Schedule 1.1(104).

2.

See Schedule 2.1(a).

3.

See Distribution Army Corps of Engineer Permits Water Crossings provided by
microfiche.

4.

See Distribution Easement Agreements provided by microfiche (current through
2002) (consent or approval may be required to transfer). See previously provided
exmo.dist file for listing of Seller's easements through 1990.

5.

See list of Distribution Easement Agreements attached to Schedule 2.1(g)
(consent or approval may be required to transfer).

6.

See list of Distribution Virginia Railroad Crossings attached to Schedule 2.1(g)
(consent or approval may be required to transfer).

7.

See Department of Highway and Transportation Permits provided by microfiche
(consent or approval may be required to transfer).

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.9(a)

Certain Seller's Agreements



1.

See Schedule 1.1(104) and Schedule 2.1(g).

2.

Service Agreement with Atlantic Coast Alarm, Inc. for monitoring of security
systems.

3.

Service Agreement with Atlantic Coast Alarm, Inc. for repair of security
systems.

4.

Service Agreement with JC Ehrlich Co. Inc. for pest control.

5.

Service Agreement with Trugreen Chemlawn for landscaping.

6.

Service Agreement with Waste Management of Delmarva for trash removal services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.9(b)

Seller's Agreements Exceptions

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.9(c)

Seller's Agreements Defaults and Violations

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.10

Legal Proceedings



1.

On March 10, 2006, DPL filed for a rate increase with the VSCC for its Virginia
Default Service customers to take effect on June 1, 2006, which was intended to
allow DPL to recover its higher cost for energy established by the competitive
bid procedure. On June 19, 2006, the VSCC issued an order that granted a rate
increase for DPL of $11.5 million ($8.5 million less than requested by DPL in
its March 2006 filing), to go into effect July 1, 2006. In determining the
amount of the approved increase, the VSCC applied the proxy rate calculation to
DPL's fuel factor, rather than allowing full recovery of the costs DPL incurred
in procuring the supply necessary for its Default Service obligation. The
estimated after-tax earnings and cash flow impacts of the decision are
reductions of approximately $3.6 million in 2006 (including the loss of revenue
in June 2006 associated with the Default Service rate increase being deferred
from June 1 until July 1) and $2.0 million in 2007. The order also mandated that
DPL file an application for Default Service rates to become effective June 1,
2007, including a calculation of the fuel factor that is consistent with the
procedures set forth in the order. On April 2, 2007, DPL filed the application
in accordance with the terms of the order. The calculations in the application
result in a rate decrease of approximately $1.7 million for the first period,
June 1 to June 30, 2007, and an increase of approximately $4.2 million for the
second period, July 1, 2007 to May 31, 2008, or an overall annual rate increase
of approximately $2.5 million.

2.

In February 2007, the Virginia General Assembly passed amendments to the
Virginia Electric Utility Restructuring Act to become effective on July 1,
2007(the Virginia Restructuring Act) that modified the method by which
investor-owned electric utilities in Virginia will be regulated by the VSCC. The
amendments provide that, as of December 31, 2008, the following will terminate:
(i) capped electric base rates (the previous expiration date was December 31,
2010); (ii) DPL's Default Service obligation (previously, DPL was obligated to
continue to offer Default Service until relieved of that obligation by the
VSCC); and (iii) customer choice, except that customers with loads of five
megawatts or greater will continue to be able to buy from competitive suppliers,
as will smaller non-residential customers that aggregate their loads to reach
the five-megawatt threshold and obtain VSCC approval. Additionally, if an
ex-customer of Default Service wants to return to DPL as its energy supplier, it
must give five years notice or obtain approval of the VSCC that the return is in
the public interest. In this event, the ex-customer must take DPL's service at
market based rates.



DPL also believes that the amendments to the Virginia Restructuring Act will
terminate, as of December 31, 2008, the ratemaking provisions within the
memorandum of agreement entered into by DPL, the staff of the VSCC and the
Virginia Attorney General's office in the docket approving DPL's generating
asset divestiture in 2000 (the MOA), including the application of the proxy rate
calculation to DPL's fuel factor as discussed above; however, the VSCC's
interpretation of these provisions is not known.

3.

See Schedule 4.6.

[image77.gif]

4.

See the Order by the Virginia State Corporation Commission in Case No.
PUE-2007-00013, Application of Delmarva Power & Light For an increase in its
electric rates pursuant to Va. Code § 56-249.6 and § 56-582.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.12

Brokers; Finders

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 4.14

No Material Adverse Effect

1.

See Schedule 4.10.

2.

See Schedule 4.6.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 5.3(a)

Buyer's Defaults and Violations

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 5.3(b)

Buyer's Required Regulatory Approvals

1.

Approval under the Virginia Utilities Transfers Act from the Virginia State
Corporation Commission

2.

Certificate of Public Convenience & Necessity from the Virginia State
Corporation Commission

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 6.1

Conduct of Business Exceptions

1.

Seller plans to install a 138 kV to 69 kV step-down transformer in the
Wattsville 69 kV substation, with an in-service date of May 2009.

2.

Replacement of Tasley CB 3450

3.

Replacement of CB 20 at Kellam

4.

Replacement of CB 570 at Wattsville

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 6.1(f)

Seller's Budget

See attached Seller's Budget.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 6.2(e)(i)

Phase I Scope of Environmental Site Assessments

See attached Proposal for Phase I and Phase II Environmental Site Assessments in
DP&L Service Territory, and a Facility in Virginia.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 6.2(e)(ii)

Phase II Scope of Environmental Site Assessments

See Proposal for Phase I and Phase II Environmental Site Assessments in DP&L
Service Territory, and a Facility in Virginia, attached to Schedule 6.2(e)(i).



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 6.9(b)

Signing Bonuses

Delmarva Power Incentive Package
Incentive Will be by Delmarva Power to Employees Who Accept Employment With A&N

One Time Payment to be Offered to Delmarva Exmore Employees
Who Accept Employment With ANEC at Closing of Transaction

Journeyman Lineman or T&S Lineman

 

Staking Engineer

 

Meter Reader

0 to 19 Years
of Service

20 Years of Service



5 years of Service



20 Years of Service

 

 

 



 

 

$15,000

$20,000

 

$5,000

 

$2,500

Each employee who accepts employment with ANEC at closing of the transaction
will be paid a one time separation fee based on the categories listed above for
which they qualify.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 6.14

Disconnection Plan

Note: This outline assumes a November 1, 2007 Closing Date. Appropriate
adjustments shall be made if Closing is delayed.

Buyer and Seller shall mutually agree as soon as practicable after the date
hereof on a customer transition plan, including but not limited to the
following:

-

Final bills will be issued on customer's normal October meter reading.

-

A process and system change will be made at Delmarva so that the customer
deposit is not applied to the customer's final bill balance. The deposit will be
transferred to A&N, as set forth in the Agreement.

-

Delmarva will hold final bills and will mail multiple cycles once a week.

-

Delmarva will transfer weekly file to A&N with 5 cycles of final bill accounts.
Delmarva final bill insert will include transition information, and an envelope
addressed to A&N for final payment.

-

Delmarva will not have ability to cut-off customers for nonpayment or obtain
regulatory recovery of uncollectibles after transition.

-

A&N will take over responsibility for customer contact as of the final bill
being issued.

-

A&N and Delmarva may need to coordinate work activities through the month of
October to minimize impact to customer such as outage response.

-

Physical cutover will take place November 1.

-

Delmarva and A&N will conduct a true-up for Delmarva's unbilled revenue (revenue
between individual customer's final October reading and the actual cutover of
November 1). A&N will reimburse Delmarva at the Delmarva tariff rate for the
October unbilled revenue. A&N will account for changing rates, recognizing the
first A&N bill will be partially based on Delmarva rates and partially based on
A&N rates.

-

Delmarva will transfer deposits to A&N. Delmarva will not calculate year to date
interest on the deposit, nor will they apply the deposit to the final bill
balance. A&N's vendor, NISC, will apply the deposit interest due to the customer
on A&N bill.

A&N to pay Delmarva for outstanding A/R and unbilled revenue as set forth in the
Agreement.

Final Billing

-

Delmarva will final bill customers on their scheduled October meter readings.

-

Delmarva will attempt to get actual readings in August, September, and October.
In the event an October meter read is not obtained, having actual readings from
August and September will increase accuracy of estimate. In addition, October is
a shoulder month which increases the accuracy of estimation.

-

Delmarva stores deposit information in a separate account. Delmarva will not
calculate year to date interest on the deposit, nor will they apply the deposit
to the final bill balance.

-

Delmarva final bill package will include final bill, insert about transition,
and envelope addressed to A&N.

[image77.gif]

-

Delmarva will hold the final bills and will mail several cycles at one time
(mailing will be done about once a week which will result in extra postage)

-

After final billing is done, the account becomes inactive which means the only
activity that can be done within the Delmarva system will be to create an outage
(via Navigator only).

-

Delmarva will return any customer payments made inadvertently to Delmarva which
is our normal process.

-

Delmarva provided A&N a sample of the (bill print) Doc 1 file. It appears that
Buyer will be able to access an image of the final bill to assist in answering
customer's questions, as needed.

-

Delmarva will file and remit the money to the various taxing agencies for the
final Delmarva bill, but the Buyer will file and remit the taxes for the period
between the billing cutover (and reduce their unbilled revenue payment to us by
the appropriate amount).

Questions / Corrections to final bills

-

The customer call would go to A&N as communicated in the final bill.

-

A&N would work with Delmarva billing to determine the amount of the bill
correction by exception, if needed.

-

Any true-up of revenue would be handled as part of a reconciliation process.

Transfer data

-

Delmarva will create weekly files to pass to A&N. These files will contain
multiple days' worth of bill cycles final bills.

-

The format sent by Delmarva will essentially be the same as Delmarva used in the
St. Michael's transfer which is familiar to NISC.

-

Delmarva will be sending final account balance, as well as payment history to
A&N.

-

Delmarva will be sending the deposit balance information to A&N. This is a
separate account within Delmarva's system, but Delmarva will include a cross
reference to the billing account. Information included will be deposit amount,
date deposit paid in full, account to which deposit applies. This was not done
for the St. Michael's interface.

PJM

-

Delmarva will continue to be responsible for all customer load and related PJM
services that are not supplied by a Third Party Supplier through October 31.

-

A&N's supplier (presumably ODEC) will be responsible for all customer load and
related PJM services as of November 1.

-

Delmarva will include the transferred load in ODEC's eSCHEDULE and eRPM capacity
/ transmission responsibilities beginning November 1.

 

 

 

 

 

[image77.gif]

SCHEDULE 6.20

Remediation Standards

PCB Contamination

Remediation shall be conducted in accordance with the standards set forth in 40
CFR 761.61 for restricted access industrial property (25 ppm).

Petroleum

Soils shall be remediated to a level of one thousand (1,000) parts per million
or less of TPH.

Lead

Soils shall be remediated to a level of eight hundred (800) parts per million or
less of lead, however, if Seller enters the regulatory process with respect to
any lead Remediation, then Seller may remediate to any risk based standards
accepted by the regulatory agency.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 7.1(b)

Certain Buyer's Required Regulatory Approvals

See Schedule 5.3(b).



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 7.2(b)

Certain Seller's Required Regulatory Approvals

See Schedule 4.3(b).



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]